Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 1 of 114

 

 

EXHIBIT 8

 

 
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 2 of 114

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

MADISION MECHANICAL, INC., et al.,
Plaintiffs,

Vv.

Civil Action No.: 1:17-cv-01357-GLR

THE HARTFORD FINANCIAL SERVICES,

et al.,

Defendants.

 

 

PLAINTIFFS’, MADISON MECHANICAL, INC., MADISON MECHANICAL OS
CORP., MADISON MECHANICAL CONTRACTING, LLC, GLENN A. HASLAM,
GARY J. GAROFALO, RICHARD ARNOLD, LAWRENCE P. KRAEMER, AND
RICHARD M. LOMBARDO, DISCLOSURE OF EXPERT TESTIMONY

Pursuant to Federal Rule 26(a)(2) and the Scheduling Order entered in this matter,
Plaintiffs, Madison Mechanical, Inc. (“MMI”), Madison Mechanical OS Corp. (“OS Corp”),
Madison Mechanical Contracting, LLC (‘MMCLLC”), Glenn A. Haslam, Gary J. Garofalo,
Richard Arnold, Lawrence P. Kraemer, and Richard M. Lombardo, hereby disclose the following

expert witnesses who may be called to testify at the time of trial:
1. James Marshall, Jr., J.D., CPCU, ARM
President and Senior Consultant
Siver Insurance Consultants
801 94" Avenue North Suite 202
St. Petersburg, Florida 33702-2479
Mr. Marshall is an insurance expert with more than 50 years of experience in this industry.
A copy of his Curriculum Vitae is attached as Exhibit A to his report and the report provides an in

depth summary of his education, training, and experience in the field of insurance. Mr. Marshall

will offer expert opinions to a reasonable degree of probability on the policies at issue in this case,
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 3 of 114

the applicability of insurance industry customs and practices with respect to how notices of
circumstances operate and the transmittal notices of circumstances to the insurer. The opinions
Mr. Marshall holds in this case relate to the matters pending before this Court but do not exclude
any opinions he may hold with respect to Madison Mechanical OS Corp., et al. v. Twin City Fire
Insurance Co., et al., Case No. CAL 18-27026, currently pending in the Circuit Court for Prince
George’s County. Mr. Marshall is also expected to testify as an expert in the case currently
pending in the Circuit Court for Prince George’s County and may have opinions in addition to
those expressed in this case. Specifically, with respect to the issues in the case sub judice, Mr.
Marshall is expected to testify to the following:
A. Alliant received a Notice of Circumstances in November of 2015 as the letter from Mr.
Buczkowski’s attorney was sent to Mr. William Franey.
B. Alliant had the authority to accept this Notice of Circumstance.
C. Alliant was obligated to inform Twin City of the Notice of Circumstance as soon as
practicable.
D. That Twin City/the Hartford understood that the receipt of claims against policies
placed by the agent (Mr. Franey) was a part of the customary services of the agent.
E. Mr. Franey and his agency had not only the authority but also the duty to accept this
Notice of Circumstance on behalf of the insurer.
F. Consequently, the Twin City Policy was triggered on November 20, 2015 when Mr.
Franey received the November 11, 2015 letter from Mr. Buczkowski’s attorney.
Mr. Marshall is qualified to render opinions in this case as he is an insurance professional
with significant experience in the drafting, underwriting, rating, placement, analysis of, and claims

handling of liability insurance policies such as the policy at issue in this case. Mr. Marshall has
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 4 of 114

been with Siver Insurance Consultants since 1974 where he advises clients about their rights and
obligations after a loss as well as a variety of other insurance issues. In short, Mr. Marshall has
extensive education, training, and experience in evaluating policies of the same or similar type to
the one at issue and offering opinions as to the rights and obligations of the parties after a loss.
Mr. Marshall’s written report providing a summary statement of his opinions and the bases
and reasons for them, as well as a listing of all documents reviewed, is attached as Exhibit 1. That
report is incorporated by reference as if fully set forth herein. Additionally, this designation
represents a broad summary of the opinions of Mr. Marshall. He reserves the right to modify,
amend and/or supplement his opinions as further information about the case is made available to

him. Plaintiffs will produce Mr. Marshall for deposition at a mutually convenient time.

2. Plaintiffs reserve the right to call any expert witness identified by any other party to this

litigation.

3. Plaintiffs reserve the right to supplement this designation if additional information is
received, after the depositions of fact and/or expert witnesses, and if the Defendant asserts defenses

not specifically set forth at this point in discovery.

Respectfully submitted,

Orda ln. VU Lala
Gary R. Jones (Fed. Bar No. 06402)
Danielle M. Vranian (Fed. Bar No. 29734)
Baxter, Baker, Sidle, Conn & Jones, P.A.
120 East Baltimore Street, Suite 2100
Baltimore, Maryland 21202

(410) 230-3800 (voice)

(410) 230-3801 (facsimile)

Attorneys for Plaintiffs
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 5 of 114

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on this 14 day of May 2019 a copy of Plaintiffs, Madison
Mechanical, Inc., Madison Mechanical OS Corp., Madison Mechanical Contracting, LLC, Glenn
A. Haslam, Gary J. Garofalo, Richard Amold, Lawrence P. Kraemer, and Richard M. Lombardo,

Disclosure of Expert Testimony was emailed to:

Timothy F. Maloney, Esquire

Joseph M. Creed, Esquire

Alyse L. Prawde, Esquire

Joseph, Greenwald & Laake, P.A.

6404 Ivy Lane, Suite 400

Greenbelt, Maryland 20770

Counsel for Defendant Robert Buczkowski

Charles C. Lemley, Esquire

Nicole Richardson

Wiley Rein LLP

1776 K. Street, NW

Washington, D.C. 20006

Counsel for Defendant Twin City Fire Insurance Co.

owl le wnv. PAULA

Danielle M. Vranian (Fed. Bar No. 29734)
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 6 of 114

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

MADISION MECHANICAL, INC., et al.,

Plaintiffs,

Vv.
Civil Action No.: 1:17-cv-01357-GLR

THE TWIN CITY FINANCIAL SERVICES,
et al.,

Defendants.

 

 

EXPERT REPORT OF JAMES MARSHALL JR
The following report with respect to my opinions on insurance customs and practices, as
such customs and practices relate to some of the issues in the above captioned matter (“this
Coverage Litigation”), is furnished pursuant to Federal Rule of Civil Procedure 26(a)(2).

PARTI
VITA & COMPENSATION

1. My name is James Marshall, Jr., and I reside at 2672 66th Way North,
St. Petersburg, Florida 33710. I am a graduate of the University of Florida (Bachelor of Arts
with honors - December 1964). I am also a graduate of Stetson College of Law (Juris Doctorate,
Magna Cum Laude and valedictorian - January 1977). In addition, I hold the Chartered Property .
& Casualty Underwriter (CPCU) designation from the American Institute for Property &
Liability Underwriters, Inc., and the Associate in Risk Management (ARM) designation from the
Insurance Institute of America.

2. My professional memberships include membership in the Society of Chartered
Property & Casualty Underwriters, the Society of Risk Management Consultants, the Florida

Bar, and the American Bar Association. I have previously served as the President, President-

Page | of 24
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 7 of 114

Elect, Secretary, member of the Board of Directors, and Chair of the Legal Committee of the
Society of Risk Management Consultants. I am a member of the Section of Tort Trial and
Insurance Practice of the American Bar Association. As an underwriter in the early stage of my
insurance career, I belonged to, and served as the President of, the Tampa Bay Underwriters
Association.

3. I began my insurance career in September 1965 and have been continually
engaged in the insurance profession for 53 years. Prior to 1974, my experience included almost
six years’ experience as a Property & Casualty underwriter for major insurance companies
(Sentry Insurance, Royal Globe, and Amerisure) and three years’ experience as an agent/broker
for a national insurance broker (now a part of Aon Group).

4. I have been employed with Siver Insurance Consultants (hereinafter “Siver”)
since 1974. I am currently the President of, and a Senior Consultant with, Siver. Siver is in the
principal business of providing objective and impartial advice to insurance buyers, typically
governments and business organizations, but also has an active litigation support practice. I have
been qualified as an expert witness on insurance issues in a number of courts, including courts in
California, Florida, Iowa, Michigan, Minnesota, Missouri, and New Jersey.

5. Throughout my career, I have been actively involved in continuing education,
both as a participant and as a presenter. I have taught insurance classes, including classes for the
CPCU and the Associate in Claims (AIC) designations.

6. During most of my professional involvement in the insurance business, I have
been actively involved in matters relating to the marketing, underwriting, rating, placement,
analysis of, and claims reporting and handling with respect to, liability insurance policies. A

substantial amount of my practice as a consultant at Siver has consisted of assisting clients in the

Page 2 of 24
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 8 of 114

placement and analysis of insurance with respect to insurance coverages and the resulting rights
and obligations of the parties after a loss occurs. I am frequently called upon by our consulting
clients, counsel for our clients, and other counsel to provide advice on insurance issues,
including especially where there has been a loss, or there might be a coverage issue.

7. In my reading and study of the insurance industry, I have also reviewed insurance
industry materials including underwriting and claims manuals, drafting history, textbooks, loss
prevention and inspection reports, proposals, periodicals, and articles. In connection with
previous matters in my litigation support practice, I have also reviewed numerous other
insurance industry documents and testimony by insurance industry representatives (ncluding
underwriters, claims, and loss prevention personnel) with respect to insurance industry practices.

8. During my career, I have reviewed and analyzed thousands of primary and excess
liability insurance policies, which have certainly included more than a thousand claims-made
polices such as the policies at issue in this Coverage Litigation. Since 1974, a substantial
amount of my practice as a consultant at Siver has consisted of assisting clients in the placement
and renewal of insurance coverage, including “claims-made” coverage such as the insurance
coverage at issue in this Coverage Litigation. As a part of these activities, I have frequently
assisted and advised clients with respect to “notices of circumstances” and similar provisions.

9. I have been a guest speaker and lecturer on numerous occasions for various trade
and legal organizations on various insurance issues including specifically, liability insurance, and
have been qualified, and have testified on numerous occasions, as an expert witness with respect
to industry customs and practices relating to liability insurance policies. Although I do not have

an exact count, I believe J have testified in trial more than 15 times, including in courts in

Page 3 of 24
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 9 of 114

California, Florida, lowa, Michigan, Minnesota, Missouri, and New Jersey, and by deposition,
more than 45 times.

10. Attached to this report is my curriculum vitae as Exhibit A, and a listing of cases
in which I have testified as an expert at trial or by deposition since 2013 as Exhibit B. I have not
authored any publications in the last ten years. Our firm (Siver) is being compensated at the rate .
of $450.00 per hour for my time with lesser rates applicable to those assisting me.

PART I
BASIS, AND SUBJECTS, OF MY OPINIONS

Basis of My Opinions

11. The opinions which I offer in this report are predicated on the customs and
practices of the insurance industry. For the purposes of brevity, I will not necessarily repeat this
predicate each time I offer an opinion.

12. My opinions, as expressed in this report, are based on my education, training,
experience, extensive reading, and 53 years in the insurance industry as previously described. In
addition, for the purpose of becoming familiar with the factual background of this Coverage
Litigation, I (or others at my firm at my direction) have reviewed and considered documents
provided to me by counsel for Madison Mechanical, Inc. (“MMI”), the law firm of Baxter,
Baker, Sidle, Conn & Jones, PA (“MMI’s counsel”). A list of the documents provided to me by
MMI’s counsel which I reviewed in connection with this report is attached as Exhibit C.

Subjects of My Opinions

13. In general, I have been asked by MMI’s counsel to set forth my opinions about
the applicability of insurance industry customs and practices with respect to “notice of
circumstances” or similar provisions, often referred to as “notice of potential claims,” in the

context of claims-made policies. More specifically, I have been asked to express my opinions

Page 4 of 24
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 10 of 114

with respect to insurance industry customs and practices in connection with the “notice of
circumstances” provision in Twin City Fire Insurance Company Policy 42 KB 0256935-15 (“the
2015 Twin City Policy”). I have also been asked to express my opinion about the customs and
practices with respect to the providing of notice of such notices of circumstances, or claims, to
agents or brokers! of the insurers, in general, and in particular, to Alliant Insurance Services, Inc.
(“Alliant”), in the context of this Coverage Litigation.

My Meaning of
Customs and Practices of Insurance Industry

14. I am often asked what I mean by “customs and practices of the insurance
industry.” By customs and practices of the insurance industry, I mean the usual ways that things
have previously been done in the industry, which have resulted in expectations that, absent some
specific law or contract to the contrary, will continue to be done in the same way.

15. My opinions are based on the customs and practices of the insurance industry and
not the law of a particular jurisdiction. However, in large measure, there is a close and ever
evolving relationship between the customs and practices and the law. In some instances, the law
develops grounded on existing customs and practices. In other instances, customs and practices
change to comport with changes in the law.

16. Except as otherwise stated, when I offer my opinions in this report, my opinions
are with respect to the applicable insurance industry customs and practices. For the purposes of

brevity, I will not necessarily repeat this predicate each time I offer an opinion.

 

' In some instances, the extent to which the receipt of the notice will be imputed to the insurer will depend on
whether the recipient of the notice is an agent. In this Coverage Litigation, as I will subsequently discuss, Alliant
Insurance Services is an agent of the insurer Twin City Fire Insurance Company.

Page 5 of 24
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 11 of 114

PART IT
NOTICE OF CIRCUMSTANCES

HDA
WHAT IS CLAIMS-MADE INSURANCE

Trigger

17. Insurance policies are written for a specified period of coverage. In order for a
particular policy to respond to a claim (i.e., for the coverage to be triggered), something must
happen during the period of coverage of that policy. This “something” which must happen
during the period of coverage is typically referred to in the insurance industry as “the trigger” of
coverage.

Occurrence v. Claims-Made

18. Since 1966, most liability policies written in the United States have been written
with either, what is referred to as an “occurrence,” or “claims-made” trigger. In general, under
an occurrence policy, for the policy to apply (i.c., be triggered), the injury or wrongful act must
occur during the policy period, while notice can be given at a later time. In general, under a
claims-made policy, in order for the policy to apply (i.e., be triggered), the claim must be
asserted by the injured party against the insured during the policy period, or, as I will address, be
deemed to have been asserted during the policy period.

I.B
NOTICES OF CIRCUMSTANCES

19. Because insurance policies are written for a specified period of coverage, the
policies are designed to avoid gaps in coverage which would otherwise occur when policies are
renewed or replaced. Under the 2015 Twin City Policy (and typical claims-made policies),

coverage does not apply with respect to claims where, prior to the policy period, the policyholder

Page 6 of 24
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 12 of 114

or other insured” was aware of circumstances that had occurred which would likely result in a
claim. The lack of coverage in subsequent policy periods is typically either the result of a
specific exclusion in the subsequent policy period, or an action for rescission based on a failure
to disclose the possibility of such a claim on an application.

20. Because subsequent insurance policies would not typically cover such claims, in
order to avoid gaps in the insurance coverage (and sometimes as the result of regulatory
requirements), most claims-made policies include provisions which are intended to avoid such
gaps. These provisions prevent an insurer from collecting premiums and then, when the insurer
became aware that circumstances had occurred which indicated that there was a likelihood of a
claim, cancelling or non-renewing the policy, or excluding coverage for claims arising out of
such circumstances, before the claim was actually made (asserted) against the policyholder.

21. One type of provision designed to protect against such coverage gaps is typically
referred to as a “notice of circumstances” or a “notice of potential claims” provision. This type
of provision provides that for the purposes of the trigger of coverage, if a policyholder becomes
aware of circumstances in the policy period that might subsequently result in a claim, and the
policyholder reports such circumstances to the insurer during the policy period, if the claim is
subsequently made, the claim will be deemed to have been first made during the policy period in
which the policyholder reported the circumstances to the insurer.

22. Under insurance customs and practices, one of the main reasons insurers include
notice of circumstances provisions in their claims-made policies is to provide an insurer with the

opportunity to make whatever investigation, if any, is appropriate of the circumstances which

 

2 In the interest of brevity, unless the context indicates to the contrary, when I refer to “policyholder,” I will be
referring to the policyholder as the insured, and to other insureds under the policy.

Page 7 of 24
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 13 of 114

might result in a claim, for the purposes of defending, or mitigating the amount of, any future
claim.

23. Although the notice of circumstances would prevent the insurer from denying
claims which result from such circumstances, the notice of circumstances does allow the insurer
to make premium or coverage adjustments for unrelated claims in the future policies. In
addition, the notice of circumstances allows the insurer to determine whether loss reserves might
be appropriate, and if other claims arise out of the same or related circumstances, to limit all of
the claims resulting from such circumstances to the limit of coverage available in the year when
the notice of circumstances was first provided to the insurer.

WLC
TWIN CITY POLICY
NOTICE OF CIRCUMSTANCES PROVISION
A Claims-Made Policy

24. The 2015 Twin City Policy is a claims-made policy. The Policy Period of the
2015 Twin City Policy is May 1, 2015 to May 1, 2016. Section VIII, Notice of Claim (B), (“the
Notice of Circumstances”) is the “notice of circumstances” provision in the 2015 Twin City
Policy. The Notice of Circumstances in the 2015 Twin City Policy provides that:

If, during the Policy Period, the Insureds become aware of a Wrongful Act that

may reasonably be expected to give rise to a Claim, and, if written notice of such

Wrongful Act is given to the Insurer during the Policy Period, including the

reasons for anticipating such a Claim, the nature and date of the Wrongful Act,

the identity of the Insureds allegedly involved, the alleged injuries or damages

sustained, the names of potential claimants, and the manner in which the Insureds

first became aware of the Wrongful Act, then any Claim subsequently arising

from such Wrongful Act shall be deemed to be a Claim first made during the
Policy Period on the date that the Insurer receives the above notice.

Page 8 of 24
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 14 of 114

II.D
THE NOVEMBER 11, 2015 LETTER

Addressed in Earlier Stage of this Coverage Litigation

25. On November 11, 2015, the attorney for Robert Buczkowski wrote a letter to
Glenn A. Haslam, Gary J. Garofalo, Richard Arnold, Lawrence P. Kraemer, and Richard M.
Lombardo (“the November 11, 2015 Letter”), a copy of which is attached as Exhibit D. The
November 11, 2015 Letter was thoroughly addressed in, and formed, in part, the basis of the
March 30, 2018 order by Judge George L. Russell (“the Order”) in an earlier stage of this
Coverage Litigation. Madison Mechanical, Inc. v. Twin City Insurance Co., No. 1:17-cv-01357-
GLR, 2018 WL 1583519 (D. Md. Mar. 30, 2018)

26. In the earlier phase of this Coverage Litigation, an issue was whether the coverage
in the renewal of the 2015 Twin City Policy (“the 2016 Twin City Policy”) would apply because
of a Prior Knowledge Exclusion which “precludes coverage for ‘any claim based upon, arising
from, or in any way relating to... [an] act... or other matter of which there was knowledge or
information’ at the time” the application for the 2016 Twin City Policy was submitted to Twin
City.

27. In the Order, Judge Russell held, in part, that the November 11, 2015 Letter
“certainly falls under the scope of ‘other matter that may give rise or could have given rise to a
claim,’” and, “[t]here is also no dispute of material fact that the Underlying Action arises from or
relates to” the November 11, 2015 Letter.

28. Although expressed differently, in my opinion, the undisputed facts cited by
Judge Russell in the Order, and the Order itself, are clearly recognitions, about which I agree,
that when the insureds received the November 11, 2015 Letter, the insureds had “become aware

of a Wrongful Act that may reasonably be expected to give rise to a Claim.”

Page 9 of 24
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 15 of 114

2015 Twin City Policy Triggered
If the November 11, 2015 Letter Was Provided During the Policy

29. Under the Notice of Circumstances provision in the 2015 Twin City Policy, “if
written notice of such Wrongful Act is given to the Insurer during the Policy Period, ... any
Claim subsequently arising from such Wrongful Act shall be deemed to be a Claim first made
during the Policy Period on the date that the Insurer receives the above notice.”

30. In short, if the November 11, 2015 Letter was provided to Twin City during the
2015 Twin City Policy, the 2015 Twin City Policy was triggered, and the policy would be
applicable to the Claim which is the subject of this Coverage Litigation.

31. Interestingly, in the earlier phase of this Coverage Litigation, Twin City took the
position that the November 11, 2015 Letter was a claim made under the 2015 Twin City Policy
and reported under the 2016 Twin City Policy. In the Order, Judge Russell noted that the “Court

expresses no opinion on this issue.”

PART IV
WHEN DID TWIN CITY RECEIVE NOTICE

IV.A
APPLICABLE CUSTOMS AND PRACTICES

In General
32. Insurers recognize that there is a pervasive custom and practice of the insurance
industry for commercial policyholders to provide notices of claims or similar notices* to their

agents or brokers with the expectation that the agent or broker would review the notice, make

 

3 In the interest of brevity, unless the context indicates to the contrary, when I refer to “claim,” I will be referring to
similar provisions such as “notice of circumstance” provision in a claims-made policy, or a notice of an occurrence

in an occurrence type policy.

Page 10 of 24
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 16 of 114

any appropriate changes*, and then promptly forward the claim or notice to the appropriate
address for the insurer or insurers. This is especially the case where the agent or broker is
perceived by the policyholder as having a greater level of expertise than that of the policyholder
or, there is a “special relationship” with agent or broker.

33. Insurers recognize that this custom and practice applies even when the policy
provides a specific insurer address to which the claim shall be provided. Even in those instances
where, because of a frequency of similar claims, there is a practice for policyholders to report
directly to the insurers, policyholders will provide notices of claims to their agents or brokers for
other claims, especially those which involve complex insurance policies, such as the 2015 Twin
City Policy.

34, Insurers recognize the pervasiveness of this practice of providing notice to the
agents or brokers. As a result, in their agreements with their agents, insurers often specifically
will authorize the agent to receive notice on behalf of the insurer. Even if not specifically
authorized, insurers routinely, and as a matter of course, receive notices from their agents
without reproach.

35. Brokers are a major source of income for insurers, especially with respect to
commercial policyholders, and even more so, with respect to large commercial policyholders.

Even in the absence of a contractual relationship, insurers routinely, and as a matter of course,

will receive notices from policyholders’ brokers without reproach. In fact, it is not uncommon

 

* In many instances the original notice to the agent would be a telephone call or email from the policyholder. One
of the typical changes would be to use industry claim forms such as Acord forms. The agent would typically
provide the insurance policy or policies with potential coverage and provide available additional information.

5 As I will subsequently discuss in Part IV.C of this report, although not yet specifically adopted by all jurisdictions,
many, and a growing number of jurisdictions, recognize that if there is a special relationship with the policyholder,
including as a result of professed expertise by the agent or broker, the duties of an agent or broker to the
policyholder are enhanced.

Page 11 of 24
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 17 of 114

for the broker to be specifically designated in an insurance policy as the intended recipient of

such notices.

IV.B
TWIN CITY POLICY
NOTICE PROVISIONS

The Provisions
36. Section VIII. Notice of Claim of the 2015 Twin City Policy provides that:
Solely with respect to all Liability Coverage Parts:

(A)  As_a_ condition precedent_to coverage under_this Policy, the
Insureds shall give the Insurer written notice of any Claim as _soon_as
practicable after a Notice Manager becomes aware of such Claim, but in
no event later than sixty (60) calendar days after the termination of the
Policy Period, or any Extended Reporting Period as described in Section
IX. Such notice shall specify the Coverage Part under_which notice is

being given.

(B) If, during the Policy Period, the Insureds become aware of a
Wrongful Act that may reasonably be expected to give rise to a Claim,
and, if written notice of such Wrongful Act is given to the Insurer during
the Policy Period, including the reasons for anticipating such a Claim, the
nature and date of the Wrongful Act, the identity of the Insureds allegedly
involved, the alleged injuries or damages sustained, the names of potential
claimants, and the manner in which the Insureds first became aware of the
Wrongful Act, then any Claim subsequently arising from such Wrongful
Act shall be deemed to be a Claim first made during the Policy Period on
the date that the Insurer receives the above notice.

[Underling added for emphasis. ]

37. In an “Amend Mailing Address for Notice Endorsement,” the 2015 Twin City
Policy, provides that a notice “of any Claim or Wrongful Act shall be given in writing to”
specified mail, email, and facsimile addresses. A copy of the endorsement is attached as

Exhibit E.

Page 12 of 24
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 18 of 114

Some Relevant Observations About the Provisions

38. In my opinion, under the customs and practices of the insurance industry, the
following are among the relevant facts which would be considered when analyzing whether a
notice provided by a policyholder has complied with these provisions.

39. | Under Section VIII(A), the notice of a Claim in the manner described in Section
VIII(A) is a “condition precedent” to coverage. There is no such condition precedent
requirement, or any other impact on coverage specified, with respect to coverage for the notice
of a Wrongful Act in Section VIII(B).

40. Section VIII(A) with respect to notice of a Claim, requires that the Insured give
the Insurer the notice “as soon as practicable.” Section VIII(B) only requires that the notice of a
Wrongful Act be given to the Insurer “during the Policy Period.”

41. Section VIII(A) with respect to notice of a Claim, requires that the Insured “give
the Insurer” the notice. Section VIII(B) requires that the notice of a Wrongful Act be “given to
the Insurer.” Neither Section VIII(A), nor Section VIII(B), specifically require, that the notices
the given to a specific mailing address, email address, or facsimile number.

42. Under Section VIII(B), if the notice of the Wrongful Act is made during the
Policy Period “then any Claim subsequently arising from such Wrongful Acts shall be deemed to
be a Claim first made during the Policy Period on the date that the insurer receives the above
notice.” There is no requirement in the policy that the Claim subsequently arising arise within a
particular time period.

43. Although Twin City probably would be able to successfully defend a Claim
subsequently arising on the basis of a statute of limitations or repose, presumably Twin City

would have an obligation to defend the Claim even after the tolling of the statute of limitations or

Page 13 of 24
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 19 of 114

repose. Mailing addresses, email addresses, and facsimile numbers are subject to change over
time and could occur both before the tolling, or after the tolling of the statute of limitations or
repose.

44. Unless Section VIII(B) is interpreted to allow flexibility with regard to where, or
to whom, the notice of a Wrongful Act can the made, policyholders would lose coverage simply
because Twin City changed its mailing address, email address, or facsimile number.

45. In my opinion, under the customs and practices of the insurance industry, because
of:

(a) the lack of a condition precedent requirement, or any other impact on coverage

specified, in Section VIII(B);

(b) the lack of as “as soon as practicable” requirement in Section VII(B);

(c) the fact that neither Section VIII(A), nor Section VIII(B), specifically require, that
the notices the given to a specific mailing address, email address, or facsimile
number; and

(d) that policyholders would lose coverage were Twin City to change its mailing
address, email address, and facsimile number,

it is a reasonable interpretation that the providing of the notice of a Wrongful Act to an agent of
Twin City, would not result in automatic forfeiture of the coverage. Rather, it is a reasonable
interpretation that the entire circumstances of the notice would be considered.

Twin City Policy Is Decidedly Complex

46. As I have previously observed, the practice of policyholders providing notices of
claims to their agents or brokers, is especially the case when the notice involves complex

insurance policies. The 2015 Twin City Policy is decidedly complex.

Page 14 of 24
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 20 of 114

47. The 2015 Twin City Policy is a Hartford “Private Choice Encore!! Policy”
(“Private Policy”). | The Private Policy issued to Twin City is a 73-page policy which consists
of the base Private Choice Encore!! Policy (“the Base Policy’), Four Coverage Parts; Le,
Coverage Parts for Directors, Officers and Entity Liability (“D&O”), Employment Practices
Liability (“EPL”), Fiduciary Liability (“FL”), and Crime (‘Crime’); and 15 endorsements.

48. In addition to almost three pages of definitions in the Base Policy, which are
common to all of the Coverage Parts, each Coverage Part contains its own set of definitions and
other different terms and conditions.

49. The Private Policy is unique to members of The Hartford Group of insurance
companies. Unlike the typical general liability insurance policies which contain standard
coverage parts used by most insurers, in addition to being very complex, there are no standard
D&O or EPL coverage parts or policies.®

50. The following provisions in Section VIII, further illustrate why policyholders
send such notices to their agents and brokers rather than directly to the insurers, and why insurers
recognize and anticipate that this will occur.

51. Under Section VIII(A), the “notice shall specify the Coverage Part under which
notice is being given.” The policy includes four separate Coverage Parts, at least two of which
(D&O and EPL) are implicated by this Coverage Litigation.

52. The Amend Mailing Address for Endorsement is found on the 67" page of the
73-page policy. Because there are, or can be more, different notice requirements on these type

policies, the endorsement specifies four different circumstances that might apply.

 

6 Alliant’s 2015 website describes the extent of the complexity of just the D&O Coverage Part as: “It is, however, a
specialized coverage with provisions that can take years to fully understand.”
http://web.archive.org/web/20150127021933/http://alliant.com:80/Risk-Solutions/Pages/Directors-And-

officers.aspx

Page 15 of 24
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 21 of 114

IV.C
ALLIANT RECEIVED THE
NOTICE OF CIRCUMSTANCES IN NOVEMBER 2015
How, When, And To Whom Notice Was Provided

53. Attached to this report as Exhibit F, is a March 25, 2019 affidavit of Gary J.
Garofalo (“Garofalo”) in which Garofalo, an owner, and a person involved in the insurance
relationships of, MMI describes how, when and to whom the Notice of Circumstances was
provided.

54. As Garofalo testified in his March 25, 2019 affidavit (“the Garofalo Affidavit”),
after Garofalo received the November 11, 2015 Letter, on November 20, 2015 Garofalo called
Bill Franey (“Franey”), the person with Alliant with whom Garofalo had worked with for many
years, and told Franey that the November 11, 2015 letter had been received and asked whether
the individual recipients of the letter had officer’s liability insurance with the Hartford to
represent them and provide a defense to the allegations in the letter.

55. In the Garofalo Affidavit, Garofalo also testified that Garofalo had a series of
emails regarding the November 11, 2015 Letter, and that he provided Franey screenshots of the
November 11, 2015 Letter by email on November 23, 2015.

Alliant Assumedly Had Actual Authority
56. Attached to this report, as Exhibit G, is a copy of a March 1, 2001 Agency

Agreement (“the 2001 Agency Agreement’)’ between the companies of The Hartford Financial

Services Group, Inc. and Franey Parr & Muha, Inc. VA, which I believe is the predecessor of

 

7 HART00002515 - HART00002522

Page 16 of 24
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 22 of 114

Franey Muha Alliant Insurance Services, Inc. (“the Franey Agency”). The Franey Agency has
been a part of Alliant since at least 2007.°

57. The authority of the agent in the 2001 Agency Agreement is set forth in Section II
of the Agency Agreement. Under sub-paragraph (d) of Section II of the 2001 Agency
Agreement, the agent is authorized on Hartford’s behalf:

To provide all usual and customary services of an insurance agent on all insurance
policies you place with us.

58. The duties of the agent in the 2001 Agency Agreement are set forth in Section III
of the 2001 Agency Agreement, Duties of Agent. Under sub-paragraph (b) of 3.1 of Section II
of the 2001 Agency Agreement, the agent agrees:

To provide all usual and customary services of an insurance agent on all insurance
policies you place with us, except as otherwise agreed.

59. Under sub-paragraph (e) of 3.1 of Section III of the 2001 Agency Agreement, the
agent agrees:
To notify us as soon as practicable of any actual or threatened claims, suits or losses

under our policies or in connection with our business with you to cooperate in our
investigation, adjustment, settlement and payment of all such claims.

60. Exhibit G also includes a September 19, 2017 Amendatory Endorsement To
Agency Agreement to the April 1, 2001 Agency Agreement between The Hartford Financial
Services Group, Inc. and Alliant Insurance Services Inc. (“the 2017 Agency Amendment”).’

61. In the 2017 Agency Amendment, sub-paragraph (d) of Section II of the 2001

Agency Agreement is deleted and replaced by the following:

 

8 Although I believe that the relationship with Alliant began many years before, on its 2007 website, the Franey
Agency touts that the agency is “a part of Alliant Insurance Services, one of the nation’s largest insurance brokers.”
https://web.archive.org/web/200703 1402003 0/http:/franeyparrmuha.com/

° HART00002510 - HART00002522

Page 17 of 24
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 23 of 114

With respect to the Financial Products and Professional Liability lines of
business only, to provide all usual and customary services of an insurance agent
on all insurance policies you place with us, except for accepting notice of

claim(s).
[Underlining added for emphasis. ]

62. In the 2017 Agency Amendment, sub-paragraph (b) of 3.1 of Section III is also

deleted and replaced by the following:

With respect to the Financial Products and Professional Liability lines of business

only, to provide all usual and customary services of an insurance agent on all

insurance policies you place with us, except for accepting notice of claim(s).

[Underlining added for emphasis. ]

Significantly, sub-paragraph (b) of 3.1 of Section III of the 2001 Agency Agreement, which
requires the agent to notify Hartford as soon as practicable of any actual or threatened claims,
suits or losses, was not deleted by the 2017 Agency Amendment.

63. Under the 2001 Agency Agreement, the agent had both the authority, and duty, to
provide all usual and customary services of an insurance agent on all insurance policies placed
with the Hartford, which would include the acceptance of claims with respect to such policies.
As amended by the 2017 Agency Amendment, the usual and customary services of an insurance
agency were amended to no longer include “accepting notice of claim(s).”

64. That Hartford found the need to add the exception demonstrates that Hartford
understood that, under the customs and practices of the insurance industry, absent the exception,
the receipt of claims against policies placed by the agency was part of an agency’s usual and
customary services.

65. That the 2017 Agency Amendment did not eliminate the agency’s duty to report
any actual or threatened claims, suits or losses under Hartford’s policies, demonstrates that

Hartford also understood that, under the customs and practices of the insurance industry, agents

who had placed the coverage with an insurer were expected to report claims to the insurer.

Page 18 of 24
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 24 of 114

66. | Given that the Franey Agency was a part of Alliant, it is a reasonable assumption
that the exception for accepting notice of claims was not added to the March 1, 2001 Agency
Agreement applicable to the Franey Agency until after November 2015, or alternatively, that
prior to November 20, 2015, the Franey Agency had become subject to the April 1, 2001 Agency
Agreement with Alliant Insurance Services, Inc.

67. That being the case, when the screenshots of the November 11, 2015 Letter (ie.,
the Notice of Circumstances) were sent by Garofalo to Franey, the Franey Agency would have
had both the authority, and the duty, to accept the Notice of Circumstances. As a result, the 2015
Twin City Policy assumedly!® would have been triggered on November 20, 2015.

Special Relationship

68. Even in the absence of a “special relationship,” under the customs and practices of
the insurance industry, when the agent of the insurer who placed the policy on behalf of the
policyholder receives the notice of the claim or notice of circumstances, the agent has a
responsibility to insure that the insurer receives the notice.

69. As I previously observed, although not yet specifically adopted by all
jurisdictions, many, and a growing number of jurisdictions, recognize that if there is a special
relationship with the policyholder, including as a result of professed expertise by the agent or
broker, the duties of an agent or broker to the policyholder are enhanced.

70. As I have emphasized, the opinions I am expressing in this report are based on the
customs and practices of the insurance industry, and not the law of a particular jurisdiction.

However, parenthetically I would note that, as illustrated by the following excerpt from the

 

10 The 2001 Agency Agreement and 2017 Agency Amendment were produced by Hartford in the earlier stage of
this Coverage Litigation.

Page 19 of 24
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 25 of 114

decision, the Court of Special of Appeals of Maryland is one of the jurisdictions that has
recognized the concept of a special relationship in the insurance industry:
A “special relationship” within the insurance industry is an important concept. A
special relationship in the context of insurance requires more than the ordinary
insurer-insured relationship. It may be shown when an insurance agent or broker

holds himself or herself out as a highly skilled insurance expert, and the insured
relies to his detriment on that expertise.

Sadler v, Loomis Co., 139 Md.App. 374, 392, 776 A.2d 25, 35-36 (2001)

71. As I have previously indicated, there is a close and ever evolving relationship
between the customs and practices and the law. As is often the case, judicial decisions, or legal
treatises or encyclopedia, include succinct, accurate descriptions of the generally prevailing
relevant customs and practices.

72. Asan example, the factors which determine whether a special relationship exists
are also identified in the following excerpt from the legal encyclopedia, Couch on Insurance:"!

Some of the factors relevant to a determination of whether a long-term

relationship or special circumstance exists between an insurance broker and the

insured sufficient to impose a duty on the broker to obtain additional information
necessary for coverage include: (1) the broker’s exercise of broad discretion in
servicing the insured’s needs, (2) the broker’s counseling of the insured
concerning specialized insurance coverage, (3) the broker’s declaration that he is
a highly skilled insurance expert, coupled with the insured’s reliance upon the

expertise, and (4) the broker’s receipt of compensation above the customary
premium paid for expert advice provided.

73. Although Franey was the principal contact with MMI, the special relationship
between Franey and MMI was not based only on his own expertise and activities, or even the
expertise and activities of others such as Pat Biederman, who routinely performed services for, or
in connection with, MMI. Franey touted his relationship with Alliant and the recognized

resources and expertise of Alliant to which Franey and his agency team had access.

 

'! 3 Couch on Ins. § 46:38

Page 20 of 24
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 26 of 114

74. First, as is evident by its name, and as demonstrated by the agency’s name
included on the Notice of Premium Due for the 2016 Twin City Policy, the agency Franey Muha
Alliant Insurance Services holds itself out as Alliant Insurance Services, Inc. This is further
confirmed in Franey’s deposition in the Underlying Action where he states that he started the
Franey Insurance Agency, whose name changed in 2003 to Alliance!” Insurance Services. [See
Deposition of William Franey in Underlying Action dated August 29, 2017 (the “Franey
Deposition”), attached to this report as Exhibit I.] Another significant indication that the agency
holds itself out as Alliant is the email addresses used by Franey and his associates in
communicating with MMI, which clearly indicate Franey and his associates are part of Alliant
(e.g., Bill Franey Sr. <wfraney@alliant.com>; Pat Biederman <pbiederman@alliant.com>).

75. As an additional example of such touting, the 2007 website of Franey Muha
Alliant Insurance Services, Inc.'? includes the following excerpt:

We are Franey Muha Alliant Insurance Services, Inc. For more than 30 years, we

have been a trusted insurance advisor to individuals, businesses, and nonprofit

organizations. We are part of Alliant Insurance Services, one of the nation's

largest insurance brokers. The Alliant member companies are committed to
professionalism, integrity, and superior customer service. We offer property &
casualty, management liability,'* surety, and personal insurance products and
services. We invite you to learn more.
The 2007 website also professes “industry focus solutions that deliver superior value” with a list
of such industries that includes construction, financial services, healthcare, law firms, and real
estate. With regard to construction, the website included the following:
Construction Division Our Construction Division offers a full range of property

& casualty, specialty lines, and surety bonding supported by innovative services
such as subcontractor certificate review and workers compensation mod

management.

 

'2 Although the court reporter transcribed the agency name as “Alliance Insurance Services”, in my opinion, it was
simply a transcriptionist error due to the words “Alliant” and “Alliance” sounding similar.

13 https://web.archive.org/web/200703 14020030/http:/franeyparrmuha.com/

14 The 2015 Twin City Policy is a “management Itability” policy.

Page 21 of 24
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 27 of 114

76. The 2015 website of Alliant also emphasizes the expertise and resources which
are available to Franey, and the Franey Agency" as a part of Alliant. Of particular relevance to

this Coverage Litigation, the 2015 website included the following excerpts from the D&O'* and

Claims Advocacy" pages:

D&O

... D&O covers corporate executives for losses that their company is prohibited
from covering, reimburses a company for the D&O losses it advanced to its
executives, and covers the company for its portion of liability in a securities-
related loss.

It is, however, a specialized coverage with provisions that can take years to fully
understand. Coverage for a claim can hinge on constructing policy language that
broadens exclusions and knowing which insurers have a strong reputation for
standing behind their word.

As the nation’s premier specialty retail insurance brokerage company, Alliant
Insurance Services has been working in the D&O market for decades. Our brokers
know which provisions differentiate A side coverage in one insurer’s policy from
another’s and how to build value into your D&O policy so your company’s
executives can make the strategic decisions that make a positive difference.

Claims Advocacy

Managing your risk doesn’t end when the policies are delivered. At Alliant
Insurance Services, that contact is only the beginning of a continuing process,
which also includes prevention and claims advocacy.

That’s why Alliant claims and risk specialists focus on working with you to
‘develop targeted loss prevention strategies that can drive down the cost of losses
for exposures your company or organization retains. They understand that
reducing the frequency and severity of these retained claims is one way to attack

the cost of your risk program.

 

'5 The name of the agency under which Franey has traded has changed over the years. In the balance of this report,
I will simply refer to both any prior names, and Franey Muha Alliant Insurance Services, as “the Franey Agency.”

16 http://web.archive.org/web/20150127021933/http://alliant.com:80/Risk-Solutions/Pages/Directors-And-
Officers.aspx

17 http://web.archive.org/web/20151026145202/http://www.alliant.com/Risk-Solutions/Pages/Claims-
Advocacy.aspx

Page 22 of 24
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 28 of 114

It’s a process that involves you in the development of a loss prevention plan. Just
because a strategy looks good on paper doesn’t mean it’s going to work, nor does
it mean that it is cost-effective. Alliant specialists recognize this fact of life.

And when a claim occurs, Alliant’s seasoned claims and legal specialists will

work with you to ensure that a policy delivers what it promises. Our claims and

legal specialists are able to consistently deliver on this result because many have

worked for insurers, know the claims process, and have developed top-notch

negotiating skills. They understand that it’s not a contest of wills but a matter of

doing what’s right for our clients.

77. The breadth, depth and length of the Franey/Alliant relationship with MMI in
2015 was clearly much more than the ordinary insurer-insured relationship. The documents
which I have reviewed in preparation of this report contain numerous examples of Franey’s
relationship with MMI, which illustrate the scope and nature of activities performed by Franey
and MMI’s reliance upon such scope and activities. Attached to this report is Exhibit H which
contains some of the examples.

78. In my opinion, based on Franey’s and Alliant’s history with MMI, it follows that
MMI would rely on Franey and Alliant to provide the November 11, 2015 letter to Twin City.
This reliance is demonstrated when, shortly after receiving the 2015 Letter, Garofalo reached out
to Franey to determine “whether we have officers’ liability to represent us” and forwarded the
letter to Franey. [November 20, 2015 email from Garofalo to Haslam, Lombardo and Kraemer
stating, “I have a call in to Bill Franey on whether we have officers’ liability insurance to
represent us.”

Failure to Address Issue in Earlier Stage
79. It is my understanding that there had been limited discovery prior to the March

30, 2018 Order by Judge Russell. That said, I would have assumed that the Hartford adjuster

would have known about the circumstances of the November 11, 2015 letter, either because

Page 23 of 24
 

Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 29 of 114

Franey had volunteered that information, or that the adjuster would have asked Alliant what, if

anything, Alliant knew about the November 11, 2015 Letter.

PART V
MODIFICATION OF MY OPINIONS

80. Any opinions and conclusions expressed in this report are subject to change and
revision pending my receipt, identification and/or review of additional relevant materials which
have not yet been received or identified as of the date of this report. Further, I expressly retain
the right to alter, modify, change, or add to these opinions and conclusions, and offer additional

opinions as further information, including reports, or rebuttal reports, by Defendants’ experts,

become available. !
, James Marshall, fy

May 14, 2019

Date

 

Page 24 of 24
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 30 of 114

JAMES (JIM) MARSHALL JR., JD, CPCU, ARM
President and Senior Consultant

EDUCATION

Magna cum laude and valedictorian graduate, Stetson University College of Law, (Juris Doctorate),
January 1977; Honors graduate, University of Florida, (B.A. - Political Science, Phi Kappa Phi
Honor Society), December 1964; received the Chartered Property and Casualty Underwriter (CPCU)
designation from the American Institute for Property and Liability Underwriters, Inc. in 1970; and
received the Associate in Risk Management (ARM) designation from the Insurance Institute of
America in 1971.

BUSINESS EXPERIENCE

Approximately six years' experience as property and casualty underwriter for major insurance
companies (Sentry Insurance, Royal Globe, and Amerisure). Three years' experience as an
agent/broker for a national insurance broker (now Aon Companies). Consultant since 1974 with
Siver Insurance Consultants.

AREAS OF EXPERTISE

Senior consultant for property and casualty accounts. Extensive experience in: design, marketing
(formal specifications), implementation and auditing of insurance and risk management programs for
governments and private enterprise; design, formalization (by ordinance or formal policy),
implementation and auditing of self-insurance program; drafting and negotiation of risk management
terms with vendors and contractors; analysis of insurance coverage, expert testimony and litigation
support for insurance claims and issues; drafting of manuscript or special coverages and
endorsements.

PROFESSIONAL MEMBERSHIPS

Florida Bar, including membership in the Health Law, City, County and Local Government Law,
Real Property Probate and Trust Law, and Workers' Compensation Sections; American Bar
Association, including Section of Tort Trial and Insurance Practice; Society of Chartered Property
and Casualty Underwriters; Society of Risk Management Consultants (have served as Chairman of
Legal Committee, Secretary, President-Elect, President and member of Board of Directors.)

Exhibit A
Page | of 2
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 31 of 114

Jim Marshall, JD, CPCU, ARM - (Continued)

POTPOURRI

Guest speaker and lecturer for various organizations including: Risk and Insurance Management
Society, Inc. (RIMS), Catholic Charities USA, Florida School Board Attorneys Association, Public
Risk and Insurance Management Association (PRIMA), Florida Education Risk Managers
Association (FERMA), and Society of Risk Management Consultants (SRMC). Past President,
Tampa Bay Underwriters Association; has taught Chartered Property and Casualty Underwriter
(CPCU) classes and an adjusting course.

Exhibit A
Page 2 of 2
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 32 of 114

MARSHALL
PRIOR EXPERT TESTIMONY

The following is a list of cases in which James (Jim) Marshall, Jr. has testified as an expert at trial or
by deposition since 2013.

 

APPROX.

DATE STYLE OF CASE COURT

8/7/2013 Nooter Corp. v. Allianz, et al Circuit Court for 22" Circuit

5/1/2014 St. Louis, Missouri

5/2/2014

2/19/2014 Suffolk Construction Company, Inc. v. United State District Court
Twin City Fire Insurance Company a/k/a Southern District of Florida
Hartford Fire Insurance Company a/k/a (Fort Lauderdale Division)
The Hartford

9/17/2014 Domco Products, Texas, Inc., as United States District Court
successor in interest to Uvalde Rock Southern District of Texas
Asphalt, Inc. v. The Continental Houston Division
Insurance Company, as successor in
interest to Harbor Insurance Company

7/15/2015 St. Paul Mercury Insurance Company v. United States District Court
Drextel Amy, James Bringley, Olga V. Northern District of Illinois
Lakes-Battle, Eric Rader, Thurman Eastern Division
Smith, and the Federal Deposit Insurance
Corporation as Receiver for ShoreBank.

7/12/2016 New York State Electric & Gas United States District Court
Corporation v. Century Indemnity for the Northern District of
Company &-Onebeacon America New York
Insurance Company,

10/5/2018 Cannon Electric, Inc., now known as ITT Supreme Court of The State of

Cannon, Inc., v. Ace Property and
Casualty Company, et al. ,

Exhibit B

California, County of Los Angeles

Page lof |
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 33 of 114

EXHIBIT C
Report of James Marshall, Jr.

December 2015 Application

November 11, 2015 Letter from Scarlett, Croll & Myers, P.A.

January 14, 2016 Letter to Scarlett, Croll & Myers, P.A.

April 14, 2016 Renewal Application for The Hartford

May 10, 2016 Letter from Robert Buczkowski

May 11, 2016 Letter to Robert Buczkowski

May 27, 2016 Complaint

July 28, 2016 Letter to The Hartford

October 18, 2016 Coverage Letter from The Hartford

April 19, 2017 Letter from The Hartford

May 2015 — May 2016 Policy

Timeline from Bill Franey

Affidavit of Robert Buczkowski

Affidavit of Gary Garofalo

Affidavit of Glenn Haslam

Chronology — emails between Garofalo and Franey on 11-23-2015

Secure link to Twin City’s Production (entire production bates stamped (Hart00000001-
Hart00002523)

Deposition transcript — William Franey in Buckowski (taken on August 29, 2017)
Agency Contracts between the Hartford and Franey Muha and Alliant Insurance Services,
Inc.

March 30, 2018 Order by Judge George L. Russell

Exhibit C
Page | of 1
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 34 of 114

SCARLETT, CROLL & MYERS, P.A.

Arronneys At Law
SUITE 600
201 NORTH CHARLES STREET
BALTIMORE, MARYLAND 21201-4110

(410) 468-3100
Tarerax (410) 332-4026
VIRGINA OFFICE:

ROBERT @. SCARLETT*
ANOREW M. CROLL S15 KING STREET
SUITE 400

MICHAEL 8S. MYERS
RScarlett lco ALEXANDRIA, VIRGINIA 22314

* Aveo Apurervso tw D.C.

November 11, 2015

VIA FEDERAL EXPRESS

Mr. Glenn A. Haslam
12154 Mt. Albert Road
Ellicott City, MD 21042

Mr. Gary Garofalo
2818 Hunt Valley Drive
Glenwood, MD 21738

Mr. Richard Lombardo
3194 Danmark Drive
West Friendship, MD 21794

Mr. Lawrence Kraemer
c/o Harkins Builders, Inc.
2201 Warwick Way
Marmiottsville, MD 21104

Mr. Richard G. Arnold
2929 Excelsior Springs Court
Ellicott City, MD 21042

Re: Robert J. Buczkowski and Madison Mechanical, Inc.

Gentlemen:

The undersigned represents Robert Buczkowski with respect to his interests in Madison
Mechanical OS Corp., which owns directly, or indirectly Madison Mechanical, Inc. and Madison
Contracting, LLC. It is my understanding the ownership of Madison Mechanical OS Corp.

(“Madison Mechanical”) is as follows:

{00162128 .DOCK.1)

Exhibit D
Page 1 of 3
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 35 of 114

Mr, Glenn A. Haslam
Mr. Gary Garofalo

Mr. Richard Lombardo
Mr. Lawrence Kraemer
Mr, Richard G. Arnold
November 11, 2015

Page 2
Glenn A. Haslam - 54%
Gary Garofalo = - 13%
Richard Lombardo - 10%
Lawrence Kraemer - 10%
Robert Buczkowski - 13%

Is also my understanding from my client that Madison Mechanical is currently operating
and has assets, primarily being accounts receivables, trucks other fixed assets. In addition to
these assets, Madison Mechanical also has work in progress.

It has come to my client’s attention that a new limited liability company was formed on
August 20, 2015 known as Madison Mechanical Contracting, LLC. The ownership of this
company is divided among the following: _

me “Glenn A. Haslam
’ Gary Garofalo
_ Richard Lombardo
. Lawrence Kraemer
Richard G. Amold

It appears to my client that the purpose of Madison Mechanical Contracting, LLC is to
divert the business and client base of Madison Mechanical for the benefit of Madison Mechanical
Contracting, LLC and to the detriment of Madison Mechanical. . If that is true, please consider this
letter notice that such action could be considered legally improper in that such a diversion is a
diversion of business opportunity directly and financially harming my firm’s client. On initial
review, such actions, if true, could lead to a cause of action for breach of fiduciary duty,
interference with a contractual relationship, interference with an economic relationship, civil
conspiracy and other potential causes of action. I am especially suspicious that this diversion of
corporate opportunity and contracts is an objective of Madison Mechanical Contracting, LLC
simply by the fact that the name of Madison Mechanical and Madison Mechanical Contracting,

LLC are so similar.

If it is your plan to divert the contracts and corporate opportunity of Madison Mechanical,
please consider this letter putting you on notice of the potential litigation liability of such actions
both on a corporate and personal level. Please cease and desist any such action to divert any
corporate opportunity that Madison Mechanical has to either yourselves or Madison Mechanical
Contracting, LLC without the consent of my firm’s client, Robert Buczkowski.

(00162128, DOCX.1)

Exhibit D
Page 2 of 3
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 36 of 114

Mr. Glenn A. Haslam
Mr. Gary Garofalo

Mr. Richard Lombardo
Mr. Lawrence Kraemer
Mr. Richard G. Amold
November 11, 2015
Page 3

My client has made it clear to me that he does not want to enter into civil litigation, given
his long-standing relationship with each of you. He would prefer to sit down and try to work out
any potential differences while at the same time preserving his thirteen percent (13%) interest in
Madison Mechanical. I would suggest that each of you take this letter to your respective
attorneys so they can advise you as to the law on this matter and then call me so we can schedule a
convenient date and time to further discuss the issues set forth in this letter. Once again, I must
emphasize that my client would rather discuss these matters with each of you and try to resolve the
differences between the parties in an amicable fashion.

Please either contact me or have your counsel contact me within thirty (30) days from the
date of this letter to avoid potential legal action.

I will Jook forward to working with each of you.

Very truly yours,

 
  
 

ROLL & MYERS, P.A.

wf a we ae
a ww iy wn
4 . fe ade
aA de ea oe att
ab et: Pe nese
DEG je le te FO oA ”

obert B. Scarlett “

RBS/akr

cc: Robert Buczkowski (via email)

{00162128.DOCX.1)

Exhibit D
Page 3 of 3
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 37 of 114

ENDORSEMENT NO: 13

This endorsement, effective 12:01 am, 5/01/15 forms part
a number = 42: KB 0256935-15

issued to: MADISON MECHANICAL, INC. MADISON MECHANICAL OS CORP.

by: TWIN CITY FIRE INSURANCE CO.

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ iT CAREFULLY.
AMEND MAILING ADDRESS FOR NOTICE ENDORSEMENT

 

L otice of Claj ir c:
A. Anotice of any Claim or Wrongful Act shall be given in writing to the following:
Via mail: The Hartford
Claims Department
Hartford Financial Products
277 Park Avenue, 15" Floor
New York, New York 10172
or
Via email: HFPClaims@thehartford.com
or
Via Facsimile: (917) 464-6000
«mB. Where it is stated in the policy or declarations page that a notice of any Claim or Wrongful Act shail be given in
ue writing to The Hartford, Hartford Plaza, Hartford CT 06115, it shall be deleted and replaced with the following:
Notice of any Claim or Wrongful Act shail be given in writing to the following:
Via mail: The Hartford
Claims Department
Hartford Financial Products
277 Park Avenue, 15" Floor
New York, New York 10172
or
Via emait: HEPClaims@thehartford.com
or
Via Facsimile; (917) 464-6000
I. Alt Other No
A. All notices other than 4 notice of Claim or Wrongful! Act Shall be given in writing to the following:
The Hartford
Product Services
Hartford Financial Products
277 Park Avenue, 15™ Floor
- New York, New York 10172
Hc 00 HONS 01 0708 © 2008, The Hartford Page 1 of 2

Exhibit E
Page 1 of 2
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 38 of 114

ENDORSEMENT NO: 13

B. With the exception of notice of a Claim or Wrongful Act, where it is stated in the policy or declarations page
that a notice shall be given in writing to The Hartford, Hartford Plaza, Hartford CT 06115 shall be deleted and

replaced with the following:
All notices other than a notice cf Claim or Wrongful Act shali be given in writing to the following:

The Hartford
Product Services
Hartford Financial Products
277 Park Avenue, 15'" Floor
New York, New York 10172

 

All other terms and conditions remain unchanged.

Jo

Juae Andrado, President & COO

F800 HO09 01 0708 © 2008, The Hartford Page 2 of 2

Exhibit E
Page 2 of 2

 

 
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 39 of 114

MADISON MECHANICAL OS, etal. * INTHE
Plaintiffs * CIRCUIT COURT
vs. * FOR

TWIN CITY FIRE INSURANCE CO., * ~~ PRINCE GEORGE’S COUNTY
et al.

Defendants Civil Action No.: CAL-18-27076

Pe ee ee ee ee ee ee

AFFIDAVIT OF GARY J. GAROFALO

I, Gary J. Garofalo, hereby state and affirm as follows:

1. I am over the age of eighteen years and competent to testify.
2. The following is based upon my personal knowledge.
3. I was a shareholder in Madison Mechanical OS Corp. at all times relevant to this

lawsuit.

4, I became a shareholder of Madison Mechanical OS Corp. on December 31, 2007.

5. I also own an ownership interest in Madison Mechanical Contracting, LLC.

6. I have worked with Bill Franey and Franey Parr & Muha, Inc./Alliant Insurance
Services, Inc. for all years relevant to this lawsuit.

7, Mr. Franey was the insurance agent for The Hartford/Twin City Fire Insurance Co.
and surety bond broker for Madison Mechanical OS Corp. and Madison Mechanical, Inc. at all

times relevant to this lawsuit.

8. In addition to being an owner of Madison Mechanical OS Corp., I assist Madison
and its President, Glenn Haslam, as a financial advisor and I am involved in Madison’s banking,
bonding, and insurance relationships. As part of that role, I spoke with Mr. Franey often. He was

a trusted insurance advisor.

Exhibit F
Page 1 of 2
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 40 of 114

9. Robert Buczkowski was an owner and CFO for Madison Mechanical OS Corp.

10. | Madison terminated Mr. Buczkowski’s employment on November 18, 2015.

11.‘ I received a letter dated November 11, 2015 from Mr. Buczkowski’s attorney (copy
attached), which was addressed to me, Glenn Haslam, Richard Lombardo, Lawrence Kraemer and
Richard Arnold.

12. Icalled Mr. Franey on November 20, 2015 and told him we received the November
11, 2015 letter and asked whether we have officer’s liability insurance with the Hartford to
represent us and provide a defense to Mr. Buczkowski’s alleged claim.

13. | On this same day, Friday, November 20, 2015, I also asked Glenn Haslam to hold
off on hiring an attorney in response to this letter because I had a call in to Mr. Franey as to whether
the Hartford would agree to have our directors’ and officers’ coverage provide a defense to us.

14. | OnMonday, November 23, 2015, I had a series of emails with Mr. Franey regarding
the November 11, 2015 letter and its contents.

15. I sent Mr. Franey screenshots of the November 11, 2015 by email on November 23,

2015.

I SOLEMNLY AFFIRM under the penalties of perjury and upon personal knowledge that

the contents of the foregoing paper are true.

3/29/14

Date Gary J. Gardfato 7

 

2

Exhibit F
Page 2 of 2
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 41 of 114

HARTFORD FINANCIAL PRODUCTS THE a

Amendment to the Agency Agreement HartrorpD

THIS HARTFORD FINANCIAL PRODUCTS AMENDMENT (referred to as
“Amendment” herein) is intended to amend and supplement the basic commercial and personal
lines agency agreements (collectively referred to herein as the “Agency Agreement”) by and
between the companies of The Hartford Financial Services Group, Inc. (referred to as “The
Hartford” herein) and the Agent named in the Agency Agreement (referred to as “Agent”
herein).

In consideration of the covenants and agreements described below, the parties mutually agree to
amend the Agency Agreement as respects to the item(s) indicated below for designated HFP Sub
Code(s) only with respect to the Financial Products and Professional Liability lines of business
produced pursuant to this Addendum:

1, Item 6 of The Hartford Agency Agreement Declarations Page shall be amended as
follows:

6. Number of Days for Payment of Balances or Return of Audit Premium: 30
(Thirty)

2. Section I of the Agency Agreement, Definitions, paragraph 1.6 of the Agency
Agreement, is deleted and replaced by the following:

With respect to the Financial Products and Professional Liability lines of business
only, “You” and “your” means the producer designated in the declarations page
and its subsidiary producers unless any of those producers are under separate
Agency Agreement with us.

3. Section II of the Agency Agreement, Authority of Agent, sub-paragraph (a) of 2.1 Scope,
is deleted and replaced by the following:

(a) With respect to the Financial Products and Professional Liability lines of
business only, to submit applications and request quotes for insurance which
we write in your territory. All such business produced pursuant to this
Addendum shall be assigned to the HFP Sub Code(s) designated for such
business. Your authority to quote on your own or bind policies and related
coverage is suspended for all classes of business produced for Hartford
Financial Products.

4. Section II of the Agency Agreement, Authority of Agent, sub-paragraph (d) of 2.1 Scope,
is deleted and replaced by the following:

(d) With respect to the Financial Products and Professional Liability lines of
business only, to provide all usual and customary services of an insurance
agent on all insurance policies you place with us, except for accepting notice
of claim(s).

HFP Amendment (08/2010) 2980254 _1

Exhibit G

Page 1 of 13
HART00002510
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 42 of 114

5, Section III of the Agency Agreement, Duties of Agent, sub-paragraph (b) of 3.1
Generally, is deleted and replaced by the following:

(b) With respect to the Financial Products and Professional Liability lines of
business only, to provide all usual and customary services of an insurance
agent on all insurance policies you place with us, except for accepting notice
of claim(s).

6. Section VI of the Agency Agreement, Agency Billed Business, 6.1 Billing and
Collection, subparagraphs (d), (e) and (f), are deleted and replaced by the following:

(d) Premium is due and payable to us on or before the date indicated on our
invoice. This date is the later of thirty (30) days after the effective date of the
policy or endorsement, or fifteen (15) days after the date the policy is entered
into our system. If payment is not received within the stipulated time, the
coverage will be cancelled.

HFP Amendment (08/2010) 2980254 1

Exhibit G

Page 2 of 13
HART00002511
“t.

e

* This endorsement forms a part of the AGENCY AGREEMENT entered into between The Hartford Financial Services:

Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 43 of 114

g

  

Group, Inc. or companies and the Agent named herein.

THE oa
AMENDATORY ENDORSEMENT TO AGENCY AGREEMENT HARTFORD

 

. Nate and Address of Agent:
Alliant Insurance Services Inc
781 B Street 6th Floor
San Diego CA 9210!

Nw

. Master Code Number: 72160200

3, Effective Date of Agency! Agreement: April #, 200)

4, Effective Date of this Endorsement: September 19, 2017

5. This lyeney Agreement is hereby amended as respects the item(s) indicated below: |

‘The following Sub Code(s) are added:

42640007 42630420 42640066 42630851 39320337 16162692 42641212PAC 008807 13H FP 00887663HFP 0089 IS45HFP

0089 1S46HFP 4264 1SOBHFP 42631272HFP 42631270HFP 161632 14HFP 42630295PHS 42630852PHS 42640388PHS
42630482PHS 42640496 (closed) 00884165HFP (closed) 00887575HFP (closed) 42630131 (closed) 42640594 (closed) 42641503HFP
(closed) 42641534HFP (closed) 75450007 (closed)

Alliant Insurance Services Inc

701 B Street 6th Floor

San Diego Ca 92101

The following Sub. Code(s} are closed:
42640496 (closed)

Aliant Insurance Services Inc

701 B Street 6th Floor

San Diego Ca 9210)

The following Line of Business is closed:
Personal Lines (Applicable to codes 42640007, 42630420 only)

6, Other:
42640007, 42630420 42640066 42630851 39320337 is limited to Commercial Lines Only.
16162692 is limited to Bond Only.

42630295PHS 42630852PHS 42640388PHS 42630482PHS Is subject to the Select Customer Insurance Service and Sales
Agreement.

HFP AMENDMENT 2980254_1

009807 13HFP 00887663HFP 00891S54SHFP 0089 1IS46HFP 4264 1S508HFP 4263 1272HFP 42631270H FP 161632 14HFP subject to
the terms and conditions of the Agency Agreement as amended by the Hartford Financial Products Amendment to the Agency
Agreement and any amendments thereto.

Code 42640496 is closed with no renewal extension.

“@ 2077 by The Hartiord, Classification; Company Conidente), AS nghis reserved.
No part of tis document may be reproduced, published or used without the parmissian of The Hantoay.

Form Endorsement Printed in U.S.A. ~ Page | of 2

Exhibit G

Page 3 of 13
HART00002512
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 44 of 114

a

* When you do not waive your contractual right to renewal under the Agency Agreement, we will begin to non-renew policies in

* your terminated agency book beginning twelve (12) months after the effective date of termination, as permitted by law and our
agency termination procedures. When you waive your contractual right to renewal under the Agency Agreement, we will begin to
non-renew policies in your terminated agency book beginning on the effective date of termination, as permitted by law and our -
agency termination procedures. Where state law or our agency termination procedures restrict our ability to non-renew policies
based on the termination of an agency relationship, we will offer to renew those policies by sending a renewal proposal to the
policyholder as early as 120 days prior to the policy renewal date, We will offer to renew the policy through you uniess or uatil
state law permits us to offer the policy directly or through another Hartford agent designated by the policyholder or engaged by
us to service the policy on our behalf. We will pay commission for policies renewed through you ueless or until state law permits
us to cease commission payments. Please be advised that we may non-renew policies Cor underwriting and other reasons, as
permitted by Law. Under the terms of your Agency Agreement, you are required to use your best efforts to replace all policies
written by us with policies written by other insurers immediately upon the termination of your Agency Agreement. Under some
circumstances, policies that are not replaced may be written directly or through another Hartford agent with no further
commission paid to you.

Refer to the Agency Agreement, including all amendments, to determine the "master" agency's responsibility for the acts and
omissions of the Sub Code(s).

Upon the submission of business by an uneappointed agent, The Hartford will automatically submit an appointment to the
applicable state department of insurance.

This Agreement is exeeuted on behalf of the Company or Companies of HARTFORD FINANCIAL SERVICES GROUP, INC
for which appointments were or will be filed.

-y- st FY Accepted by:
Keith P, Lawier— AVP Agency Compensation
Name of Agent:
Alliant Ingurdace Servicés

  

Date: November 7, 2017

Printed Name: Kenneth A. Zak, Esq
Tivle: General Counsel & SVP

 

2017 by The Martlord, Classiication Company C All nghts ¢
No part of tixa document may be reproduced, pubkshed or uted without the permission of The Hartford
Form Endorsement Printed in U.S.A. Page 2 of 2
Exhibit G
Page 4 of 13

HART00002513
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 45 of 114

verourcsuuds LLiZ6 FAA 860 547 68487 oo1

7
7

PART 2 This Declarations Page, with AGENCY AGREEMENT (Form No AGTAGRO0), and endorsements, schedules, and
addenda if any, issued to form a part thereof, completcs this Agency Agreement.

THE HARTFORD AGENCY AGREEMENT DECLARATIONS

1 Hartford Fire Insurance Company F Hartford Insurance Company of Illinois

5 Hartford Accident and Indemnity Company G Hartford Insurance Company of the Midwest

3 Hartford Casualty Insurance Company Hs Trumbull Insurance Company

6 Hartford Underwriters Insurance Company J Hartford Insurance Company of the Southeast

7 Twin City Fire Insurance Company P Property and Casualty Insurance Companyof Hartford
8 Pacific Insurance Company B Hartford Lioyd’s Insurance Company

--Omni Indemnity Company +-Omni Insurance Company

 

|Co. Code(s)

 

 

DECLARATIONS
1, FRANEY PARR & MUHA INC-VA 42640007
13921 PARK CENTER I,SUITE 160
HERNDON, VA 20171
2. Effective Date of this Agreement - March 1, 2001
3. Types of Business Applicable to this Agreement:
A. Personal Lines (the Personal Lines Agency Agreement):

__ All Personal Lines; __ All Personal Lines, excluding the Omni Auto Plan; _ the Ommi Auto Pian only
__ Other (as specified)

 

B. Commercial Lines (the Commercial Lines Agency Agreement):
__ A Commercial Lines

__. Other (as specified)

 

4, Agency Code(s) Subject to this Agreement:

5. Applicable endorsements, schedules and addenda
Form Numbers

6. Number of Days for Payment of Balances or Return of Audit Premiums
7. Additional Provisions “The infarmation and content of the Declarations Page previously executed by the Company

and the Agent, Form AG1140, as it may have been amended, are Incorporated herein by reference and continue to
apply to new agency agreement, Farm AGTAGROO.”

 

This Apreement is executed on behalf of the Company
or Companies of HARTFORD FINANCIAL SERVICES GROUP, INC
designated above by Company Code(s).

Accepted by:

By: Name of Agent: FRANEY PARR & MUHA INC-VA

Authorized Co. Represemative
Title: Director Sales Administration Bv: Set Do. anm
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 46 of 114

UYs/ Us ZUUD LLIZO6 FAX S60 547 8487 oo2

 

 

THE HARTFORD AGENCY AGREEMENT

You and we mutually agree to the following:

| DEFINITIONS

4.1

1.2

1.3

14

1.6

1.6

“Agreement” means this document, the declarations page(s), and any and all
schedules, addenda and amendments hereto.

“Direct-billed” business means business which we accept only on a direct-billed basis
or which we accept on a direct-billed basis at your option.

"Policy" means a policy of insurance or bond or other contract of suretyship and
includes any binder, endorsement or rider related thereto.

“Territory” means the states or jurisdictions for which we have authorized and
appointed you to solicit insurance on our behalf.

"We", "us", and “our' or the “Company” méan the companies of The Hartford
Financial Services Group, Inc. signing this Agreement or designated in the
declarations page and for which your agency has been appointed.

"You" and “your” or the “Agent” means the agency designated in the declarations
page and Its subsidiary agencies and agents unless any of those agencies and agents
are under separate Agency Agreements with us.

fl. AUTHORITY OF AGENT

2.1

Scope. Subject to any requirements imposed by law, you are authorized on our
behalf:

(a) To solicit, quote and bind insurance in your territory for those lines of insurance
and classes of business shown on the Declarations page or otherwise in writing.
We may amend such authority with respect to such lines of insurance, classes of
business, products, coverages or limits immediately upon written notice to you. In
quoting and binding coverage you agree to comply with any underwriting
guidelines, rates and rules as we may publish and distribute to you.

(b) To deliver such policies as we may issue. We reserve the right to cancel at any
time any policy you place with us. We shall give you notice of all such
cancellations.

(c) To collect, receive and recelpt for premiurns on such policies, except as otherwise
provided herein with respect to direct-billed business. All premiums collected on
our behalf shall be held by you a our fiduciary.
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 47 of 114

UUs JU/ZUUD LLiZB FAX $60 547 6487 aos

-

2.2

(d) To provide all usual and customary services of an insurance agent on all insurance
policies you place with us.

Limitations. You have the authority and power to act as our agent only to the extent
expressly granted in this Agreement and no further authority or power is implied. You
are an independent contractor and not an employee of ours for any purpose, and your
right to represent other companies is not restricted by this Agreement. Any authority
granted hereunder to solicit, quote or bind insurance products on our behalf is non-
exclusive, unless we agree otherwise in writing,

lil. DUTIES OF AGENT

3.1,

3.2.

Generally. You agree:

(a) To comply with all laws affecting your operations, including, but not limited to,
maintaining valid insurance licenses, resident, non-resident and surplus lines, as
applicable, as well as complying with any countersigning and commission sharing
requirements when writing risks outside of your resident state

(b) To provide all usual and customary services of an insurance agent on all insurance
policies you place with us, except as otherwise mutually agreed to.

(c) You shall supervise and be responsible for the acts and omissions of ail of your
subproducers, including, but not limited to, any premiums or others monies due us
from them,

(d) To submit to us all applications, and report to us all policies and coverages bound
no later than five (5) business days after receipt or execution thereof ar the
effective date of coverage, whichever ig sooner, or by such other time period as is
required by law or by our rules and procedures. For Omni Auto Pian business the
required time period Is three (3) days.

({e) To notify us as soon as practicable of any actual or threatened claims, suits or
losses under our policies or in connection with our business with you and to
cooperate in our investigation, adjustment, settlement and payment of all such

claims.

(f} Not te axceed the scope of your authority set forth herein, not to change or waive
any provision of any policy we issue, not fo extend the time of any premium due
us, and not to compromise, adjust or settle any claim against us, other than as
specifically authorized by us in writing.

(g) To maintain complete and accurate records and accounts relating to all of your
business with us and to permit us or our representatives to audit your records and
accounts upon reasonable advance notice and during reasqnable business hours.

(h) To comply with all of our rules, procedures and policies, as communicated to you.

Survival. The Duties of the Agent hereunder shall survive any termination of this
Agreement, , :

iV. BROKER OF RECORD DESIGNATION BY POLICYHOLDER

41

Designation. {f a conflict exists as to whether you or another licensed agent of ours is

ek hbase ine ed Be ea ee te aK a et ee re i ed ee A a ke
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 48 of 114

vVasous £UU0 Li: kf FAR 800 547 6487 oo

jatest written instructions as to the designation of which agent is so authorized, shail
control, subject to our broker-of-record rules dealing with premiums, commissions and
mid-term changes.

V. COMPENSATION

6.1

9.2

5.3

Commissions. We will pay you commissions at the rates specified In the schedule(s)
attached to this Agreement and/or in separate schedules or written documents we
provide to you. We may change comrnission rates by providing you with at least
ninety (90) days written notice, We may change commission rates on Omni Auto Pian
business immediately upon written notice.

Expenses. The commissions and other compensation payable under this Agreement
shall be considered the fuil compensation on business you place with us. Except as
may be specifically provided by separate written agreements between us, we shall not
be responsible for expenses you incur as an agent, including, but not limited to, rent,
transportation, solicitors' fees, postage, telephone, advertising, underwriting and
consumer reports ordered, license fees, or the electronic equipment, software or other
costs of interfacing or communicating with us electronically.

Return Commissions. You agree to return promptly to us commissions previously
paid to you or retained by you on premiums refunded under any policy for any reason,
whether the refund is made during the term of this Agreement or thereafter.

Vi. AGENCY- BILLED BUSINESS

6.1

Billing and Collection.

(a) You are responsible for the collectior! and accounting of all premiyms on business
placed with us, except direct-billed business, No commissions are payable on
premiums which you may request us to collect. We will cancel agency-billed
policies for non-payment of premium at your request, when pennitted by law.

(bo) You may retain out of premiums you collect, except on direct billed business, the
commissions due and payable to you on such business in accordance with this

Agreement.

(c) In the event of your breach of this Agreement we reserve the right to convert any
or all agency-billed policies to a direct-billed basis.

(d) You will submit to us by the tenth day of each month an account of all premiums
on all business, except direct-billed business, placed with us during the previous
month or not previously reported, Unless we agree to render such accounts to you.

(e) Regardless of whether you or we render the accounting, any balances shown as
due to us shall be paid within the nurnber of days specified in the Declarations
after the end of the month for which the account was submitted or should have
been timely submitted by you, whichever is earlier.

(f) If you fail to pay us any premiums or other amount properly owed to us, within the
time period specified by us, we may impose a late fee not to exceed one per-cent

(1% ) per month on such amount.
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 49 of 114

 

verouseuud LLi2i FAA 860 547 8487 005
vil. DIRECT-BILLED BUSINESS
7.1 Billing and Collection.

(a) We are responsible for the billing and collection of premiums on all direct-billed
business. We will pay you commissions only on premiums collected. If you should
collect any premiums on direct-billed business, you will promptly account for them
and pay the amounts due to us, without deducting commissions, when and as we
direct.

(b) Unless otherwise mutually agreed upon, we will display your name on property and
casualty policies, renewals, bills and other communications regarding continuation,
non-renewal or termination of your insureds’ policies.

(c) If upon termination of this Agreement you are entitled to the use and control of
expirations under the terms of this Agreement, we will promptly provide to you at
your request with a list of direct-billed policies in force, their expiration dates, and
details of coverage.

VIN. INDEMNIFICATION

8.1

Company Responsibility. We will defend and indemnify you against civil and
administrative liability imposed on you by law, including the reasonable costs of defense
and settlement, caused by our acts or omissions, Including, but nat limited to, that
imposed on you under any Federal or state Fair Credit Reporting Act or state Privacy
Act arising out of your use of our insurance scoring system, provided you have not
breached this Agreement or otherwise caused or contributed to such liability by your
own acts or omissions. You agree, as 4 condition to such indemnification, to notify us
promptly of any clalm or suit against you and to allow us to make such investigation,
seltiament or defense thereof as we deem prudent.

QWNERSHIP OF EXPIRATIONS

9.1

9.2

9.3

Prior to Termination. Unless we become entitled to the use and contral of expirations
hereunder, we will not, without your prior approval, use our records of the business we
obtain through you to solicit insureds for other fines of Insurance.

On Termination. If upon termination of this Agreement you have promptly accounted
for and paid to us all premiums and other amounts that may be due us or for which you
may be liable, or have given us a bond satisfactory to us guaranteeing the payment
thereof, your records and the use and control of expirations, including expirations on
direct-billed business, shall remain your property and be left in your undisturbed
possession; otherwise the right and title to the records and the use, control and
ownership of expirations shail be vested in us.

Dispute. For purposes of this section, you will not be considered in breach of your
obligation to account for and pay to us premiums or other amounts due us, while the
amount thereof is being reasonably disputed in writing and in good faith, provided you
have promptly accounted for and paid to us all items about which there is no such
dispute. ‘

X. SUBROGATION AND SALVAGE

10.1 Reporting. Our agency experience exhibits will reflect recovaries through subrogation
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 50 of 114

vurous guUUd 21 Zt FAA $60 547 86487 di oos

t

XI, SUSPENSION

44.4 Grounds. We may immediately suspend ail or any part of the authority granted fo you
under this Agreement:

(a) With respect to any line of insurance, class of business, product, coverage, limits
or special business relationship we may have with you, which we prapose to
suspend or cease writing in your area, or

(b) For any period during which you are in breach of your obligations under this
Agreement.

Xi. TERMINATION

12.1 Grounds. This Agreement may be terminated, in whole or in designated part:
(a) At any time by mutual agreement,

(b) Immediately by either party upon written notice to the other party based upon such
breach of this Agreement,

(c) Immediately without notice upon (i) the bankruptcy, insolvency, or dissolution of a
party hereto, or the institution of a similar proceeding by or against a party, (ii) any
suspension or revocation of your insurance license in any jurisdiction, as to all
jurisdictions (ti) your failure to renew a necessary insurance license in a
jurisdiction, as ta that jurisdiction, or (iv) your cormmission of a felony, fraud, wiltful
misconduct, or the misappropriation of funds,

(d) By either party upon ninety (90) days written notice to the other.

XHL AFTER TERMINATION

13.1. Return of Property. Upon any termination of this Agreement, any equipment,
electronic materials or software, unused policy forms, drafts, stamps, powers of
attorney and any other supplies or property furnished to you by us remain our property
and shall be accounted for and returned to us upon demand.

13.2 Renewal Election. If upon termination of this Agreement you are éntitled to the
ownership, use and control of expirations under the terms of this Agreement, then
based upon your written election that you must deliver to us no later than five (5)
business days after the effective date of termination, we will, subject to any applicable
legal restrictions, continue outstanding in-force policies until their normal expirations
and will renew policies expiring during a period of one year following the termination
of this Agreement, subject to the following conditions:

(a) You must use your best efforts to replace all policies issued pursuant ta this
Agreemenit with policies of other insurers.

(b) We reserve all of our rights to cancel in-force policies and policies renewed
under this section for non-payment of premium, undarwriting reasons Or other
reasons permitted by law.
Yer oIUssUUdS 11°25 FAA S60 547 B487

Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 51 of 114

007

(c) We shall not be obliged under this section to renew policies for a class of
business, line of insurance, product, coverage or limit which we propose to
cease writing in your territory.

(d) With respect only to the servicing of policies continued in force or renewed
after termination of this Agreernent, you shall continue to be our duly
authorized representative, subject to all of the provisions of this Agreement,
except that you shall not, without our prior written approval, bind any new risk,
renew any policy for more than one additional annual period, or increase our
exposure under any In-force policy; provided, however, you shall remain
authorized to make routine additions and changes to in-force policies in the
normal course of business unless and until we advise you to the contrary

(e) For any policy with 4 policy period greater than one year, we will extend the
tarm of that policy for only one annual period following the renewal date.

(f) We will pay, with respect to policies renewed under this section, commissions
at the applicable rates specified as per this Agreement at the time or the
general rate prevailing among our agents at the time of renewal, whichever is
the lesser. We shall not bé obligated to pay any commission on any policies
we may, in accordance with law, renew or extend after such one additional
annual period.

XIV. AMENDMENT

14.1 Notice. We may amend this Agreement at anytime by providing you with at least
ninety (90) days written notice, except where this Agreement may provide for a shorter

period. .

GENERAL CONDITIONS |

15.1 Involuntary Business. The provisions of this Agreement shall not apply to any
business that is assigned to and written by us on an involuntary basis through any
assigned risk plan, underwriting association, syndicate or pool.

15.2 Accounting. All premium, loss, compensation and other computations required
under this Agreement, including the coding and classifying of all business written,
shall be in accordance with our usual accounting, claims and statistical methods and
procedures, as may be changed from time to time. The omission of any item from an
accounting statement shall not affect the responsibility of either party to account for
and pay all amounts due to the other, nor shail it prejudice the rights of either party to
collect all such amounts due from the other.

15.3 Offset. We may offset against any sums owed to you or your subproducers under
this Agreement or any other agreement or special relationship we may have with you
Or your subproducers any sums owed to us by you or your subproducers or for which
either of you may be liable to us in n damages.

16.4 intellectual Property. Except as set forth below, you must obtain our prior written
consent for any use of our nameé.,:logo, domain names, copyrighted materials,
trademarks, servicemarks, software or other intellectual property (herein collectively

“Intellectual Property”). You are permitted to use our name, logo, copyrighted
materials distributed for use in advertising, and our product trademarks and

en a ll -« oh. -it wd me
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 52 of 114

ues ous ZUUD LLiZS FAX 860 547 6487 aos

of business, provided you send us a copy of any such advertisements before
publication. You shall use our intellectual Property only in accordance with our
written or published standards, rules and requirements. You shail not register any of
our Intellectual Property, or usé or register any derivatives of our Intellectual
Property. You shall not acquire any rights or interests in our Intellectual Property and
your permission to use it may be withdrawn by us at anytime.

15.5 Confidentiality/Privacy. As used herein, “Confidential Information” means all of our
confidential, proprietary or trade secret information, including, but not limited to,
undemttiting criteria and quidelines, procedures and processes, studies, reports,
compensation arrangements, and any other data or information developed by us and
provided to you or which is subject to protection under any Federal or state privacy
law. Notwithstanding the foregoing, the following shall not constitute "Confidential
Information” for purposes of this Agreement: information which is obtained or was
previously obtained by you from a third person who was hot prohibited from
transmitting the information by a contractual, legal or fiduciary obligation to us, or
information which is or becomes generally available to the public other than as a
result of a breach of this Agreement by you or a disclosure by you to another person.

(a) You shall maintain the confidentiality of the Confidential Information, shall use it
only for purposes of this Agreement, and shall not disclose it to any other person
except to employees, agents and other persons who need to know such
Confidential Information to further the objectives of this Agreement and who
agree in writing to maintain the confidentiality of the information as provided
herein. In the event you are requested or required by law to disclose any
Confidential Information, you shall provide us with prompt notice thereof and
cooperate with any of our efforts to seek a protective court order.

(b) If the Gramm-Leach-Bliley Act, including the regulations promulgated thereunder,
or other applicable law, now or hereafter in effect, imposes a higher standard of :
confidentiality with respect to the Confidential Information, such standard shall

- prevail over, the provisions of this Agreement.

(c) You shall at all times comply with our published Privacy Policies, as may be
amended from time-to-time, concerning financial, medical and other personal or
personally identifiable information.

15.6 Errors and Omissions Insurance, You agree to maintain in force professional
6rrors and omissions liability insurance.

15.7 Pledge of Assets. In the event you are in breach of any of your obligations under
this Agreement, you shail not pledge, encumber, lien, grant any security interest in,
ar otherwise assign your use, control or ownership of any expirations of policies
written by us without first securing our written consent. You shall provide us with prior
written notice of any such intended action, regardless of the absence of any such
breach.

15.8 Walver/Amendment. The delay or failure of either party to enforce compliance with
any term or condition of this Agreement shall not constitute a waiver of such term or
condition. No waiver of any term, condition or breach hereunder shall be deemed
valid unless in @ writing signed by the party giving such waiver, and no waiver in one
instance shail be deemed a waiver of any subsequent event of the same nature. No
amendment to this Agreement shall be valid unless in a writing signed by us.

15.9 Assignment. This Agreement may not be assigned by you, in whole or in pari,

wo ee le le ee ne ee ee a A ee re
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 53 of 114

wv; mu 2t, oO FAA OOU D4 O4ST
oog

15.10 Force Majeure. Neither party shall be liable to the ofher in monetary darnages for
delay or failure in performance, other than the obligation ta pay monies hereunder,
caused by acts of God, war, not, strikes, fire, lightning, flaod or other natural
disaster, or power, communications or computer failures that are beyond the
reasonable control of the party.

15.11 Entire Agreement. This Agreement constitutes the entire agreement of the parties
as to the subject matter hereof and supersedes all previous agreements, oral or
written, between the parties except as stated in the following sentence. If you are
an existing agent of ours, any written amendment or written addendum to your prior
base Agency Agreement and any special written side-agreement shail continue in-
force but in the event of any conflict between such other document and this
document, the provisions of this document shall control.

15.11 Construction. This Agreement is not intended to confer upon any third party any

rights or remedies. This Agreement shall be construed under and in accordance

with the laws of the State of Connecticut without giving effect to the conflicts of law

rules, Any provision of this Agreement that conflicts with any applicable law or

regulation shall be deamed amended ta the minimum axtent necessary to comply

with such law or feguiation The captions in this Agreement are included for:

convenience only and shall not be Used to interpret any of the provisions of this
Agreement.
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 54 of 114

EXHIBIT H
EXAMPLES OF FRANEY’S ACTIVITIES
WHICH ILLUSTRATE SPECIAL RELATIONSHIP WITH MMI
This following paragraphs in this exhibit describe some of the numerous examples of Franey’s
relationship with MMI, which illustrate the length, scope and nature of activities performed by
Franey and MMI’s reliance upon such scope and activities.
Length

1. Franey began his relationship with MMI when its founder, Joseph P. Cooke,
brought Franey on as the bonding agent when the company started. [See Deposition of William
Franey in Underlying Action dated August 29, 2017 (the “Franey Deposition”), attached to this
report as Exhibit I.]

2. “The Madison entities have a long history of working with William Franey for
insurance needs. Mr. Franey provided these services and was a key advisor to the Madison
owners for many years, including many years prior to the formal formation of Madison
Mechanical OS Corp in 2007.” [Affidavit of Glenn Haslam dated May 8, 2019 (the “Haslam
Affidavit’), attached to this report as Exhibit J.]

| Claim Related Activities

3, “Since at least 2009, all claims against Madison were reported through Mr.
Franey or one of his associates. To my recollection claims were never reported directly to the
insurance carrier.” [Haslam Affidavit]

4. When MMI received notice that it was served with a complaint in a lawsuit by
Travelers, MMI’s officers and shareholders turned to and relied upon Franey and Alliant for

guidance, who responded by contacting the insurer, Swiss-Re, on MMI’s behalf. [See July 17,

2017 email thread between Alliant (Franey) and MMI (Haslam) attached to this exhibit. ]
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 55 of 114

Coverage Advice

5. “Madison purchased directors’ and officers’ liability coverage and employment
practices liability at Mr. Franey’s suggestion.” [Haslam Affidavit] In addition to placing surety
bonds, Franey and Alliant placed other insurance coverages for MMI including its property and
casualty insurance, as well as its health benefits. [Franey Deposition]

6. Franey continued to counsel MMI as to its insurance needs after the new Madison
Mechanical Contracting, LLC entity was formed in August of 2015. According to Mr. Haslam’s
affidavit, “...Garofalo and I discussed the insurance needs for Madison Mechanical Contracting,
LLC (““MMCLLC’”) with Mr. Franey. We discussed the need for all types of insurance policies
like that of Madison Mechanical, Inc. This would include general liability, property, excess
. liability, worker’s compensation, pollution, directors’ and officers’, and employers’ practices
liability insurance.”

Other Insurance Related Advice

7. In addition to its insurance needs, Franey and Alliant assisted and guided MMI
with its needs beyond insurance through a wide-ranging number of ways. For example, Franey
and Alliant assisted MMI with securing financing to pay its insurance premiums [See April 30,
2013 email from Alliant (Pat Biederman) to MMI attached to this exhibit], met with MMI to
determine if use of a bonding company would assist with MMI’s cash flow issues in order to
finish outstanding construction projects [Franey Deposition], and drafted insurance requirements
language for use in MMI’s labor contracts. [See December 29, 2018 email thread between
Alliant (Franey and Biederman) to MMI (Haslam and Geiman) attached to this exhibit.]

8, According to Mr. Haslam, he considered Franey a “close advisor to the Madison

entities” and stated in his affidavit that “Mr. Franey did not simply take orders from the
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 56 of 114

shareholders but rather offered advice, insight, and suggestions to the companies.” [Haslam

Affidavit]
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19

Michele J. Rogers

Page 57 of 114

 

ee
From: Glenn Haslam <glennh@madisonmechanical.net>
Sent: Friday, April 12, 2019 2:54 PM
To: Gary R. Jones; Danielle Vranian
Subject: FW: Traveler's Indemnity Suit

From: Bill Franey, Sr. <wfraney @alliant.com>

Sent: Monday, July 17, 2017 1:24 PM

To: Glenn Haslam <glennh@madisonmechanical.net>
Cc: John Budds <jbudds@alliant.com>

Subject: RE: Traveler's Indemnity Suit

Glenn, he is cantacting Swiss-Re to find out what is going on. John will let us know. Bill

William G. Franey

Executive Vice President
Commercial and Corporate Group
Alliant Americas

9901 Business Parkway
Ste B
Lanham, MD 20706

D 301 306 3066
O 301 459 0055
Cc 410980 9903
F 301 459 9521
www.alliant.com

CA License No, 0C36861

A llant

AMERICAS a
Ajhant Americas is a division of Alliant Insurance Services, Inc.

From: Glenn Haslam [mailto:glennh@madisonmechanical.net]
Sent: Monday, July 17, 2017 1:02 PM

To: Bill Franey, Sr. <wfraney@ailiant.com>

Subject: FW: Traveler's Indemnity Suit

Can you ask john buds what we should do here

Gienn Haslam

Madison Mechanical

5621 Old Frederick Road, Suite 1
Catonsville, MD 21228

From: Eliot Wagonheim [mailto:ewagonheim@wagonheim.com]
Sent: Monday, July 17, 2017 10:59 AM

July 17, 2017 Emails between Alliant and MMI
Page 1 of 3

139
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 58 of 114

To: Glenn Haslam; Brant Geiman
Subject: Traveler's Indemnity Suit

WAGO

 

Gentlemen,

As an FYI. the docket in the Travelers’ case reflects that Madison was served on May 1. 2017. The company’s
Answer was due on or about June 1“, but no response has been filed. I’m well aware of the overall prospects for
Madison, but ] think it is in your best interest to at least ensure that there is no default judgment entered. You
need to kick this can down the road ofr 60-90 days, per my conversation with Glenn.

From our last correspondence, your understanding was that another lawyer was filing a response on Madison’s
behalf. My recommendation is either to circle back with that lawyer to make sure that the response is filed
IMMEDIATELY or have me file it.

There is, of course, the chance that a response was filed last week and has yet to be docketed, but that is
certainly something you'd want to confirm.

As we cliscussed, I will not take any action until or unless you instruct me to do so.
Best.

Eliot

 

Eliot M. Wagonheim
Wagonheim Law

4 North Park Drive, Suite 411
Hunt Valley, MD 21030

Phone: (410) 584-1110
Fax: (410) 584-1120
Cell: (410) 925-6276
www.waqonheim.com

 

Subscribe to our business blog

gos me

This email and its attachments are for the exclusive use of the intended recipients, and may contain proprietary
information and trade secrets of Alliant Insurance Services, Inc. and its subsidiaries. This email may also contain
information that is confidential, or otherwise protected from disclosure by contract or law. Any unauthorized use,
disclosure, or distribution of this email and its attachments is prohibited. If you are not the intended recipient, let us
know by reply email and then destroy all electronic and physical copies of this message and attachments. Nothing in this

July 17, 2017 Emails between Alliant and MMI 440
Page 2 of 3
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 59 of 114

email or its attachments is intended to be legal, financial, or tax advice, and recipients are advised to consult with their
appropriate advisors regarding any legal, financial, or tax implications. ,

3
July 17, 2017 Emails between Alliant and MMI 4144
Page 3 of 3
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 60 of 114

Michele J. Rogers

From: Brant Geiman <brantg@madisonmechanical.net>
Sent: Friday, April 12, 2019 2:54 PM

To: Gary R. Jones; Danielle Vranian

Ce: Glenn Haslam

Subject: FW: Insurance Program - Premium Payment Terms

The email below is in regards to them helping us secure financing for our insurance premiums.

Brant

From: Bob Buczkowski

Sent: Tuesday, April 30, 2013 10:26 PM

To: Pat Biederman <pbiederman@alliant.com>

Cc: Bill Franey, Sr. <wfraney@alliant.com>; Kevin Bartley <kbartley@alliant.com>; Brant Geiman
<brantg@madisonmechanical.net>

Subject: RE: Insurance Program - Premium Payment Terms

Pat.

We will take door #2. Brant will cut a check for the $55k and | will give to Bill on Thursday. Will you be sending an
invoice for the first installment?

Lust wanted to thank all of you for your efforts on this renewal. | know it wasn’t the easiest.
Bob

Bob Buczkowski. CPA
VVladison Mechanical, Inc. CFO
410-464-7301 (0)
410-461-8470 (F)
410-984-1636 (C)

From: Pat Biederman [mailto:pbiederman@alliant.com]
Sent: Tuesday, April 30, 2013 6:15 PM

To: Bob Buczkowski

Cc: Bill Franey, Sr.; Kevin Bartley

Subject: Insurance Program - Premium Payment Terms

Hello Bob

We have two options for payment of premium. Option 1 has the WC direct billed by the Hartford 25% down & 9
installs. All other policies would be premium financed. The premium finance arrangement is for 10 equal payments and
at interest rate of 2.99%. Option 2 has all policies subject to premium finance under a single payment plan. The
arrangement is for 10 equal payments and an interest rate of 2.99%

With interest rates so low, several of our clients have preferred the Option 2 method. That is not to mention the fact
that it is 10 equal payments, saving on the 25% down payment requirement on the direct billed Hartford WC and you

will have two payees.

April 30, 2013 Emails between Alliant and MMI 001
Page 1 of 3
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 61 of 114

Option 1 - All policies but WC Premium Financed. WC Direct billed by Hartford 25% down & 9.
installs

 

Financed Policies WC Direct Bill
All but WC paid to Hartford Total
Down Payment 5 32,941.17 $ 55,886.00 S 88,827.17
9 Installs each at S 32,941.17 S 18,625.00 S 51,566.17

Option 2 - All policies Premium Financed

 

including WC.
Financed Policies
All, incl WC None Total
Down Payment S 55,543.40 S - S 55,543.40
9 Installs each at S 55,543.40 S - S 55,543.40

This is totally your preference. What we will need is the signed finance agreement for the option selected and the down
payment check made payable to Alliant for the policies subject to premium finance. If option 1 is selected the Alliant
check should be $32,941.17 (Hartford will bill the WC down payment of $55,886 separately.) If Option 2 is selected the
Alliant check is $55,543.40.

| understand that Bill is meeting with you on Thursday morning, so he can pick up the signed agreement and check at
that time. If you know before then which option you will be selecting we will be able to get appropriate instruction to
the Hartford.

Please let us know if there are any questions.
Thanks

Pat

Pat Biederman CPCU, ARM

Sr. Vice President

Alliant Insurance Services, Inc
9901 Business Parkway

Lanham, MD 20706
301.306.3054 : fax 301.459.9387

pbiederman@alliant.com NEW!

This email and all attachments to it are for the sole use of the intended recipients and may contain proprietary information and
trade secrets of Alliant Insurance Services, Inc and its subsidiaries. This email may also contain information which is confidential or
which is protected from disclosure by privilege. Any unauthorized use, disclosure or distribution of this email and its attachments is
prohibited. If you are not the intended recipient, let us know by reply email and then erase and destroy all electronic or other copies

of this message.

This e-mail and all attachments to it are for the sole use of the intended recipients and may contain proprietary
information and trade secrets of Alliant Insurance Services, Inc. and its subsidiaries. This e-mail may also contain

2
April 30, 2013 Emails between Alliant and MMI 002
Page 2 of 3
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 62 of 114

information which is confidential or which is protected from disclosure by privilege. Any unauthorized use, disclosure or
distribution of this e-mail and its attachments is prohibited. If you are not the intended recipient, let us know by reply e-
mail and then erase and destroy all electronic or other copies of this message. ,

3
April 30, 2013 Emails between Alliant and MMI 003
Page 3 of 3
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 63 of 114

Michele J. Rogers

 

 

From: Glenn Haslam <glennh@madisonmechanical.net>

Sent: Friday, April 12, 2019 2:44 PM

To: Gary R. Jones; Danielle Vranian

Subject: FW: Labor Services Agreement - Alliant Proposed Insurance Requirements
Attachments: Labor Services Agreement (Form), 1.docx; Proposed Madison Subcontractor Insurance

And Indemnification Requirements 12.28.2018.docx; Proposed Madison Subcontractor
Insurance And Indemnification Requirements 12.28.2018.pdf

From: Bill Franey, Sr. <wfraney @alliant.com>

Sent: Saturday, December 29, 2018 8:50 AM

To: Glenn Haslam <glennh@madisonmechanical.net>; Brant Geiman <brantg@madisonmechanical.net>
Cc: Pat Biederman <pbiederman@alliant.com>; Kathaleen Bowen <kbowen@alliant.com>

Subject: FW: Labor Services Agreement - Alliant Proposed Insurance Requirements

Gentlemen, attached for your convenience are suggestions by Pat concerning insurance under the Labor Services
Agreement. We thank you for your business and hope you have a great New Year. Bill

SANs Oy Franey

Executive Vice President
Commercial and Corporate Group
Alliant Americas

9901 Business Parkway
Ste. B
Lanham, MD 20706

301 306 3066
301 459 0055
410 980 9903
301 459 9521
www.alliant.com

ms fliant

CA License No. 0036861
Alliant Insurance Services, Inc.

s7000

From: Pat Biederman
Sent: Friday, December 28, 2018 3:48 PM

To: Bill Franey, Sr. <wfraney@alliant.com>
Cc: Kathaleen Bowen <kbowen@ailiant.com>
Subject: FW: Labor Services Agreement - Alliant Proposed Insurance Requirements

| have attached both a pdf and Word Doc version of our recommendations for the Insurance Requirements in the
Madison Agreement.

December 29, 2018 Emails between Alliant and MMI
166
Page 1 of 15
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 64 of 114

For the most part, many of the intended requirements or provisions were already in the Madison agreement draft, but
not properly referenced by insurance industry standards. Those have been adjusted or moved to the appropriate line of
coverage.

e itis for this reason that | moved the Pollution requirement included as an endorsement on the CGL policy to a
separate policy requirement.

¢ also changed the requirement for notice of cancellation from a requirement on the certificate to a separate line
requirement. | also deleted the “Registered Mail” requirement for this notice and included 10 day notice in the
event of Non-Payment. It still requires that the notice comes from the carrier in written form which will likely
mean that Madison would need to be endorsed to the Suppliers policies.

Madison's GL carrier requires the GL to include Additional Insured coverage to include Products and Completed
Operations and Primary & Non-Contributory wording. The Madison draft includes those phrases, but as noted above,
they are now referenced appropriately as part of the CGL requirement.

The cartier also required Waiver of Subrogation provisions. | have added that language, as it was not in the draft.

| have added some addition Provisions/Requirements because | believe that they are needed.

e Added Automobile Liability Requirement — Madison does not need to get tagged for an auto loss, as the result of
a Supplier/Sub’s failure to have this coverage to protect itself from a lack of coverage of one of their “workers”.

e Added Per Project Requirement to Gt — This is pretty standard.

e Added provision to GL Additional Insured requirement that coverage be maintained for the benefit of the
Additional Insured for a period of Syears or Statute of Repose whichever is greater. This is intended to apply
clear definition for “required by written contract”. It should not add to the cost of the Suppliers Insurance, but it
shoutd eliminate denial for the Additional Insured for the future products and completed ops claims.

« Added a provision that states that the limits indicated are minimum and do not limit the coverage afforded to
the Additional Insured nor does it eliminate or limit the obligation under the indemnification Provision. Carriers
are interpreting as the “as required by written contract” in the automatic additional insured endorsements as a
limitation of liability/coverage for that Additional Insured both under the Additional Insured Coverage and also
under the contractual provisions (indemnification).

| did not make any changes to the Indemnification Agreement as that was drafted by legal counsel.

While we offered these changes to their Labor Services Agreements document it is important that similar provisions be
included in an agreement for any subcontracted work performed. If they not already have a standard for that
agreement we should recommend that the develop one to include similar insurance requirement language. | would also
note that they are requiring only $1M in limits. As this labor arrangement is with larger firms they may want to increase
the limits requirements. They should look at the certificates that they are getting today as it may suggest what limits
they are already requiring so increasing the requirement may not bea hardship.

Since their requirements are imbedded in the agreement itself rather than as a separate Exhibit, they may want to
develop a sample cert or a checklist that they can provide separately to their subs. We find that when we get a separate
listing of requirements from our accounts when they need a certificate it is easier for the agent to comply.

We do needed to get their revised and final document and implementation plan asap to properly address the binding
condition of their GL carrier.

Let me know if you need anything else.

December 29, 2018 Emails between Alliant and MMI 467
Page 2 of 15
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 65 of 114

Pat

Pet Bleciarman CPCU, ARM
Senior Vice President
Alliant Americas

D 301 306 3054
W alliant.com

Alliant

CA License No, 0C36861
Advant insurance Services, Inc,

From: Bill Franey, Sr.
Sent: Thursday, December 27, 2018 2:52 PM

To: Pat Biederman <pbiederman@alliant.com>

Cc: Kathaleen Bowen <kbowen@alliant.com>
Subject: Fwd: Labor Services Agreement

This is the latest from Madison. Please give them wording to bring it into compliance. Thanks Bill

Sent from my iPhone

Begin forwarded message:

From: Brant Geiman <brantg(@madisonmechanical.net>
Date: December 27, 2018 at 1:47:47 PM EST

To: "Bill Franey, Sr." <wfraney@alliant.com>

Ce: Glenn Haslam <glennh@madisonmechanical.net>
Subject: Fwd: Labor Services Agreement

This message has originated outside the organization.

 

Sent from my iPhone

Begin forwarded message:

From: Kimberly Bohle <kbohie@wagonheim.com>

Date: December 13, 2018 at 11:54:22 AM EST

To: "brantg(@madisonmechanical.net" <brantg@madisonmechanical.net>

Ce: "glennh@madisonmechanical.net" <glennh@madisonmechanical.net>, "Eliot
Wagonheim"” <ewagonheim@wagonheim.com>

Subject: Labor Services Agreement

Brant:

Eliot asked me to forward to you the attached draft Labor Services Agreement for
your review.

December 29, 2018 Emails between Alliant and MMI 168
Page 3 of 15
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 66 of 114

Please let us know if you have any questions or comments.

Thanks.
Kim

Kimberly A. Bohle, Esq.
Wagonheim Law

4 North Park Drive, Suite 411
Hunt Valley, Maryland 21030
Phone: 410.584.1110

Cell: 410.303.8633

Fax: 410.584.1120

kbohle@2wagonheim.com
www.wagonheim.com

Subscribe to our business blog at
www.bottomlinebusinessinsights.com

This email and its attachments are for the exclusive use of the intended recipients, and may contain proprietary
information and trade secrets of Alliant Insurance Services, Inc. and its subsidiaries. This email may also contain
information that is confidential, or otherwise protected from disclosure by contract or law. Any unauthorized use,
disclosure, or distribution of this email and its attachments is prohibited. If you are not the intended recipient, let us
know by reply email and then destroy all electronic and physical copies of this message and attachments. Nothing in this
email or its attachments is intended to be legal, financial, or tax advice, and recipients are advised to consult with their
appropriate advisors regarding any legal, financial, or tax implications.

4
December 29, 2018 Emails between Alliant and MMI 169
Page 4 of 15
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 67 of 114

LABOR SERVICES AGREEMENT

THIS LABOR SERVICES AGREEMENT (this “Agreement”) is entered into as of this».

day of »201__ by and between
(“Supplier”) and Madison Mechanical Contracting, LLC (“Madison”),

 

Recitals

WHEREAS, Madison desires to retain services of Supplier, to provide labor services under
Madison's direction for the performance of various projects;

WHEREAS, Supplier desires to provide services to Madison on a per project basis; and

WHEREAS, the parties hereto mutually agree that all labor services provided by Supplier
to Madison shall be subject to and governed by the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties hereto agree as follows:

Agreement

1. Recitals. The Recitals set forth above are hereby incorporated by reference;

into the body of this Agreement as it’s fully set forth herein verbatim.

2. Services.

a. Scope of Services. Supplier shall provide experienced and qualified -

personnel to perform such services as may be requested by Madison from time to time in writing
or email (the Services”). As part of the Services, Supplier shall provide all personnel with all
required tools and equipment necessary for the completion of work described in each Work Order.
Such tools and equipment shall include, without limitation:

i. Construction Work Boots
ii. Hard Hat/Safety Glasses

b. Qualifications. For each individual provided to Madison by Supplier to
perform Services hereunder (each a “Worker” and collectively the “Workers”), Supplier shall
provide copies of all licenses, accreditations, proof of citizenship, or other legally satisfactory
governmental work authorizations, medical documentation, if necessary, and any other
documentation that Madison may reasonably require for the performance of the Services.

G Work Orders. A request for the provision of services by Madison shall only

becomc binding upon Supplier's acceptance of the request in writing or via email correspondence. ©. “>a:
Once accepted by Supplier, Madison’s request for services shall be deemed a Work Order subject ~

to the terms and conditions hereof.

December 29, 2018 Emails between Alliant and MMI

Page 5 of 15

170
Case 1:17-cv-01357-SAG Document 91-11

3. Payment for Services.

a. Madison shall provide Supplier with time sheets generated by each worker Bog

for each Work Order. Madison shall submit the time sheets to Supplier no later than two (2)
business days after the conclusion of the proceeding work week, itemizing all compensable time
expended by each Worker on each Work Order during the preceding work week.

b. Supplier shall submit and invoice to Madison for all Services performed «
during the preceding work week no later than two business days following Supplier’s receipt of :..
Madison's invoice, As a condition precedent to payment, Supplier shall provide Madison with: (i) +” “
a“Compliance Packet” for each Worker including the Worker’s executed Contract Labor General «.

Release (attached hereto as Exhibit A), physical fit test, current training certificate(s), and
applicable license(s) as required for the type of work performed by the Worker; (iii) certificates of
insurance in compliance with this Agreement; and (iii) releases of liens with respect to all prior
payments.

c. In the absence of any dispute, and subject to the terms, conditions, and :*
requirements set forth in this Section 3, Madison shall render payment to Supplier no later than “...
thirty (30) days following its receipt of Supplier's invoice. For purposes of this Agreement the -

work week will be from 12 o’clock AM on Sunday through 11:59 Saturday.

d. No payment will be made by Madison to Supplier until or unless Supplier
has satisfied all obligations set forth herein and in the Work Order (for the applicable time period),

including without limitation, provision of back-up documentation such as certified payroll (if :

applicable).

€. FMLA. If a Worker becomes eligible for or requests leave time under the a

Family and Medical Leave Act, Supplier and Madison will cooperate in providing mandated leave
and complying with ll other aspects of

f, Invoice Disputes, In the event Madison disputes all or part of an invoice -
submitted by Supplier, Madison shall provide Supplier with a written explanation of the dispute ~

within five (5) business days of Madison’s receipt of Supplier’s invoice. Madison shall also
promptly pay any undisputed portion of Supplier’s invoice within the time set forth in the

preceding paragraph. The parties will work in good faith to resolve any dispute, if unable to do so,

shall address the matter in accordance with Paragraph |! hereof.

g. Travel and Expenses. When needed in Madison’s sole discretion, the parties
shal] mutually agree on reasonable payment or reimbursement for travel and expenses.

i

  

Filed 10/10/19

 

 

Federal and State Law. :

Page 68 of 114

OS

 

  
 
  
 
 

ich an exhibit with.

 

hes
- min here, ot just specify that
K Order "Your call"
Labor Services Agreement Page 2 . :
December 29, 2018 Emails between Alliant and MMI 171

Page 6 of 15
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 69 of 114

4, Relationship of Parties. It is mutually understood and agreed that each Worker is, @3.. -<.8 |,

and at all times will be, an employee of Supplier and shall not, for any purposes, be deemed to be
an employee of Madison. No Worker shall have the right or authority to bind Madison to any

Agreement, Obligation, or Liability and Supplier agrees to specifically instruct each Worker not -
to hold himself or herself out to having such authority. Nothing contained herein will be construed =.
to entitle any Worker to any benefits made available to Madison employees including without -

limitation, participation in any Madison retirement or medical plans.

Supplier shall be solely responsible for the payment and deduction as applicable of =~.

employment related Federal, State, and local income of other taxes, if any as well as any FICA,
Medicare, employment and disability benefits, and Worker’s Compensation obligations pertaining

to monies carned by or to be paid to workers performing Services hereunder. Supplier shall render -

payment to each Worker in accordance with Supplier’s customary payroll practices.

5, Rights and Duties of Supplier.

a. Personnel. Madison shail have the right to inform Supplier at any time that
it no longer wishes to utilize the services of a particular Worker.

b. Safety. Madison and Supplier agree to comply with all safety, health and_ a

work laws, regulations and rules, including without limitation, OSHA, MOSHA and Madison’s
safety programs. Supplier shall ensure compliance with safe work practices and use of protective
equipment imposed by controlling federal, state and local government. All accidents or incidents

involving Workers will be reported immediately to Supplier by Madison. Madison will cooperate ~

with Suppliers workers compensation carrier and liability insurance carrier.

c. Tools & Equipment. Madison will furnish all tools and equipment deemed, :

necessary in Madison's sole discretion to perform the work in a safe and orderly manner.

6. Supplier Standard of Care. Supplier represents and warrants that all Services

provided by Supplier and the Workers hereunder will be performed promptly and diligently and ,

will be conducted in a manner consistent with that level of care and skill ordinarily exercised by
individuals currently practicing the various trades and functions of the Workers under similar
conditions.

7, Insurance. Supplier shall maintain the following minimum insurance requirements
as applicable:

a. Workers compensation insurance with statutory limits and employer’s _

liability coverage in the amount of $1,000,000 per occurrence/aggregate.

b, Commercial general liability covering injury to persons or property arising

during the performance of the Services hereunder, with limits of not less than $1,000,000 in case.

Labor Services Agreement Page 3

December 29, 2018 Emails between Alliant and MMI

Page 7 of 15

 

 

 

172
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19

of death or injury to any one person, $2,000,000 aggregate. Such liability policy shall be ci

Occurrence form and provide for contractual liability coverage, shall include coverage for asbestos

and lead abatement activities (if applicable), and shall nof contain a ‘third party action over claim”.

exclusion. In addition, if the Work includes services performed in connection with hazardous

substances/materials, the liability policy shall include an endorsement providing coverage for °.

environmental impairment/ pollution liability or Subcontractor must provide evidence of a separate
pollution liability policy.

Cc. Supplier shall provide Madison with certificates evidencing Supplier's _ .

compliance with the above-referenced insurance requirements prior to performance hereunder or
within five (5) days of execution of this Agreement, whichever is earlier, and on the annual renewal
date(s) of the policies for all coverages for the term of this Agreement, and any extensions thereof.
The insurance coverage shall be in form(s) and from insurers acceptable to Madison and the
certificates of insurance shall list Madison and the Customer(s) and/or Owner(s) as Certificate
Holders and Additional Insureds. The certificates shall also provide that the insurance shall not be

canceled without thirty (30) days prior written notice by registered mail to Madison. Supplier’s “~-- -

insurance shall be primary; Madison’s insurance shall be excess and not contributory.

8. Indemnification. To the fullest extent permitted by law, Supplier shall indemnify,
defend, and hold harmless Madison and Madison’s customer(s) from all claims, demands, causes

of action and liabilities of every kind and nature whatsoever, including OSHA, MOSHA and other

governmental claims, penalties and inquiries arising out of or in connection with the contract labor

services provided under this Agreement and each Work Order issued pursuant to this Agreement, ©”

including all costs and expenses incurred by Madison in connection with same. This
indemnification shall extend to claims occurring after this Agreement is terminated as well as

while it is in force. Supplier shall not be obligated to indemnify any party for claims arising from

the sole negligence or willful misconduct of Madison or Madison’s customer(s). The indemnity
set forth in this paragraph shall not be limited by the insurance requirements or by any other
provision of this Agreement or the individual Work Orders. All Services covered by this
Agreement and each Work Order shall be at the sole risk of the Supplier until the completed work

is accepted by Madison. Notwithstanding the foregoing, and in the absence of a negligent act or -;

omission by a Worker providing Services hereunder, Supplier shall not be liable for any damages
to the extent such damages are attributable to a negligent act or omission on the part of Madison.

9. Supplier’s Compliance with Laws. Supplier warrants and represents that it is an.

Equal Opportunity Employer and is compliant with all Federal, State and local Jaws pertaining to
employment including all laws pertaining to Equal Opportunity and the Americans with
Disabilities Act. Supplier shall be liable to Madison and or Madison’s customer for ali losses,
including costs and expenses attributable to Supplier’s failure to comply with such employment
laws and regulations.

10. Termination for Convenience. Madison, for its convenience, may terminate the <..,
contract labor services provided pursuant to this Agreement and any Work Order(s), in whole or _

Labor Services Agreement Page 4

 

Page 70 of 114

 

December 29, 2018 Emails between Alliant and MMI

Page 8 of 15

173
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 71 of 114

in part, at any time by written notice to Supplier which shall state the extent and effective date of...’

such termination. Supplier shall be entitled to be paid for accepted work in place in accordance

with Section 3 of this Agreement. Nothing herein shall bar withholdings by Madison permitted by oe 2

other provisions of this Agreement.

11. Dispute Resolution. Any dispute arising from this Agreement or pertaining to
Services rendered by a Worker to Madison shall be resolved in accordance with this Section 11.

a. Good Faith Discussion. No later than ten (10) days following a party’s
reccipt of notice of a claim or matter in dispute the receiving party shall schedule a discussion,
cither in person or by phone, between the parties’ principal with an eye towards resolving the
dispute in good faith.

b. Mediation. In the event the claim or dispute exceeds $30,000.00 and could

not be resolved through discussions as contemplated by the preceding paragraph, the parties agree
to submit a dispute as well as any counter claims to mediation conducted under the auspices of the
American Arbitration Association or such other form as may be mutually agreed by the parties.
Each party will bear its own costs and expenses associated with the mediation. The mediation will
take place within a 30 mile radius of the project for which the Services in dispute were rendered.

The parties will use their best efforts to ensure that the mediation will take place no later than sixty 32.

(60) days from the date of the initial filing for mediation.

c. Arbitration. For all dispute in excess of $30,000.00 for which no resolution
was reached by the discussions and/or mediation contemplated in the preceding paragraphs, the
dispute shall be referred to arbitration before a sole arbitrator under the auspices of the American

Arbitrator Association with each party barring its own costs and expenses. The location of the wis =.”

Arbitration shall be subject to the same geographical limitations as are set forth in the preceding
paragraph. .

d. All disputes for which less than $30,000.00 are claimed may be filed in a
court of competent jurisdiction in the county where the project at issue is located. THE PARTIES

HERETO EACH WAVE ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY AS TO ANY «

COMPLAINT, CAUSE OF ACTION, DISPUTE, OR CLAIM RELATING TO OR ARISING
OUT OF THIS AGREEMENT OR THE SERVICES HEREUNDER.

12. Assignment This Agreement may not be assigned without the prior written consent
of Madison, which consent shall not be unreasonably withheld.

13. Notices. All notices required by this Agreement and the Work Orders shall be».

 

furnished by hand delivery, or a nationally recognized overnight service to the following
addresses:

If to Supplier:

 

Labor Services Agreement Page 5

December 29, 2018 Emails between Alliant and MMI

Page 9 of 15

 

 

174
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 72 of 114

 

 

If to Madison: Madison Mechanical Contracting, LLC
5621 Old Frederick Road, Suite 1
Catonsville, MD 21228
Attn:

All notices shall be effective upon receipt by the party to whom the notice is sent. Either
party may change the address to which notices may be sent by written notice to the other party in
accordance with this Section.

14. Severability. [f any provisions of this Agreement shall be invalid or unenforceable,
such invalidity or unenforceability shall not invalidate or render unenforceable provision or
provisions and the rights and obligations of the parties shall be construed as if not containing the
particular invalid unenforceable provision or provisions and the rights and obligations of the
parties shall be construed and enforced accordingly.

15. | No Waiver. Failure of a party to enforce any right or condition of this Agreement,
in one or more instances, shall not be construed as thereafter waiving any right or condition.

16. Governing Law. This Agreement shall be governed by the laws of the State of
Maryland.

17. Entire Agreement. This Agreement and any Work Orders as contemplated herein
set forth the entire understanding of the parties as subject matter hereof and supersedes all prior
and collateral representations. Any amendments or modifications hereto must be in writing and
signed by Supplier and a duly authorized representative of Madison.

[This space left blank intentionally; signatures follow.]

Labor Services Agreement Page 6

December 29, 2018 Emails between Alliant and MMI

Page 10 of 15

     

 

 

 

 

 

175
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 73 of 114

IN WITNESS WHEREOF, the parties hereto have executed this Agreement of the date :
first written above. ‘

WITNESS/ATTEST: Madison Mechanical Contracting, LLC

By:_-
Name:
Title:

 

 

WITNESS/ATTEST: (Supplier)

By:
Name:
Title:

 

 

 

 

December 29, 2018 Emails between Alliant and MMI 176
Page 11 of 15
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 74 of 114

Proposed Madison Subcontractor - Insurance and Indemnification Requirements

7. Insurance. Supplier shall purchase and maintain insurance as will protect the
Supplier and Madison, (the Owners and others as required by Contract Documents) from and
against injuries, claims, damages and expenses arising out of or resulting from performance of the
Services or the Supplier’s operations under this Agreement. Such insurance shall be in a company
or companies, acceptable to Madison with an A.M. Best rating of at least A-VII and lawfully
authorized to do business in the jurisdiction where the Services are performed.

Supplier’s coverage shall be written with forms of coverage and limits of liability not less than
those specified or less than those set forth in Contract Documents in Contract Documents
whichever is greater.

The requirement to procure and maintain insurance of certain coverage and minimum limits in no
way alters or limits the Supplier’s obligation under Paragraph 8 Indemnification, or as otherwise
required in the Agreement or warrants that the coverage and limits required satisfy the Supplier’s
obligations under this Agreement.

a. Workers Compensation insurance with statutory limits and employer’s
liability coverage in the amount of $1,000,000 separately for: Each Accident; Each Employee for
Injury by Disease; Aggregate for Injury by Disease.

b. Commercial General Liability(CGL) insurance on a form at least as broad
as Insurance Services Office (ISO) Commercial General Liability Coverage “Occurrence” Form
CGO00 01 and shall cover liability arising from premises, operations, independent contractor,
products-completed operations, personal injury and advertising injury, and liability assumed under
contract or agreement. CGL Minimum Limits: $1,000,000 each Occurrence; $2,000,000 General
Aggregate; $2,000,000 Products and Completed Operations Aggregate. The General Aggregate
shall apply separately to each project. Madison, the Customer(s) and/or Owner(s) shall be named
as Additional Insureds for ongoing operations and products/completed operations on Supplier’s
Commercial General Liability policy. This insurance shall be as broad as provided for the named
insured, Supplier. It shall apply as primary and non-contributory insurance before any other
insurance or self-insurance, including deductible, maintained by, or provided to the additional
insured. This insurance shall be maintained for the benefit of the Supplier and the Additional
Insured parties for a period of (5) years or the Statute of Repose, whichever is greater, following
the completion of the Supplier’s Services under this Agreement

c. Pollution Liability Insurance covering all operations necessary to complete
Supplier’s Services. Such insurance shall apply to bodily injury, property damage, including loss
of use of damaged property that has been physically injured; clean-up costs; and defense, including
costs and expenses incurred in the investigation, defense and settlement of claims. Fungi (Mold)
and Bacteria shall be specifically included. Minimum Pollution Liability limits: $1,000,000 per
Pollution Condition. Madison, the Customer(s) and/or Owner(s) shall be included as Additional
Insureds. If any coverage is written on a claims-made basis, the Supplier warrants that any
retroactive date applicable to the coverage under the policy precedes the effective date of this
contract and that continuous coverage will be maintained or an extended discovery period will be
exercised for a period of 5 years beginning from the time that Services under the contract is

completed.

mM lant 12/28/2018

December 29, 2018 Emails between Alliant and MMI 477
Page 12 of 15
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 75 of 114

Proposed Madison Subcontractor - Insurance and Indemnification Requirements

d. Business Automobile Liability insurance covering liability arising out of
any auto including owned, hired and non-owned autos. If there are no owned autos coverage is to
be provided for hired and non-owned autos. Minimum Limits Automobile Liability: $1,000,000
per Accident.

e. Waiver of Subrogation — Supplier waives all rights against Madison, the
Customer(s) and/or Owner(s) and others as required by Contract Documents for recovery of
damages to the extent these damages are covered by commercial general liability, automobile
liability, workers compensation, employers liability and any excess or umbrella insurance
maintained by Supplier. Supplier’s workers compensation policy shall include A Waiver of our
Right to Recover from Others Endorsement (WC 00 03 13), or equivalent, naming on the schedule
Madison, the Customer(s) and/or Owner(s) and others as required by Contract Documents.

f. Cancellation or other lapses in coverage - All insurance policies provided
in compliance with the insurance requirements set forth above must contain, from the Supplier’s
insurer, a provision that either the insurance company or its designee must give Madison 30 days
(10 days for Non-Payment) written notice of cancellation of coverage by the insurance company.
In addition, the Subcontractor shall provide Supplier with prompt notice of a lapse in coverage due
to expiration, exhaustion of policy limits, or cancellation of policies. This obligation of the
Subcontract commences upon actual or constructive knowledge of the stipulated conditions.

g. Supplier shall provide Madison with certificates evidencing Supplier’s
compliance with the above-referenced insurance requirements prior to performance hereunder or
within five (5) days of execution of this Agreement, whichever is earlier, and on the annual renewal
date(s) of the policies for all coverages for the term of this Agreement, and any extensions thereof.
The obligation to procure and maintain insurance responsibility of the Supplier and independent
of the duty to furnish evidence of insurance.

8. Indemnification. To the fullest extent permitted by law, Supplier shall indemnify,
defend, and hold harmless Madison and Madison’s customer(s) from all claims, demands, causes
of action and liabilities of every kind and nature whatsoever, including OSHA, MOSHA and other
governmental claims, penalties and inquiries arising out of or in connection with the contract labor
services provided under this Agreement and each Work Order issued pursuant to this Agreement,
including all costs and expenses incurred by Madison in connection with same. This
indemnification shall extend to claims occurring after this Agreement is terminated as well as
while it is in force. Supplier shall not be obligated to indemnify any party for claims arising from
the sole negligence or willful misconduct of Madison or Madison’s customer(s). The indemnity
set forth in this paragraph shall not be limited by the insurance requirements or by any other
provision of this Agreement or the individual Work Orders. All Services covered by this
Agreement and each Work Order shall be at the sole risk of the Supplier until the completed work
is accepted by Madison. Notwithstanding the foregoing, and in the absence of a negligent act or
omission by a Worker providing Services hereunder, Supplier shall not be liable for any damages
to the extent such damages are attributable to a negligent act or omission on the part of Madison.

mM lant 12/29/2018

December 29, 2018 Emails between Alliant and MMI 178
Page 13 of 15
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 76 of 114

Proposed Madison Subcontractor - Insurance and Indemnification Requirements -

7. Insurance. Supplier shall purchase and maintain insurance as will protect the
Supplier and Madison, (the Owners and others as required by Contract Documents) from and
against injuries, claims, damages and expenses arising out of or resulting from performance of the
Services or the Supplier’s operations under this Agreement. Such insurance shall be in a company
or companies, acceptable to Madison with an A.M. Best rating of at least A-VII and lawfully
authorized to do business in the jurisdiction where the Services are performed.

Supplier’s coverage shall be written with forms of coverage and limits of liability not less than
those specified or less than those set forth in Contract Documents in Contract Documents
whichever is greater. .

The requirement to procure and maintain insurance of certain coverage and minimum limits in no
way alters or limits the Supplier’s obligation under Paragraph 8 Indemnification, or as otherwise
required in the Agreement or warrants that the coverage and limits required satisfy the Supplier’s
obligations under this Agreement.

a. Workers Compensation insurance with statutory limits and employer’s
liability coverage in the amount of $1,000,000 separately for: Each Accident; Each Employee for
Injury by Disease; Aggregate for Injury by Disease.

b. Commercial General Liability(CGL) insurance on a form at least as broad
as Insurance Services Office (ISO) Commercial General Liability Coverage “Occurrence” Form
CG00 01 and shall cover liability arising from premises, operations, independent contractor,
products-completed operations, personal injury and advertising injury, and liability assumed under
contract or agreement. CGL Minimum Limits: $1,000,000 each Occurrence; $2,000,000 General
Aggregate; $2,000,000 Products and Completed Operations Aggregate. The General Aggregate
shall apply separately to each project. Madison, the Customer(s) and/or Owner(s) shall be named
as Additional Insureds for ongoing operations and products/completed operations on Supplier’s
Commercial General Liability policy. This insurance shall be as broad as provided for the named
insured, Supplier. It shall apply as primary and non-contributory insurance before any other
insurance or self-insurance, including deductible, maintained by, or provided to the additional
insured. This insurance shall be maintained for the benefit of the Supplier and the Additional
Insured parties for a period of (5) years or the Statute of Repose, whichever is greater, following
the completion of the Supplier’s Services under this Agreement

c. Pollution Liability Insurance covering all operations necessary to complete
Supplier’s Services. Such insurance shall apply to bodily injury, property damage, including loss
of use of damaged property that has been physically injured; clean-up costs; and defense, including
costs and expenses incurred in the investigation, defense and settlement of claims. F ungi (Mold)
and Bacteria shall be specifically included. Minimum Pollution Liability limits: $1,000,000 per
Pollution Condition. Madison, the Customer(s) and/or Owner(s) shall be included as Additional
Insureds. If any coverage is written on a claims-made basis, the Supplier warrants that any
retroactive date applicable to the coverage under the policy precedes the effective date of this
contract and that continuous coverage will be maintained or an extended discovery period will be
exercised for a period of 5 years beginning from the time that Services under the contract is

completed.

Mant 12/28/2018

December 29, 2018 Emails between Alliant and MMI 179
Page 14 of 15
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 77 of 114

Proposed Madison Subcontractor - Insurance and Indemnification Requirements

d. Business Automobile Liability insurance covering liability arising out of
any auto including owned, hired and non-owned autos. If there are no owned autos coverage is to
be provided for hired and non-owned autos. Minimum Limits Automobile Liability: $1,000,000
per Accident.

e. Waiver of Subrogation — Supplier waives all rights against Madison, the
Customer(s) and/or Owner(s) and others as required by Contract Documents for recovery of
damages to the extent these damages are covered by commercial general liability, automobile
liability, workers compensation, employers liability and any excess or umbrella insurance
maintained by Supplier. Supplier’s workers compensation policy shall include A Waiver of our
Right to Recover from Others Endorsement (WC 00 03 13), or equivalent, naming on the schedule
Madison, the Customer(s) and/or Owner(s) and others as required by Contract Documents.

f. Cancellation or other lapses in coverage - All insurance policies provided
in compliance with the insurance requirements set forth above must contain, from the Supplier’s
insurer, a provision that either the insurance company or its designee must give Madison 30 days
(10 days for Non-Payment) written notice of cancellation of coverage by the insurance company.
In addition, the Subcontractor shall provide Supplier with prompt notice of a lapse in coverage due
to expiration, exhaustion of policy limits, or cancellation of policies. This obligation of the
Subcontract commences upon actual or constructive knowledge of the stipulated conditions.

g. Supplier shall provide Madison with certificates evidencing Supplier’s
compliance with the above-referenced insurance requirements prior to performance hereunder or
within five (5) days of execution of this Agreement, whichever is earlier, and on the annual renewal
date(s) of the policies for all coverages for the term of this Agreement, and any extensions thereof.
The obligation to procure and maintain insurance responsibility of the Supplier and independent
of the duty to furnish evidence of insurance.

8. Indemnification. To the fullest extent permitted by law, Supplier shall indemnify,
defend, and hold harmless Madison and Madison’s customer(s) from all claims, demands, causes
of action and liabilities of every kind and nature whatsoever, including OSHA, MOSHA and other
governmental claims, penalties and inquiries arising out of or in connection with the contract labor
_ services provided under this Agreement and each Work Order issued pursuant to this Agreement,
including all costs and expenses incurred by Madison in connection with same. This
indemnification shall extend to claims occurring after this Agreement is terminated as well as
while it is in force. Supplier shall not be obligated to indemnify any party for claims arising from
the sole negligence or willful misconduct of Madison or Madison’s customer(s). The indemnity
set forth in this paragraph shall not be limited by the insurance requirements or by any other
provision of this Agreement or the individual Work Orders. All Services covered by this
Agreement and each Work Order shall be at the sole risk of the Supplier until the completed work
is accepted by Madison. Notwithstanding the foregoing, and in the absence of a negligent act or
omission by a Worker providing Services hereunder, Supplier shall not be liable for any damages
to the extent such damages are attributable to a negligent act or omission on the part of Madison.

Mlliant 12/28/2018

December 29, 2018 Emails between Alliant and MMI 180
Page 15 of 15
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 78 of 114

 

Planet Depos’

We Make It Happen”

 

Transcript of William Franey

Date: August 29, 2017
Case: Buczkowski -v- Madison Mechanical Contracting, LLC, et al.

Planet Depos

Phone: 888-433-3767

Fax: 888-503-3767

Email: transcripts@planetdepos.com

www.planetdepos.com

WORLDWIDE COURT REPORTING | INTERPRETATION | TRIAL SERVICES

 

xhibi
Page 1 of 35
 

Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 79 of 114

Transcript of William Franey

1 (1 to 4)

Conducted on August 29, 2017

 

IN THE CIRCUIT COURT
FOR BALTIMORE COUNTY, MARYLAND

1

APPEARANCES

 

3 - ere ttre tr x 3. ON BEHALF OF THE PLAINTIFF:
4 ROBERT BUCZKOWSKI ) 4 ALYSE L. PRAWDE, ESQUIRE
5 Plaintiff ) 5 Joseph, Greenwald & Laake, PA
6 v. ) Case No, 6 6404 Ivy Lane
7 MADISON MECHANICAL )  93-C-16-005782 7 Suite 400
8 CONTRACTING, LLC, et al. ) 8 Greenbelt, Maryland 20778
9 Defendants ) 9 (301) 220-2200
1®@ - rr rtm re x 18
11 11
12 Deposition of WILLIAM FRANEY 12 ON BEHALF OF THE DEFENDANTS:
13 Greenbelt, Maryland 13 GARY R. JONES, ESQUIRE
14 Tuesday, August 29, 2017 14 Baxter, Baker, Sidle, Conn & Jones, PA
15 2:18 p.m. 16 12@ E. Baltimore Street
16 16 Suite 2100
17 17 Baltimore, Maryland 21202
18 18 (418) 385-8004
19 19
22 Job No.: 156589 20
21 Pages: 1 - 72 ai
22 Reported By: Karen Hinnenkamp, RMR 22
2
1 Deposition of WILLIAM FRANEY, held at the 1 APPEARANCES (Continued)
2 offices of: 2
3 3. ON BEHALF OF THE WITNESS:
4 4 EDWARD J. LONGOSZ, II, ESQUIRE
5 Joseph, Greenwald & Laake, PA 5 Eckert, Seamans, Cherin & Mellott, LLC
6 6404 Ivy Lane 6 1717 Pennsylvania Avenue, NW
7 Suite 400 7 Suite 1220
8 Greenbelt, Maryland 20770 8 Washington, D.C. 20006
9 (381) 220-2200 9 (202) 559-6619
10 10
11 11
12 12 ALSO PRESENT: Robert Buczkowski
13 13
14 14
15 15
16 Pursuant to Notice, before Karen 16
17 Hinnenkamp, Registered Merit Reporter and Notary V7
18 Public in and for the State of Maryland. 18
19 19
20 22
21 21
22 22

 

 

PLANET DEPOS
888.433.3767 | VWEWWiPLANETDEPOS.COM

Page 2 of 35

 
 

Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 80 of 114

Transcript of William Franey 2 (5 to 8)
Conducted on August 29, 2017

 

 

1 CONTENTS 1 Q How many times?
2 EXAMINATION OF WILLIAM FRANEY PAGE 2 A I don't know.
3 By Ms. Prawde § 3 Q = More than five?
‘ By Mr Jones 7 4 A No, less than five.
° by Mee Lengosz oO 5 Q Okay. When was the most recent
6 deposition?
3 EXHIBITS 7 A Ten years ago.
3 (Attached to Transcript) 8 Q. Okay. Well, then we'll just go over some
10 FRANEY DEPOSITION EXHIBIT NUMBER PAGE 9 of the instructions in terms of depositions. So you
M 1 Defs’ 1294 and 1295 a 10 are sworn under oath so everything you say here
12 2 Defs’ 1865 and 1066 51 11 today needs to be truthful. The court reporter is
13 3 Defs’ @042 and 0043 61 12 going to be taking down everything that you say so
14 . 13 please try and talk slowly, speak up. And please do
'8 14 not talk over me when I'm asking a question. I'll
"6 15 do the same with you when you're giving your
" 16 answers,
" 17 If you for whatever reason don't
‘ 18 understand my question or want me to rephrase it,
a 19 I'm happy to do so. Just let me know. Otherwise I
2 20 will understand that you have understood the

21 question.

22 If at any point you need to take a break,

8

1 PROCEEDINGS 1 just let me know or let your attorney know and we
2 WILLIAM FRANEY 2 cancertainly do so. My only request is that if
3 having been duly sworn, testified as follows: 3 there is a pending question that you answer the
4 EXAMINATION BY COUNSEL FOR PLAINTIFF 4 question before we take the break.
5 BY MS. PRAWDE: 5 Do you have any questions before we get
6 Q Good afternoon, Mr. Franey. We just met 6 started?
7 off the record but if you could please state and 7 A No.
8 spell your full name for the record. 8 Q. Okay. Have you ever previously been a
9 A William, W-I-L-L-I-A-M, Franey, 9 defendant in a lawsuit?

10 F-R-A-N-E-Y.

11 Q And your home address?

12. A 3 South Acton, A-C-T-O-N, Place,

13 Annapolis, Maryland.

14. Q Myname is Alyse Prawde. I'm one of the
15 attorneys representing Mr. Buczkowski.

16 Mr. Buczkowski had filed a lawsuit in the Circuit

17 Court for Baltimore County and a counterclaim was
18 brought against him and so you're here today because
19 we believe there may be some information you have
20 that's relevant to the lawsuits. Have you ever had

21 your deposition taken before?

22 A_ Yes.

 

10 <A _ Yes.

11 Q  Howmany times?

12 A Once. Twice.

13. Q_ What kind of matters were those?

14. A One was a deal in Texas where I cosigned
15 anote and the maker defaulted. Another was a
16 misunderstanding about a cable TV company and a bond
17 that we wrote.

18 Q . Do youknow what state that lawsuit was

19 in, the second one?

20 <A The second one? New York.

21 Q Okay. Can you walk me through your

22 educational history?

 

PLANET DEPOS
888.433.3767 | VEYAWiP]LANETDEPOS.COM

Page 3 of 35

 
 

Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 81 of 114

 

 

 

 

Transcript of William Franey 3 (9 to 12)
Conducted on August 29, 2017

9 1!
1 A I'msorry? 1 Q__ Did you start the company?
2 Q Can you walk me through your educational 2 A Idid.
3 history? 3 Q Have you been employed anywhere else?
4 A_ [attended the University of Maryland. 4 A No.
5 Did not graduate. 5 Q_ So Franey Insurance Agency is your only
6 Q What were you studying there, the 6 employment at the moment?
7 particular major? 7 A Well, the name has changed so...
8 A Government and politics. 8 Q What's the name of it now?
9 Q What did you do after attending Maryland? 9 A Alliance Insurance Services.
10 <A Iwent to work. 10 Q When did the name change?
11. Q - Where did you start working? 11 =A 2003.
12. A AtCM Corporation. 12. Q _ Have you ever held any positions there
13. Q _ What was your position there? 13 other than salesman?
14. A Salesman. 14 A My'title is executive vice president.
15 QQ How long were you there? 15 Q . Currently?
16 A Acouple years. 16 A Currently.
17. Q What did you do after that? 17. Q _ When did you become the executive vice
18 A I went to work for the Kemper Insurance 18 president?
19 Company. 19 A 2003.
20 Q What was your position there? 20 Q_ Are you familiar with Madison Mechanical,
21. A’ I'msorry? 21 Incorporated?
22 Q _ What was your position there? 22 A Tam

10 12
1 A Iwas a claims adjuster. I Q And are you familiar with Madison
2 Q How long were you there? 2 Mechanical OS Corp.?
3 A Two years. 3 A Yes.
4 Q Where did you work after that’ 4 Q Do you recall who the shareholders. were
5 A I went to work for a brokerage firm. 5 of Madison Mechanical OS Corp.?
6 Q What was the name of it? 6 A Mr. Buczkowski, Mr. Haslam, Mr. Garofalo,
7 A Wow. I'm trying to get them in order. 7 Mr. Lombardo, and Mr. Kraemer.
8 E. Granville Smith and Associates. 8 Q Were you the bonding agent for Madison?
9 Q Did you work for other brokerage firms 9 A Yes.
10 after that? 10 Q How did you first get involved as their
11 A Yes. 11 bonding agent?
12. Q _ Do you know the names of those firms? 12. <A The company was started by a fellow by
13. A Yes. 13 the name of Joseph P. Cooke and that's when my
14. Q _ What are those? 14 involvement began.
15 <A Professional Insurers and Associates and (15  Q How do you know Mr. Cooke, or how did you
16 Shivers Insurance Agency. 16 know Mr. Cooke?
17. Q _ Where else have you been employed? 17. A He was a customer.
18 A The Franey Insurance Agency. 18 Q _ And he began Madison?
19 Q . What years did you work there? 19 A Yes.
20 A_ 1972 to the present. 20 QQ Andhe brought you on as the bonding
21 QQ _ And what is your position there? 21 agent to work with Madison?
22 A I'ma salesman. 22. A Yes.

PLANET DEPOS

888.433.3767 | WEYWiPLANETDEPOS.COM
Page 4 of 35

 
 

Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 82 of 114

Transcript of William Franey

4 (13 to 16)

Conducted on August 29, 2017

 

13

 

 

1 Q Did you first meet Glenn Haslam through 1 Q Solely based on whether the general
2 Madison? 2 contractor wants there to be a surety bond?
3 A Yes. 3 A That's correct.
4 Q Did you first meet Gary Garofalo through 4 Q Are there different types of surety
5 Madison? 5 bonds?
6 A No. 6 A Yes.
7 Q How did you first need Mr. Garofalo? 7 Q Well, you're an expert on this. Iam
8 A Through Harkins Builders. 8 nowhere near that so I'm just hoping to get some
9 Q__Do you also do work for Harkins Builders? 9 background on that. So can you just explain to me
10 A Yes. 10 what a surety bond is, what it would look like in
11. Q _ Are you the bonding agent? 11 terms of the types of bonds that Madison was
12 A Yes. 12 receiving.
13. Q_ And are you currently Harkins' bonding 13. A Madison would be getting bonds that
14 agent? 14 guaranteed their performance and payment on an
15 A_ Yes. 15 individual contract.
16 Q When did you first become their bonding 16 Q Did Madison use any other bonding agents?
17 agent? 17 A Not that I know of.
18 A_ 1980. 18 Q And Madison pays for the bonds?
19 Q Did you also meet Mr. Kraemer and 19 <A_ That's correct.
20 Mr. Lombardo through Harkins? 20  Q  Howis the price of the bonds determined?
21. A Yes. 21. A The rate is established by the surety
22 Q_ And did you meet Mr. Buczkowski through 22 company.
14 16
1 Madison? I Q How does the surety company determine
2 A Yes. 2 what the rates are?
3 Q Do you socialize with any of them outside 3 A They file with the state and then you
4 of being their bonding agent? 4 utilize those rates.
5 A No. 5 Q_ Are there qualification requirements that
6 Q As asubcontractor is Madison required to 6 acompany has to go through in order to qualify for
7 obtain surety bonds to guarantee performance? 7 abond?
8 A Would you repeat that, please? 8 A Yes.
9 Q Sure. As a subcontractor was Madison 9 Q Describe for me what those requirements
10 required to obtain surety bonds? 10 usually are.
11 A Yes. 11. A Generally speaking it's the financial
12 Q Is that required on all projects? 12 statements and the resumes of people that work
13 A No. 13 there.
14. Q What projects would Madison be required 14 Q_ Anything else?
15 to get such a bond? 15 A_ No.
16 A Whenever it was required by the general (16 Q Did anyone other than you at your company
17 contractor. 17 assist Madison with obtaining bonds?
18 Q_ So it was a determination by the general 18 A With obtaining them? No.
19 contractor? 19 Q _ Was there anyone else at your company
20 A That's correct. 20 involved in the bond process with Madison?
21 Q Is it based on the size of the project? 21 A Yes.
22 A No. 22 Q . Who are those people?

 

PLANET DEPOS
888.433.3767 | VEYYWWipLANETDEPOS.COM

Page 5 of 35

 
 

Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 83 of 114

Transcript of William Franey

5 (17 to 20)

Conducted on August 29, 2017

 

7
Brenda Patterson and Jeri Russell.
What are their titles?
I don't know.
. What are their positions? What kind of
work do they do for the company?
A They do processing of bonds.
Q How often would you meet with someone
from Madison to discuss bonds?
A Two, three times a year maybe.
10 QQ _ And how frequently would you talk to any
11 of the shareholders on the phone about Madison?
12. A _ Idon't know. It wasn't monthly or
13 weekly.
14. Q Meaning it's more than once a month?
15 A _ No,
16 Q . I'msorry. Less frequently than once a
17 month? .
18 A Less frequently.
19 Q_ And the two to three times a year that
20 you think you met with someone from Madison, was
21 that with all of the shareholders present?

DPF >

So ON A BW NY

1 Q Did you do any other type of work for
2 Madison other than working with them on surety
3 bonds?

4 A_ Property and casualty as well.

5 Q_ I'msorry?

6 A Property and casualty as well.

7 Q_ Tell me exactly what that meant that you
8

9

A General liability. Workers'

10 compensation. Umbrella.

11 Q Is there anything else that you did for
12 them?

13. A_ At one time we also did their health
14 benefits.

15 Q_ Anything else?

16 A _ Notto my knowledge.

17. Q_ And with those other areas was

18 Mr. Buczkowski also your main point of contact with
19 Madison?

20 A Yes.

21 Q Did you ever have conversations with

 

22 A Not usually. 22 Mr. Haslam about Madison's daily operations?
18 20
1 Q Who would you usually meet with? 1 A Yes.
2 A Mr. Buczkowski. 2 Q_ And how frequently would those
3 Q Would anyone else usually be present? 3 conversations occur?
4 A Sometimes Mr. Haslam would be present. 4 A How often?
5 Q Were these meetings usually at Madison? 5 QQ. Yes.
6 A Yes. 6 A They probably only occurred two or three
7 Q Were there ever times when you had 7 times in 20 years.
8 meetings with all of the shareholders? 8 Q Do you recall specifically what those
9 A Not to my knowledge. 9 conversations were about?

10 Q If Madison needed to get a bond for a

1] job, what was the procedure that they would go

12 through? Can you walk me through that?

13. A Generally speaking someone from Madison
14 would send the contract and our request for bond
15 form and then the bond would be issued.

16 Q Do you know who at Madison it usually was
17 who filled out the request for bond form?

18 <A I think it was Mr. Buczkowski.

19 Q _ Unrelated to bonds, did you ever give

20 Madison just general business advice?

21. A You would have to be a little more

22 specific.

 

10 A No.
11. Q Did you have conversations with

12 Mr. Garofalo about Madison's daily operations?
13. A IfI did, I don't remember them.

14 Q  Howoften would you talk on the phone or
15 e-mail with Mr. Garofalo?

16 A_ Every couple of weeks.

17. Q Is that specifically related to Madison

18 or just generally?

19 A_ It was primarily related to Harkins.
20 Q How often do you think you spoke with
21 Mr. Garofalo or e-mailed with him about Madison
22 matters?

 

PLANET DEPOS
888.433.3767 | VEYIWiPLANETDEPOS.COM

Page 6 of 35

 
 

Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 84 of 114

 

Transcript of William Franey 6 (21 to 24)
Conducted on August 29, 2017
21 23

A In20 years, maybe 20 times.
Q Did Mr. Garofalo ever seek advice from
you about Madison's operations generally?
A No.
Q So whenever you spoke with him it would
be strictly about bonds or other insurance matters?
A That's correct.
Q_ And is that typical for you when you were
9 interacting with your other clients, not to get -
10 involved in their daily matters?
11. A_ That's correct.
12. Q _ How frequently would you say you
13 interacted or had contact with Mr. Buczkowski?
14 A_ Atleast two or three times a month.
15 Q_ And was that primarily by phone or by
16 e-mail?
17. A Both.
18 Q_ Did you ever have meetings with him to
19 talk about insurance renewals?
20 A Yes.
21 QQ _ And how frequently would those meetings

SNA A BR WD DN mm

eo OAH nH BW N=

10
1
12
13
14
15
16
17
18
19
20
21

A The surety would request some
information. We would go to Mr. Buczkowski and he
would be slow in getting it to us.
Q Can you give me a specific example of
when that happened?
A No.
Q Do yourecall what sureties you ran into
problems with in this regard?
A I'msorry?

Q Do yourecall what specific surety you
ran into issues?

A Chubb.

Q_ Anyone else?

A No.

Q What kind of requests was Mr. Buczkowski
unresponsive to?

A Requests for financial information.

Q_ Anything else?

A No.

Q And how delayed would you say he was in
providing that information or in being responsive?

 

 

 

22 usually occur? 22 A Idon't remember.
22 24

1 A Every year. l Q How frequently did Chubb or did you
2 Q Usually just one time a year? 2 request financial information from Madison on a job?
3 A Yes. 3 A It wouldn't be ona job. It would be
4 Q_ Was it usually just the two of you in the 4 just the normal quarterly statements.
5 meeting? 5 Q So there was quarterly statements and for
6 A Yes. 6 those it was required that the financial information
7 Q_ And were you required to get financial 7 be provided, or Madison provided quarterly
8 records from Madison in order to provide your 8 statements to you?
9 services? 9 A That's correct.
10 A _ Yes. 10 Q _ And what would happen when Mr. Buczkowski
11 Q And was it usually Mr. Buczkowski who 11 would be nonresponsive?
12 provided those to you? 12. A We would wait and then we would call
13. A Yes. 13 Mr. Hasiam.
14. Q Did you ever run into any problems with 14. Q When you say we, would that be you or
15 your interactions or working with Mr. Buczkowski? 15 would that be someone at Chubb?
16 A Yes. 16 A That would be me. No, that would be me.
17. Q_ Tellme about those. 17. QQ. And what would Mr. Haslam say when you
18 A Nonresponsive to requests. 18 would call him about Mr. Buczkowski?
19 Q _ Anything else? 19 <A That he would talk to him.
20 A That's it. 20 Q_ And did you usually receive the financial
21 Q_ And can you tell me specifically what you 21 information shortly after?
22 mean by nonresponsiveness to requests? 22 A. Not always.

PLANET DEPOS

888.433.3767 | WYAWiPLANETDEPOS.COM
Page 7 of 35

 
 

Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 85 of 114

Transcript of William Franey 7 (25 to 28)
Conducted on August 29, 2017
25 27

 

 

1 Q_ And what would happen in those times when ;1 Q Were you aware that Mr. Buczkowski spent
2 you did not get it right away after speaking with 2 some time out of the office going to jobs?
3 Mr. Haslam? 3 A Yes.
4 A What would happen? 4 Q_ And do you recall or do you have
5 Q_ Yeah. 5 knowledge of any problems that Madison ran into
6 A Nothing. 6 related to some Clark Construction jobs?
7 Q Would you call him again? 7 A Yes.
8 A Continually, yeah. 8 Q_ And is it your understanding that
9 Q Do you know the reason for the delay in 9 Mr. Buczkowski occasionally went to those problem
10 getting this information? 10 jobs?
11 <A _ Ido not. 11 <A_ Yes, he did.
12. Q Other than speaking with Mr. Haslam, did 12. Q Do you know if Mr. Haslam spent time at
13 you complain about Mr. Buczkowski to any of the 13 those sites as well?
14 shareholders? 14 A_ No, I don't know that.
15 A Yes. 15. Q_ Did Mr. Buczkowski ever discuss with you
16 QQ And who did you complain to? 16 his position that Madison should explore filing for
17. A’ Mr. Garofalo. 17 bankruptcy?
18 Q What did you say to Mr. Garofalo? 18 A Yes.
19 A That we needed to get the financial 19 Q Do you recall when he first told you
20 information. 20 this?
21 Q _ And what would his response be? 21 A You mean the exact date? No.
22 A That he would work on it. 22 Q  Youcan give mea year if you know it.
26 28
1 Q Was that on more than one occasion? 1 A I don't even know the year. 2013, '14.
2 A Probably. 2 I don't know.
3 Q_ Do you know for sure if it was? 3 Q Do you recall when he told you about
4 A No, Ido not. 4 this? Was it an in-person meeting?
5 Q Do you know approximately how many times 5 A Yes.
6 you had to reach out to Mr. Haslam about following 6 Q Do yourecall why you had this meeting?
7 up? 7 A No.
8 A Ido not. 8 Q Was it at one of your regularly scheduled
9 Q_ And what was the result of getting the 9 meetings where you were meeting to discuss other
10 financial records later than requested? 10 things?
11 A Was there a penalty? No. 11 A _ Idon't remember.

 

 

12 Q_ So there was no effect on the bond or 12. Q _ Do yourecall what he said to you about
13 anything as a result. 13 this?
14 A No. 14. A _ He said he thought that they should file
15. Q _ Did Mr. Buczkowski ever give you reasons 15 for bankruptcy.
16 for why there was a delay in providing the financial 16 Q_ Did he tell you anything else?
17 records? 17 A Yes.
18 <A Yes. 18 Q _ And what did he say?
19 QQ _ And what were the reasons that he gave? 19 A He told me that he was judgment-proof.
20 <A He was out working on jobs. 20 Q_ Did he tell you anything else
21 Q Were there any other reasons? 21 specifically about that?
22 A No, I don't think so. 22 A No.
PLANET DEPOS

888.433.3767 | VEYAWKiPLANETDEPOS.COM

Page 8 of 35

 
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 86 of 114

Transcript of William Franey

8 (29 to 32)

Conducted on August 29, 2017

 

29
Q Did you ask him what he meant by him
being judgment-proof?
A No.

Q What's your understanding of what he
meant?

A That if he was sued, no one could
7 collect.
8 Q_ And what was your response to him
9 discussing bankmptcy with you?
10 <A_ It was not my call.
11 Q Do you recall if you had a conversation
12 with him about whether it was a good idea or an
13 option for Madison?
14 A Idon't remember.
15 Q_ Did you have any opinions at that time
16 about whether bankruptcy was something that Madison

Nw” B&H

17 should explore?
18 <A Thad no opinion on it, no.
19 QQ What was your understanding of why he

20 decided to discuss this with you?
21 A Ihave no idea.
22. Q_ Did Mr. Buczkowski ever discuss his other

Yes.
I think he did, yes.
But you don't recall specifically what he

No.
Did you ever discuss bankruptcy with
Mr. Garofalo?

A Not to my knowledge.

Q__ Did you tell Mr. Haslam about what Bob
10 had told you regarding bankruptcy?

11 A Yes.
12. Q_ And why did you communicate this

13 information to him?

Or Soro

1
2
3
4
5
6
7
8
9

14. A Because he was the majority shareholder.
15 Q _ And why did you feel the need to tell

16 him?

17. A_ Good question.

18 Q _ Do you recall the reason why you decided

19 to tell him?

20 A _ No.

21 Q Were you concerned about what

22 Mr. Buczkowski had told you how it would affect

 

30,
1 opinions with you about the direction of Madison?
2 A Not that I recall.
3 Q Did he tell you what the other
4 shareholders' views were regarding whether
5 bankruptcy was something to be explored?
6 A No.
7 Q_ Had you spoken with or after speaking
8 with Mr. Buczkowski did you speak with any of the
9 shareholders about what their views were on
10 bankruptcy?

11 A Mr. Haslam.

12. Q_ And do you recall when you spoke with him
13 about his views?

14 A_ No.

15  Q Was it after you had had that

16 conversation with Mr. Buczkowski?

17 A Yes.

18 Q Do you recall what he told you?

19 A _ No.

20 Q Is it your understanding that he had

21 different views than Mr. Buczkowski on the matter?
22 A You mean concerning bankruptcy?

 

 

32

1

2

3 Q  Howso?

4 A Well, if they filed for bankruptcy, then

5 the company would go down.

6 Q And why do you think it would go down?

7 A Because it wouldn't have sufficient

8 assets to pay its liabilities.

9 Q After filing for bankruptcy would Madison
10 in the future still be able to obtain loans?

11 A Obtain?

12. Q_ I'msorry, bonds?

13. A Possibly.

14. Q _ Have you had situations where you have

15 had clients who have filed for bankruptcy and then
16 in the future still been able to obtain bonds?

17 A No.

18 Q Do you know who Scotty Williams is?
19 A Yeah.

20 Q_ Did he ever run into a situation with his

21 company where they filed for bankruptcy?
22 A Yes. Well, no. I don't think that he

 

PLANET DEPOS
888.433.3767 | \EYAWiPLANETDEPOS.COM

Page 9 of 35

 
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 87 of 114

 

Transcript of William Franey 9 (33 to 36)
Conducted on August 29, 2017
33 35

1 did file. 1 Q And do you recall when he told you this?
2 Q Were there talks about filing for 2 A No.
3 bankruptcy? 3 Q Did you have multiple conversations with
4 A I wasn't privy to those. 4 him regarding his concerns?
5 Q Does it sound familiar at all that he may 5 A Yes.
6 have discussed filing for bankruptcy? 6 Q_ And his concerns were related
7 A I'msure he discussed it with his 7 specifically to Madison's deteriorating net worth,
8 attorney. 8 not specifically about the possibility of
9 Q But you don't recall if he ended up 9 bankruptcy, correct?
10 filing for bankruptcy? 10 <A. That's correct.

11 A I don't know.

12. Q _ Were you surprised when Mr. Buczkowski

13 told you this information about his views on

14 bankruptcy?

15 A His views about bankruptcy?

16 Q = Yes.

17. A Was I surprised?

18 QQ. Yes.

19 A_ Yes.

20 QQ Had you heard anything prior to that from

21 anyone at Madison that that was something being
22 considered?

11 Q Do you recall anything else that

12 Mr. Rambo told you about their concems?

13 A No.

14 Q__ Did you tell Chubb anything or anyone at
15 Chubb anything about your conversation with
16 Mr. Buczkowski about bankruptcy?

17. A No.

18 Q_ Are you aware if Mr. Buczkowski told
19 anyone at Chubb anything about his views?

20 A That I don't know.

21 Q  Howwould filing for bankruptcy have
22 affected Madison's ability to obtain bonds in the

 

34

1 A No.

2 Q_ And did his statements affect your

3 relationship and your company’s relationship with
4 Madison in any way?

5 A No.

6 Q Did it affect Madison's relationship with

7 Chubb in any way?

8 A Yes.

9 Q  Howso?

10 <A The company's net worth and working

11 capital were deteriorating.
12. Q_ And how did that affect its-relationship

13 with Chubb?

 

 

36
future, or to obtain bonds period?

A There have been cases where people can
get bonds in bankruptcy as long as new collateral is
put up.

Q If they had gone through with filing for
bankruptcy, how else would it have affected the
bonds that it currently had at that time?

A That they currently had?

Q The bonds that they had around that time.

10 A It would have no effect.

11 Q Was there ever a pomt where Chubb

12 required personal guarantees by the shareholders on
13 the bonds?

Oo OxAIN Nn & WN

14. A_ It worried them. 14 A Yes.

15 Q_ And how do you know this? 15 Q Do you recall what year that was?

16 <A_ Because they told me. 16 A 2014.

17. Q_ And who's they? 17. Q_ And do you recall why they required that?
18 A Paul Rambo. 18 A Because the company was in trouble.
19 Q _ And who is Paul Rambo? 19 Q Do you know whose decision it was at
20 A Heis the regional surety manager. 20 Chubb?

21 Q . At Chubb? 21. +A No.

22 A At Chubb, yes. 22 Q_ Did they tell that directly to Madison,

 

PLANET DEPOS
888.433.3767 | VEXYWWiPLANETDEPOS.COM

Page 10 of 35

 
 

Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 88 of 114

Transcript of William Franey 10 (37 to 40)
Conducted on August 29, 2017

 

37
1 or how was it communicated to Madison that there was

2 going to be personal guarantees required?
3 A I believe that I did.
Q Do you recall who you told at Madison?
A Mr. Haslam.
Q_ And so the personal guarantees would have
been on all bonds moving forward?
A The indemnity agreement speaks for
9 itself.
10 Q_ I[msorry?
11 A The indemnity agreement speaks for
12 itself.
13. Q _ What do you mean by that?
14 <A That means you're a lawyer, read it. I
15 don't — I'm not going to opine on that.

ear~AAm

16 MR. LONGOSZ.: I think she is asking if

17 you know or don't know. Do you know?

18 THE WITNESS: I don't know.

19 MR. LONGOSZ: Okay. Sorry to interrupt,
20 counsel.

21 MS. PRAWDE: Thank you.

22 BY MS. PRAWDE:

39
1 MR. LONGOSZ: She is asking if you know.
2 Yes orno.
3 THE WITNESS: I don't know.
4 BY MS. PRAWDE:
5 Q_ And what did Chubb say when they told you
6 that they were requiring personal guarantees?
7 A That they were requiring personal
8 guarantees.
9 Q Did they give you any sort of reason why?
10 A _ No.
11 Q_ And who told you this?
12. <A_ Ibelieve Paul Rambo.
13. Q_ And all he told you is that there was
14 going to be personal guarantees required?
15  A_ There would be personal guarantees
16 required if they wanted any new bonds.
17. Q- What was your understanding of why this
18 was being done?
19 A Because the financial statement wouldn't
20 support what they have.
21 Q . Was there any attempt by you or anyone at
22 Madison to negotiate this and not have the personal

 

38

Q Were the shareholders required to
personally guarantee prior surety bonds in order to
obtain new bonds?

A If that's what the indemnity agreement
says.

Q Do you recall if any of the indemnity
agreements for any of the bonds that Madison had
required that?

A You would have to rephrase that.

10 Q . Do you recall if there was ever a time

11 where Madison was seeking to obtain new bonds but
12 had to personally guarantee the bonds that they

13 already had?

14. A Ifthe indemnity agreement called for old
15 bonds and new bonds, then the answer would be yes.
16 Q . Do you know if Madison, if there was any
17 indemnity agreements that did require that?

18 A_ I'm sorry?

19 Q . Do you know if Madison did have any bonds
20 with those sorts of indemnity agreements that

21 required that?

22 +A The indemnity agreements --

ew aman nm & WN

 

40
1 guarantees be required?
2 A Not to my knowledge.
3 Q You think it was Mr. Haslam that you told
4 that the personal guarantees were going to be
5 required?
6 A I believe that I told, at the same time I
7 told Mr. Garofalo and Mr. Buczkowski too.
8 Q Do you think that was in a meeting?
9 A It might have been in an e-mail.
10  Q Do you know if the shareholders proceeded
11 with signing personal guarantees?
12 A Yes.
13. Q Do you know how much the personal
14 guarantees were for?
15 A They're unlimited.
16 Q Did you provide them any advice regarding
17 signing personal guarantees?
18 A _ No.
19 Q_ I'massuming if they had not done so they
20 would not have been able to move forward with
21 getting bonds?
22 A That's correct.

 

PLANET DEPOS
888.433.3767 | VEYEWiPLANETDEPOS.COM

Page 11 of 35

 
 

Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 89 of 114

Transcript of Wilham Franey

11 (41 to 44)

Conducted on August 29, 2017

 

4

1 MS. PRAWDE: Can you mark this as Exhibit
2 1, please.

3 (Franey Deposition Exhibit Number 1 was
4 marked for identification and was attached to the
5 transcript.)

6 BY MS. PRAWDE:

7 Q Mr. Franey, you have been handed what's
8 marked as Franey Exhibit 1. I will give youa

9 minute to take a look at it.

10 (Brief pause.)

11 A Okay.

12. Q Do you recall seeing these e-mails

13 previously?

14 A No.

15 Q You are copied on the top e-mail,

16 correct? It's an e-mail from Mr. Kraemer to

17 Mr. Garofalo dated March 6th, 2015, correct?

18 A That's correct.

19 Q_ And the e-mail below is an e-mail from

20 Mr. Garofalo regarding capital calls and loans as to
21 the shareholders, correct?

B
1 A I'msure I did.
2 Q Do you recall when you had these
3. conversations?
4 A No.
5 Q  Youdon't recall the year?
6 A No.
7 Q_ Were these conversations by e-mail or
8 over the phone?
9 A I don't remember.
10 Q_ Did he tell you anything else other than
11 that the shareholders were going to put money in?
12 A_ No.
13. Q _ Was he asking your advice regarding
14 capital calls and loans?

15 A_ No.
16 Q Why was he discussing capital calls with
17 you?

18 A_ So that I would tell the surety what they

19 were doing.
20 Q Was it required that you tell the surety
21 that there was capital calls and loans beng made?

 

8 Q Did you ever have any discussions with

A Assoonas I knew what the deal was,

22. A Okay. 22 A Please rephrase.
42 44

1 Q Do you know why you were being sent an 1 Q_ Was it required that you communicate to
2 e-mail regarding capital calls and loans amongst the 2 the surety that the shareholders were taking loans
3 shareholders? 3 or putting up capital calls?
4 A I don't see my name here. 4 A Yes.
5 Q Is it your understanding that this e-mail 5 Q And when was it required that you
6 was forwarded to you? 6 communicate that? Once the capital call had been
7 A I don't remember. 7 made?

8

9

9 any of the shareholders regarding capital calls or
10 loans amongst the shareholders?

11 A Yes.

12. Q Who did you have these conversations
13 with?

14. A Mr. Garofalo.

15 Q _ And what did Mr. Garofalo tell you

16 regarding capital calls?

17. A_ That they were going to put money in the
18 company.

19 Q_ Did he tell you how much money?

20 A _ No.

21 Q Did you have multiple conversations with
22 him about capital calls?

 

yeah.
10 Q Did you communicate with anyone other
11 than Mr. Garofalo about the capital calls?
12 <A Not that I remember.
13. Q_ Did Mr. Garofalo discuss with you
14 anything about how much the shareholders ended up
15 putting in?
146 A No.
17. Q _ But he would have given you this
18 information?
19 A Yes.
20 Q _ And you would have communicated that to
21 the sureties?
22 A That's correct.

 

PLANET DEPOS
888.433.3767 | VEWMiPLANETDEPOS.COM

Page 12 of 35

 
 

Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 90 of 114

Transcript of William Franey

12 (45 to 48)

Conducted on August 29, 2017

 

45
] Q Is it likely he would have communicated
2 that to you by e-mail?
3 A Possibly.
4 Q Did you ever discuss with Mr. Haslam the
5 capital calls?
6 A Not to my knowledge.
7 Q When did you find out that Mr. Buczkowski
8 had been terminated?
9 A Probably sometime in December after he
10 left.
11 Q _ Had you been given any notice by any of
12 the shareholders that they were planning to
13 terminate him?
14 A No.
15 QQ So it was a surprise to you when he was
16 terminated?
17. A_ Yes and no.
18 Q What do you mean by that?
19 A _ Well, things weren't going well.
20  Q _ And what do you mean by they weren't
21 going well?
22 A They were continually losing money.

47

1 Q_ So then do you think that Mr. Haslam was
2 also to blame for part of the financial issues?

3 A Yes.

4 Q_ And Mr. Garofalo and Mr. Kraemer and

5 Mr. Lombardo?

6 A No.

7 Q_ Mr. Garofalo?

8 A No.

9

Q_ Because they were not executive officers?
10 A Because they weren't there ona

11 day-to-day basis.

12. Q_ Do you know if Mr. Garofalo communicated
13 with Mr. Haslam on a day-to-day basis?

14. A_ Ihave no idea.

15. Q_ So you don't know whether Mr. Garofalo
16 was involved in the day-to-day of Madison.

17. A IJ don't think he was.

18 Q Do you know whether Mr. Garofalo was
19 communicating on a day-to-day basis with

20 Mr. Buczkowski?

21. A_ Thave no idea.

22 Q What do you think was the cause of the

 

46
1 Q_ And what does that have to do with
2 Mr. Buczkowski?
3 A [have no idea.
4-  Q. But you think there was an association
5 between Madison losing money and Mr. Buczkowski.
6 A_ Solely? No.
7 Q Do you think it was part of it?
8 A Yes.
9 Q_ And why do you think that?
10 <A_ Because the financial statements spoke

11 for themselves.
12. Q Why do you think Mr. Buczkowski was the

13 cause of any of those financial problems?

14 MR. LONGOSZ: Object. He didn't say that
15 he was the cause.

16 BY MS. PRAWDE:

17. QQ Do you think Mr. Buczkowski was the cause
18 of any of Madison's financial problems?

19 A Yes.
20 Q_- And why do you think that?

 

48
financial difficulties that Madison ran into?

I

2 A They were apparently undercapitalized.
3 Q_ Anything else?

4 A They got some bad jobs.

5 Q_ Any other reasons?

6 A No.

7 Q_ What role do you think Mr. Buezkowski

8 had, if any, in them being undercapitalized or the
9 bad jobs?
10 A Iwasn't there on a day-to-day basis so I]

11 have no idea.

12. Q _ Other than Mr. Buczkowski being an

13 executive officer, what are your other reasons for
14 thinking that he had a role in the financial

15 problems?

16 A He was a shareholder and the CFO of the
17 company.

18 QQ. Any other reason?

19 A _ No.

20 Q . What about Mr. Haslam? Any other reason?

 

21 A Because he was an executive officer of 21 A Other than?
22 the company. 22 Q Other than him being an executive
PLANET DEPOS

888.433.3767 | VEYA WiPLANETDEPOS.COM
Page 13 of 35

 
 

Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 91 of 114

Transcript of William Franey
Conducted on August 29, 2017

13 (49 to 52)

 

49
1 officer.
2 A Well, he was in charge of the operations.
3 Q What specifically in regards to
4 Mr. Garofalo being in charge of the operations do
5 you think affected the trouble --
6
7
8

A Mr. Garofalo?
Q__ -- that Madison ran into?
A Mr. Garofalo?
9 Q. I'msorry. Mr. Haslam.
10 A Would you repeat the question?
11 Q _ Ican repeat that.
12 A _ Yeah, please.
13. Q_ The fact that Mr. Haslam was in charge of

14 the operations, how do you think that had any role,
15 if any, in the financial problems Madison

16 encountered?

17. A Because they took on jobs that they lost
18 money on.

19 Q _ Do you know who at Madison was in charge
20 of making the decisions about what jobs to take on?
21 A No.

5]
2, please.

(Franey Deposition Exhibit Number 2 was
marked for identification and was attached to the
transcript.)

BY MS. PRAWDE:

QI will give you a minute to take a look.
Do you recall seeing these e-mails before?

(Brief pause.)

A I'msure I did.
10 Q_ So it appears that this was an e-mail
11 that was forwarded to you by Gary Garofalo, correct?
12. A_ Thatis correct.
13. Q_ And the e-mail is concerning reasons why
14 Mr. Buczkowski should have been terminated, correct?
15 I'm looking just specifically at the
16 third paragraph where it says "Other than the loans
17 and the capital call that I confronted him on a lot
18 the acts of behavior which should have led to his
19 termination years ago are below." And if you'll
20 take a look at number 4.
21 A Hmmm.

ONDA WN

e

 

22 Q Do youknow who was incharge of bidding (22 Q_ Itsays "Telling Bill Franey he didn't
50 52
1 on the jobs at Madison? 1 care what happened with the bank because he had
2 A No. 2 protected himself from possible creditors." Is that
3 Q Did any of the shareholders discuss with 3 regarding the conversation we've already talked
4 you prior to Mr. Buczkowski being terminated that 4 about?
5 that was their plan? 5 A Yes.
6 A No. 6 Q Do you know why Mr. Garofalo was
7 Q When did you become aware that Madison 7 forwarding this e-mail to you?
8 was going to be forming a new company? 8 A Ihave no idea.
9 A I'mtrying to get the year right. The 9 Q Did you have any conversations with him

10 latter part of 2016 I guess.

11. Q The company was formed in late 2015 or

12 early 2016.

13. A Okay. I'msorry, then I will take that

14 back. In the fall of 2015.

15  Q _ Had you had any conversations with any of
16 the shareholders about Mr. Buczkowski not becoming
17 part of the new company?

18 A_ No.

19 Q Do you know when you found out he was not
20 going to be part of the new company?

21 A After he was terminated.

22 MS. PRAWDE: Can you mark this as Franey

 

10 afterwards regarding the reasons Mr. Buczkowski was
1] terminated?

12 A _ No.

13. Q_ So this was the first and only e-mail you

14 recall discussing Mr. Buczkowski and him not being
15 part of the new company or him being terminated?

16 <A Well, I don't know where it talks about
17 the new company. AmI missing something?

18 Q Well, do you think this is the first and

19 only e-mail you received about Mr. Buczkowski bemg
20 terminated?

21 A Yes.

22 Q_ Did he ever forward to you any other

 

PLANET DEPOS
888.433.3767 | VEYWiPLANETDEPOS.COM

Page 14 of 35

 
 

Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 92 of 114

Transcript of William Franey

14 (53 to 56)

Conducted on August 29, 2017

 

53
1 e-mails regarding any problems that the company was
2 having with Mr. Buczkowski?
3 A I don't remember.
4 Q There could have been e-mails that he
5 sent to you regarding those issues?
6 A Could be.
7 Q Do you recall any conversations you had
8 with Mr. Garofalo over the years about any concerns
9 or problems the shareholders had with
10 Mr. Buczkowski?
11. A Idon'trecall.
12  Q With the meeting where you had said that
13 Mr. Buczkowski told you that he didn't care what
14 happened with the bank because he had protected
15 himself from possible creditors, did you communicate
16 that to Mr. Garofalo?
17. A’ I'msure I did.
18 Q Do you think you also communicated it to
19 Mr. Haslam?
20 A Idid.
21. Q Do you know why you told Mr. Garofalo
22 this?

55
Q Did they ever tell you that they didn't
want it publicly known?
A No.
Q_ And why do you say you're sure they
didn't?
A Because it could become a conflict.
Q And how could it become a conflict?
8 A Madison works for other general
9 contractors and they might not take kindly to the
10 executive officers of Harkins being involved in
11 Madison.
12 Q _ Were you aware that Mr. Garofalo,
13 Mr. Lombardo and Mr. Kraemer's shares were in a
14 voting trust for Madison?
15 A _ No.
16 QQ. Do you know if they have a voting trust
17 as to the new company?
18 A Idon't know.
19 Q_ And are you the bonding agent for the new
20 company?
21. A Yes.
22 Q _ Did you ever attend any meetings with any

“PA A PWNS

 

54
A It came up in a conversation.
Q How did it come up?
A Mr. Haslam told him. He asked me about

Q What did you say?

A That that's what he said.

Q Did you say anything else about that
conversation you had had?

9 A No.

10. Q Do you know what Mr. Garofalo said in
11 response to learning this?

12 A Neo.

13. Q  Youestablished you're also the bonding
14 agent for Harkins Builders, correct?

15. A. That's correct.

16 Q _ So you're aware at all times that

17 Mr. Kraemer, Mr. Lombardo and Mr. Garofalo were
18 shareholders of Madison?

19 A Yes.

20 Q _ Was it your understanding that that was
21 information that they didn't want publicly known?
22 A I'msure they didn't.

1
2
3
4 it.
5
6
7
8

 

56
1 of the shareholders at a country club?
2 A I don't remember.
3 Q Do you have any recollection of any
4 meetings that you attended where Mr. Buczkowski,
5 Mr. Haslam and the other shareholders were all
6 present?
7 A I don't remember.
8 Q__Do you recall if you ever attended a
9 meeting where Mr. Haslam expressed his concerns for
10 what was happening with Madison?
11. A IJdon't remember.
12. Q_ Did Clark Construction ever express any
13 intent to call Madison's bonds?

14 A Yes.
15. Q_ Do you recall when that was?
146 A No.

17. Q _ Do yourecall if at that time the

18 shareholders would have been personally liable for
19 those?

20 A They would not have been.

21 Q_ Did you have any meeting with

22 Mr. Buczkowski to discuss whether the bonding

 

PLANET DEPOS
888.433.3767 | VEWWiPLANETDEPOS.COM

Page 15 of 35

 
 

Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 93 of 114

Transcript of William Franey

15 (57 to 60)

Conducted on August 29, 2017

 

57
1 company could help with the cash flow in order to
2 finish the Clark projects?

3 A Yes.

4 Q Do you recall if that was more than one
5 meeting?

6 A IJ don't recall.

7 Q_ And do you recall when this meeting took
8 place?

9 A No.

10 Q _ Do you recall where it was?

11 A_ No.

12. QQ Do you know if anyone was there other
13 than you and Mr. Buczkowski?

14 A _ I don't know.

15 Q Do you recall what was discussed at the
16 meeting?

17 A No.

18 Q Other than a request to see if the
19 bonding company could help with the cash flow?

20 A That was the essence of the meeting, yes.

21 Q_ And do you recall what your response was

59
A Yes.
Q Do you recall how the conversations about
you investing came about?
A Initially, no.
Q__ Do you recall if someone approached you
about whether you would be interested in investing?
A I don't remember.
Q__Do you recall who you spoke with at
9 Madison about investing?
10 A Glenn, Bob, and Gary Garofalo.
11 Q _ Anyone else?
12. A_ Not to my knowledge.
13. Q_ Do yourecall if you had any in-person
14 meetings with them about talks about you investing?
15 A Would you rephrase that, please?
16 Q _ Do yourecall if you had any meetings
17 with any of them in person to discuss you investing
18 in Madison?
19 A I'msure I did.
20 Q . Do yourecall if you had a meeting with
21 the four of you: you, Glenn, Bob, and Gary?

on AU Bh WN =

 

22 to that? 22 A Idon't recall.
58 60
1 A I think I laid out for them what the 1 Q Do yourecall any specific meetings that
2 steps Chubb would take. 2 you had with any of them --
3 Q Do you recall what those steps would have 3 A No.
4 been? 4 Q_ -- to discuss investing?
5 A No. 5 A No.
6 Q Do you know if there was any movement 6 Q What steps did you take in terms of
7 forward on that? 7 looking into whether. you were going to invest?
8 A Not to my knowledge. 8 A_ I tried to do some due diligence.
9 Q Do you know why that was? 9 Q_ And what did that entail?
10 A _ Lassume because they were going to put (10 A Breaking down the financial statements.
11 capital in. 11 Q _ Anything else?
12 Q Did you ever have any discussions about 12 A That was about it.
13 you investing in Madison? 13. Q Did anyone at Madison assist you with
14 A Yes. 14 that?
15 Q _ And when did you first have those 15 A Mr. Buczkowski.
16 conversations? 16 QQ Did Brant Geiman assist you at all?
17. A_ I don't remember. 17. A He may have.
18 Q Do you think it would have been before 18 Q . And Mr. Buczkowski assisted you in

19 2014?

 

19 helping break down the financials?

 

20 A_ No. 20 <A I'msorry, please rephrase that.
21. QQ So you think it was after Madison ran 21 Q Mr. Buczkowski, what did he do to assist
22 into trouble with the Clark projects. 22 you in the due diligence?

PLANET DEPOS

888.433.3767 | WEA WiPLANETDEPOS.COM
Page 16 of 35

 
 

Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 94 of 114

Transcript of William Franey

16 (61 to 64)

Conducted on August 29, 2017

 

 

 

 

61 63
I A He sent me e-mails. 1 discuss that with you further?
2 Q_ And what did he say in the e-mails? 2 A They may have.
3 A He didn't say much in the e-mails. It 3 Q You just don't have a recollection
4 was the financials. 4 whether it occurred or not?
5 Q_ So he provided the financial statements 5 A No,I don't.
6 to you. 6 Q_ And did you end up buying in at all to
7 A Yes. 7 Madison?
8 Q What percent interest were you 8 A No.
9 considering buying in the company? 9 Q Was that your decision?
10 A _ That was never discussed. 10 A Yes.
11 Q _ Do you recall if the sale was going to be 11. Q_ And why did you decide not to?
12 to you personally? 12 A_ Because I was not going — I would put
13. A_ Yes. 13 money in but I wouldn't sign for bonds or for bank
14. Q_ And so Madison was going to issue shares 14 debt.
15 to you, is that your understanding? 15 Q_ And the shareholders wanted you to do
16 A_ Itnever got that far. 16 that?
17 MS. PRAWDE: If we can mark this as 17. A_ It would have been probably required.
18 Franey Exhibit 3, please. 18 Q Why would you not do that?
19 (Franey Deposition Exhibit Number 3 was 19 A Because I don't like debt.
20 marked for identification and was attached to the 20 Q _ Any other reasons?
21 transcript.) 21. A_ That's good enough for me.
22 (Brief pause.) 22. Q_ Do yourecall when it was that you

62 64
1 BY MS. PRAWDE: 1 decided not to buy in?
2 Q_ Have you ever seen the top e-mail before? 2 A No.
3 A I can't recall. 3 Q Do you have any interest in the LLC that
4 Q_ If you take a look at number 5 where 4 was formed?
5 there is the list, it says "Bill will buy a 10 5 A No.
6 percent interest in MM," which I'm assuming means 6 Q Do you know if there was anyone else who
7 Madison Mechanical. "We wouldn't sell to Bill 7 was also looking into investing or buying into
8 personally." Do you have any recollection of 8 Madison?
9 discussing any of that with any of the shareholders? 9 A Yes.
10 A No. 10  Q _ And who was that?
11 Q So is it your understanding or your 11. A Rick Arnold.
12 recollection that you didn't get into the details of 12. Q Do you know whether he ended up buying
13 what you buying in would look like? 13 in?
14. A_ That's correct. 14. A_ To which entity?
15  Q Do you know why none of this was 15  Q _ To Madison Mechanical, Inc., or to the OS
16 communicated to you? 16 Corp.
17. A Why what wasn't communicated to me? 17 A. Notto my knowledge.
18 Q_ It appears that the shareholders were 18 Q_ Did you have any discussions with him
19 discussing the percent interest that you were going 19 when you were both thinking about investing?
20 to buy in, correct, based on this e-mail? 20 A Discussions with Rick Arnold?
21. <A That's what it appears, yeah. 21 Q.= Yes.
22 Q _ Do you know why the shareholders didn't 22 A No.

PLANET DEPOS

888.433.3767 | WYAWiPLANETDEPOS.COM
Page 17 of 35

 
 

Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 95 of 114

Transcript of William Franey

17 (65 to 68)

Conducted on August 29, 2017

 

65
1 Q Did you have any discussions with Rick
2 Amold about his involvement in forming a new
3 Madison company?
4 A No.
5 Q__ Did you provide any assistance to Madison
6 when they were forming the new company?
7 A You would have to clarify that.
8 Q When the new LLC was formed, how did that
9 affect the bonds that Madison, Inc., had?
10 A_ The bonds that they already had?
11. Q Did the formation of the new company have
12 any effects on those?
13, A No.
14. Q_ Did you have any role to play in the
15 decision to form the new company?
16 A _ No.
17. Q What is your understanding of how the new
18 company differs from Madison Mechanical, Inc.?
19 A One was a corporation, the other was an
20 LLC.
21 QQ And other than that do you have any
22 understanding of what the differences are?

67
1 Q__ Did you consider yourself to be an
2 advisor to Madison?
3 A You would have to give me the definition
4 of advisor.
5 Q However you consider the term advisor.
6 MR. LONGOSZ: I will object to the form.
7 Go ahead. If you can answer. If you can't, just --
8 THE WITNESS: No.
9 BY MS. PRAWDE:
10 QQ Do you think that any of the shareholders
11 considered you to be an advisor to them?
12. A Within the confines of Madison?
13: Q. Yes.
14 A No.
15  Q Do you think any of them considered you

16 to be an advisor as to Harkins?

17 A Yes.

18 Q Did any of the shareholders come to you
19 and ask for your advice about how to proceed when
20 Madison was having financial difficulties?

21 A No.
22 Q _ The shareholders were being asked to

 

66

A _ Different shareholders. But that's it.

Q Is there any difference in the types of
work or the types of projects that the new company
is doing?

A They are not doing large projects.

Q About what size are the projects that the
LLC is handling?

A Upto $5 million.

Q And what was the usual size of the
10 projects that Madison Mechanical, Inc., was
11 handling? .
12. A_ They handled from a couple hundred
13 thousand dollars up to $17 million.

OO N Mm BW YN =

 

68
1 personally guarantee about $30 million, is that
2 correct?
3 A I don't know the context.
4 Q There came a point where there was two
5 new bonds that were obtained by Madison for about $2
6 million. Do you recall that?
7 A [recall, but I don't recall who the
8 bonds were for.
9 Q_ And those bonds were being personally
10 guaranteed by the shareholders?
11. A That's correct.
12. Q _ Were they also personally guaranteeing
13 what was in arrears, so about $30 million?

 

14 MS. PRAWDE: All right. If we can just 14. A AsIsaid before, the indemnity agreement
15 take a five, ten minute break. 15 speaks for itself. I'm not going to opine on a
16 MR. LONGOSZ; Sure. 16 legal matter.
17 MS. PRAWDE: Thank you. 17. Q_ So you don't have any sort of factual
18 (Brief recess.) 18 knowledge about how much the shareholders were being
19 BY MS. PRAWDE: 19 asked to personally guarantee at that time.
20 Q_. Okay. IJ just have a few more questions 20 A No.
21 for you, Mr. Franey. 21 Q Do you know how much it was?
22. A Okay. 22 A_ No.
PLANET DEPOS

888.433.3767 | WEYWiPLANETDEPOS.COM
Page 18 of 35

 
 

Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 96 of 114

Transcript of William Franey

18 (69 to 72)

Conducted on August 29, 2017

 

 

 

69 71
1 Q Do you know if it was more than 1 ACKNOWLEDGEMENT OF DEPONENT
2 $10 million? 2 I, WILLIAM FRANEY, do hereby acknowledge
3 A [assume — 3 that I have read and examined the foregoing
4 MR. LONGOSZ: He said he didn't know. I 4 testimony, and the same is a true, correct and
5 will object. 5 complete transcription of the testimony given by me
6 THE WITNESS: Yeah. 6 and any corrections appear on the attached Errata
7 MR. LONGOSZ: Don't speculate. 7 sheet signed by me.
8 THE WITNESS: I would have to speculate. 8
9 BY MS. PRAWDE: 9
10 Q _ The new bonds that the shareholders were 10
11 being asked to personally guarantee, do youknowif = /11
12 that was at the beginning or the middle or the end 12
13 of Madison's financial difficulties? 13 (DATE) (SIGNATURE)
14 A Probably in the middle. 14
15 Q Would it be risky for the shareholders to 15
16 be personally guaranteeing these bonds when Madison /16
17 was in the middle of financial difficulties? 17
18 MR. LONGOSZ: Object to the question. If 18
19 you know without speculating. 19
20 THE WITNESS: You sign an agreement, 20
21 there is always a risk. 21
22 MS. PRAWDE: Okay. No further questions. {22

70 72
1 MR. LONGOSZ: Do you have anything? 1 CERTIFICATE OF SHORTHAND REPORTER - NOTARY PUBLIC
2 MR. JONES: No. 2 1, Karen Hinnenkamp, the officer before
3 MR. LONGOSZ: Okay. We'll read. 3 whom the foregoing deposition was taken, do hereby
4 THE REPORTER: Do you want a copy? 4 certify that the foregoing transcript Ba true and

5. correct record of the testimony given; that said

5 MR. LONGOSZ: No. 6 testimony was taken by me stenographically and
6 MS. PRAWDE: We'll just take an 7 thereafter reduced to typewriting under my
7 electronic copy. 8 direction; that reading and signing was requested;
8 THE REPORTER: Mr. Jones, anything? 9 and that I am neither counsel for, related to, nor
9 MR. JONES: Yeah, a miniscript will be 10 employed by any of the parties to this case and have
10 fine. 11 no interest, financial or otherwise, in its outcome.
ll THE REPORTER: What are you doing with 12 IN WITNESS WHEREOF, | have hereunto set

12 the exhibits?

 

my hand and affixed my notarial seal this 31st day

 

14 of August 2017.
13 MS. PRAWDE: If we can just attach them. 115 My commission expires:
14 THE REPORTER: Mr. Jones, do you want a 116 March 16, 2021
15 cope of the exhibits? 17
16 MR. JONES: Sure. 18 bo \
17 (Signature having not been waived, the 19 faren MN anenkiogy
18 deposition of William Franey was concluded at 20 _____________—

21 NOTARY PUBLIC IN AND FOR
. p.m.) 22 THE STATE OF MARYLAND
21
22

PLANET DEPOS

888.433.3767 | VEWWiPLANETDEPOS.COM
Page 19 of 35

 
 

Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19

Transcript of William Franey
Conducted on August 29, 2017

Page 97 of 114

19

 

A
a-c-t-o-n
6:12
ability
35:22
able
32:10, 32:16,
40:20
about
8:16, 17:11,
19:22, 20:9,
20:12, 20:21,
21:3, 21:6,
21:19, 22:17,
24:18, 25:13,
26:6, 28:3,
28:12, 28:21,
29:12, 29:16,
30:1, 30:9,
30:13, 31:9,
31:21, 33:2,
33:13, 33:15,
35:8, 35:12,
35:15, 35:16,
35:19, 42:22,
44:11, 44:14,
48:20, 49:20,
50:16, 52:4,
52:16, 52:19,
53:8, 54:3,
54:7, 58:12,
59:2, 59:3,
59:6, 59:9,
59:14, 60:12,
64:19, 65:2,
66:6, 67:19,
68:1, 68:5,
68:13, 68:18
acknowledge
71:2

acknowledgement

F1:1
acton
6:12
acts
51:18
address
6:11

 

adjuster
10:1
advice

18:20, 21:2,
40:16, 43:13,

67:19
advisor

67:2, 67:4,

67:5, 67:11,

67:16
affect

31:22, 34:2,
34:6, 34:12,

65:9
affected

35:22, 36:6,

49:5
affixed
72:13
after

9:9, 9:17,

10:4, 10:10,
24:21, 25:2,
30:7, 30:15,

32:9, 45:9,

50:21, 58:21

afternoon
6:6
afterwards
52:10
again

25:7
against
6:18
agency

10:16, 10:18,

11:5
agent

12:8, 12:11,
12:21, 13:11,
13:14, 13:17,
14:4, 54:14,

55:19
agents
15:16

ago

7:7, 51:19
agreement

37:8, 37:11,

 

888.433.3767 | WWW.PLANETDEPOS.COM

 

HC MISA,

PLANET

 

38:4, 38:14,
68:14, 69:20
agreements
38:7, 38:17,
38:20, 38:22
ahead

67:7

al

1:8

all

18:8, 33:5,
37:7, 39:13,
54:16, 56:5,
60:16, 63:6,
66:14
alliance
11:9
already
38:13, 52:3,
65:10

also

4:12, 13:9,

19:18, 47:2,

64:7, 68:12
always
24:22, 69:21
alyse

3:4, 6:14
amongst
42:2, 42:10
annapolis
6:13
another
8:15

answer

8:3, 38:15,
67:7

answers
7:16

any

7:22, 8:5,
11:12, 14:3,

19:1, 22:14,

 

 

DEPOS

Exhibit |
Page 20 of 35

14:12, 17:21,

13:19, 19:13,

53:18, 54:13,

15:16, 17:10,

25:13, 26:21,

 

27:5, 29:15,
30:8, 34:4,
34:7, 38:6,

38:7, 38:16,
38:19, 39:9,
39:16, 39:21,
40:16, 42:8,
42:9, 45:11,
46:13, 46:18,
48:5, 48:8,
48:18, 48:20,
49:14, 49:15,
50:3, 50:15,
52:9, 52:22,
53:1, 53:7,
53:8, 55:22,
56:3, 56:12,
56:21, 58:6,
58:12, 59:13,
59:16, 59:17,
60:1, 60:2,
62:8, 62:9,
63:20, 64:3,
64:18, 65:1,
65:5, 65:12,
65:14, 65:21,
66:2, 67:10,
67:15, 67:18,
68:17, 71:6,
72:10

anyone

16:16, 16:19,
18:3, 23:13,
33:21, 35:14,
35:19, 39:21,
44:10, 57:12,
59:11, 60:13,
64:6
anything
16:14, 19:11,
19:15, 22:19,
23:18, 26:13,
28:16, 28:20,
33:20, 35:11,
35:14, 35:15,
35:19, 43:10,
44:14, 48:3,
54:7, 60:11,

De, OE TO EC EE SEED AL pribinit ne nites oa Viatiistinn Wied

 

 

 

3
3
|
i
|
4
|
y
4
4
|
E

Meee
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19

Transcript of William Franey

Page 98 of 114

 

 

 

Conducted on August 29, 2017 20
gu
7O:1, 70:8 attached 32:9, 32:15, beginning
anywhere 5:9, 41:4, 32:21, 33:3, 69:12 '
11:3 51:3, 61:20, 33:6, 33:10, behalf
apparently 71:6 33:14, 33:15, 3:3, 3:12, 4:3
48:2 attempt 35:9, 35:16, behavior |
appear 39:21 35:21, 36:3, 51:18 :
71:6 attend 36:6 being :
appears 55:22 based 14:4, 23:21,
51:10, 62:18, attended 14:21, 15:1, 29:2, 33:21,
62:21 9:4, 56:4, 56:8 pee 39:18, 42:1,
approached attending asis 43:21, 48:8, |
59:5 9:9 47:11, 47:13, 48:12, 48:22,
approximately attorney becte. 48:10 a eee
26:5 8:1, 33:8 axter 52:14, 215, |:
areas attorneys 3:14 52:19, 55:10, |
19:17 6:15 because 67:22, 68:9, :
arnold august 6:18, 31:14, 68:18, 69:11
64:11, 64:20, 1:14, 72:14 sai eee pea ey 5
65:2 avenue tio, sive tif, 23, 1
around 4:6 46:10, 46:21, 39:12, 40:6 B
36:9 aware 47:9, 47:10, below
arrears 27:1, 35:18, oaita! octet venetita
68:13 50:7, 54:16 : ’ 7OF enerits
asked 55-12 ‘ 58:10, 63:12, 19:14 |
54:3, 67:22, away Pelee between
68:19, 69:11 25:2 :
asking B 11:17, 13:16, bidding
. : 50:7, 55:6, 55:7 :
ie gas ak recming A
tay : 50:14
50:16 : .
_— background been a 62:5,
assist ny 6:3, 8:8, blame
10:17, 11:3, 47:
eos16, 60:21' nee ee 32:16, 36:2, bob
assistance baker 37:7, 40:9, 31:9, 59:10,
65:5 3:14 40:20, 41:7, 59:21 |
*~ baltimore : 45:8 |
assisted 44:6, 45:8, bond
60:18 1:2, 3:15, 45:11, 51:14, 8:16, 14:15,
associates Siti, 6:14 53:4, 56:18, 15:2, 15:10,
10:8 10:15 bank 96:20, 58:4, 16:7, 16:20,
. - ti 2:1, 53:14, 58:18, 63:17, 18:10, 18:14,
association 63:13 70:17 e618. 18.17
. :15, :17,
ae ne bankruptcy before 26:12
58-10, 69:3 27:17, 28:15, 2:16, 6:21, bonding
:10, : 29:9, 29:16, 8:4, 8:5, 51:7, 12:8, 12:11,
assuming 30:5, 30:10, 58:18, 62:2 oy ;
40:19, 62:6 ’ ’ 12:20, 13:11, |
eed ° 30:22, 31:6, 68:14, 72:2 . .
ttach ' 13:13, 13:16, 4
attac 31:10, 32:4, began . .
70:13 g 14:4, 15:16,
. 12:14, 12:18

 

 

 

 

 

 

 

     

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Exhibit |

Page 21 of 35
 

Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19

Transcript of William Franey

Page 99 of 114

 

 

 

 

 

Seem

 

Te eee

 

 

 

 

Conducted on August 29, 2017 |
54:13, 55:19, 23:2, 23:15, 42:9, 42:16, cherin
56:22, 57:19 24:10, 24:18, 42:22, 43:14, 4:5
bonds 25:13, 26:15, 43:16, 43:21, chubb
14:7, 14:10, 27:1, 27:9, 44:3, 44:11, 23:12, 24:1,
15:5, 15:11, 27:15, 29:22, 45:5 24:15, 34:7,
15:13, 15:18, 30:8, 30:16, came 34:13, 34:21,
15:20, 16:17, 30:21, 31:22, 54:1, 59:3, 34:22, 35:14,
17:6, 17:8, 33:12, 35:16, 68:4 35:15, 35:19,
18:19, 19:3, 35:18, 40:7, can't 36:11, 36:20,
21:6, 32:12, 45:7, 46:2, 62:3, 67:7 39:5, 58:2
32:16, 35:22, 46:5, 46:12, capital circuit
36:1, 36:3, 46:17, 47:20, 34:11, 41:20, 1:1, 6:16
36:7, 36:9, 48:7, 48:12, 42:2, 42:9, claims
36:13, 37:7, 50:4, 50:16, 42:16, 42:22, 10:1
38:2, 38:3, 51:14, 52:10, 43:14, 43:16, clarify I
38:7, 38:11, 52:14, 52:19, 43:21, 44:3, 65:7
38:12, 38:15, 53:2, 53:10, 44:6, 44:11, clark
38:19, 39:16, 53:13, 56:4, 45:5, 51:17, 27:6, 56:12,
40:21, 56:13, 96:22, 57:13, 58:11 57:2, 58:22
63:13, 65:9, 60:15, 60:18, care clients
65:10, 68:5, 60:21 52:1, 53:13 21:9, 32:15 :
68:8, 68:9, builders case club
69:10, 69:16 13:8, 13:9, 1:6, 72:10 56:1 }
both 54:14 cases cm
21:17, 64:19 business 36:2 9:12
brant 18:20° cash collateral
60:16 | buy 57:1, 57:19 36:3
break 62:5, 62:20, casualty collect
7:22, 8:4, 64:1 19:4, 19:6 29:7
60:19, 66:15 buying cause come
breaking 61:9, 62:13, 46:13, 46:15, 54:2, 67:18
60:10 63:6, 64:7, 46:17, 47:22 commission
brenda 64:12 certainly 72:15
17:1 c 8:2 communicate
brief c- certificate 31:12, 44:1,
41:10, 51:8, 1:7 72:1 44:6, 44:10,
61:22, 66:18 cable certify 53:15
brokerage 8:16 72:4 communicated
10:5, 10:9 call cfo 37:1, 44:20,
brought 24:12, 24:18, 48:16 45:1, 47:12,
6:18, 12:20 25:7, 29:10, change 53:18, 62:16,
buczkowski 44:6, 51:17, 11:10 62:17
1:4, 4:12, 56:13 changed communicating
6:15, 6:16, called 11:7 47:19
12:6, 13:22, 38:14 charge company
18:2, 18:18, calls 49:2, 49:4, 8:16, 9:19,
19:18, 21:13, 41:20, 42:2, 49:13, 49:19, 11:1, 12:12,
22:11, 22:15, 49:22 15:22, 16:1,
PLANET DEPOS

888.433.3767 | WWW.PLANETDEPOS.COM

Exhibit |
Page 22 of 35

 
 

Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 100 of 114

Transcript of William Franey
Conducted on August 29, 2017

22

 

16:6, 16:16,
16:19, 17:5,
32:5, 32:21,
36:18, 42:18,
46:22, 48:17,
50:8, 50:11,
50:17, 50:20,
52:15, 52:17,
53:1, 55:17,
55:20, 57:1,
57:19, 61:9,
65:3, 65:6,
65:11, 65:15,
65:18, 66:3
company's
34:3, 34:10
compensation
19:10
complain
29:13, 25:16
complete
71:5
concerned
31:21
concerning
30:22, 51:13
concerns
35:4, 35:6,
35:12, 53:8,
56:9
concluded
70:18
confines
67:12
conflict
55:6, 55:7
confronted
51:17

conn

3:14
consider
67:1, 67:5
considered
33:22, 67:11,
67:15
considering
61:9
construction
27:6, 56:12

 

 

contact 40:22, 41:16,
19:18, 21:13 41:17, 41:18,
context 41:21, 44:22,
68:3 51:11, 51:12,
continually 51:14, 54:14,
25:8, 45:22 54:15, 62:14,
continued 62:20, 68:2,
4:1 68:11, 71:4,
contract 72:5

15:15, 18:14 corrections
contracting 71:6

1:8 cosigned
contractor 8:14

14:17, 14:19, could

15:2 6:7, 29:6,
contractors 53:4, 53:6,
55:9 55:6, 55:7,
conversation S7T:1, 57:19
29:11, 30:16, counsel
35:15, 52:3, 6:4, 37:20,
54:1, 54:8 12:9
conversations counterclaim
19:21, 20:3, 6:17

20:9, 20:11, country
35:3, 42:12, 56:1

42:21, 43:3, county

43:7, 50:15, 1:2, 6:17
52:9, 53:7, couple

58:16, 59:2 9:16, 20:16,
cooke 66:12

12:13, 12:15, court

12:16 1:1, 6:17, 7:11
cope creditors
70:15 §2:2, 53:15
copied currently
41:15 11:15, 11:16,
copy 13:13, 36:7,
70:4, 70:7 36:8

corp customer
12:2, 12:5, 12:17

64:16 D
corporation daily

9:12, 65:19 19:22, 20:12,
correct 21:10

14:20, 15:3, date

15:19, 21:7, 27:21, 71:13
21:11, 24:3, dated

35:9, 35:10, 44:17

 

   

Oe

NET

PLA

ras

 

DEPOS

  

888.433.3767 | WWW.PLANETDEPOS.COM

Exhibit |
Page 23 of 35

day

72:13
day-to-day
47:11, 47:13,
47:16, 47:19,
48:10

deal

8:14, 44:8
debt

63:14, 63:19
december ,
45:9
decide
63:11
decided
29:20,
64:1
decision
36:19, 63:9,
65:15
decisions
49:20
defaulted
8:15
defendant
8:9
defendants
1:9, 3:12
definition
67:3
defs
5:11, 95:
5:13
delay
25:9, 26:16
delayed

23:20

deponent

Ji:1

deposition

1:12, 2:1,

5:10, 6:21, 7:6,
41:3, 51:2,
61:19, 70:18,
72:3
depositions

7:9

describe

16:9

31:18,

12,

 

 

Se OE TMD LOD Oe NEEM VEL AAS Ge POEM BO CLADE BIE ALBEE SSDS LBS IA NE

 
   

 

 

 

 

 

 
 

Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19

Transcript of William Franey
Conducted on August 29, 2017

Page 101 of 114

23

 

details
62:12
deteriorating
34:11, 35:7
determination
14:18
determine
16:1
determined
15:20
difference
66:2
differences
65:22
different
15:4, 30:21,
66:1

differs
65:18
difficulties
48:1, 67:20,
69:13, 69:17
diligence
60:8, 60:22
direction
30:1, 72:8
directly
36:22
discuss
17:8, 27:15,
28:9, 29:20,
29:22, 31:6,
44:13, 45:4,
50:3, 56:22,
59:17, 60:4,
63:1
discussed
33:6, 33:7,
57:15, 61:10
discussing
29:9, 43:16,
52:14, 62:9,
62:19
discussions
42:8, 58:12,
64:18, 64:20,
65:1

doing

43:19, 66:4,

 

 

 

 

24

52:22,

 

55:1,
56:8,
58:12,

55:22,
56:12,
62:2
every
20:16, 22:1
everything
7:10, 7:12
exact
27:21
exactly
19:7
examination
5:2, 6:4
examined
71:3
example
23:4
executive
11:14, 11:17,
46:21, 47:9,
48:13, 48:22,
55:10
exhibit
5:10, 41:1,
41:3, 41:8,
51:2, 61:18,
61:19
exhibits
70:12, 70:15
expert
15:7
expires
72:15
explain
15:9
explore
27:16, 29:17
explored
30:5
express
56:12
expressed
56:9

F
f£-r-a-n-e-y
6:10

Se

a

 

 

 

 

 

 

 

66:5, 70:11 18:3, 19:11,
dollars 19:15, 22:19,
66:13 23:13, 23:18,
done 28:16, 28:20,
39:18, 40:19 35:11, 36:6,
down 43:10, 48:3,
7:12, 32:5, 54:7, 59:11,
32:6, 60:10, 60:11, 64:6
60:19 employed
due 10:17, 11:3,
60:8, 60:22 72:10
duly employment
6:3 11:6
E encountered
e-mail 49:16
20:15, 21:16, end
40:9, 41:15, 63:6, 69:12
41:16, 41:19, ended
42:2, 42:5, 33:9, 44:14,
43:7, 45:2, 64:12
51:10, 51:13, enough
52:7, 52:13, 63:21
52:19, 62:2, entail
62:20 60:9
e-mailed entity
20:21 64:14
e-mails errata
41:12, 51:7, 71:6
53:1, 53:4, esquire
61:1, 61:2, 61:3 3:4, 3:13, 4
early essence
50:12 57:20
eckert established
A:5 15:21, 54:13
educational et
8:22, 9:2 1:8
edward even
4:4 28:1
effect ever
26:12, 36:10 6:20, 8:8,
effects 11:12, 18:7,
65:12 18:19, 19:21,
electronic 21:2, 21:18,
70:7 22:14, 26:15,
else 27:15, 29:22,
10:17, 11:3, 31:6, 32:20,
16:14, 16:19, 36:11, 38:10,
42:8, 45:4,
PLANET DEPOS

 

888.433.3767 | WWW.PLANETDEPOS.COM

Exhibit |
Page 24 of 35

   
 

Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19

Page 102 of 114

24

 

fact

49:13
factual
68:17

fall

50:14
familiar
11:20, 12:1,
33:5

far

61:16

feel

31:15_
fellow

12:12

few

66:20

file

16:3, 28:14,
33:1

filed

6:16, 32:4,
32:15, 32:21
filing

27:16, 32:9,
33:2, 33:6,
33:10, 35:21,
36:5

filled

18:17
financial
J16:11, 22:7,
23:17, 24:2,
24:6, 24:20,
25:19, 26:10,
26:16, 39:19,
46:10, 46:13,
46:18, 47:2,
{48:1, 48:14,
49:15, 60:10,
61:5, 67:20,
69:13, 69:17,
72:11
financials
60:19, 61:4
find

45:7

fine

70:10

 

 

a

 

Transcript of William Franey

Conducted on August 29, 2017
finish 6:9, 10:18,
57:2 11:5, 41:3,
firm 41:7, 41:8,
10:5 50:22, 51:2,
firms 51:22, 61:18,
10:9, 10:12 61:19, 66:21,
first 70:18, 71:2
12:10, 13:1, frequently
13:4, 13:7, 17:10, 17:16,

13:16, 27:19,
52:13, 52:18,
58:15

five

7:3, 7:4, 66:15
flow

57:1, 57:19
following
26:6

follows

6:3
foregoing
71:3, 72:3,
72:4

form

18:15, 18:17,
65:15, 67:6
formation
65:11

formed

50:11, 64:4,
65:8

forming

50:8, 65:2,
65:6

forward

37:7, 40:20,
52:22, 58:7
forwarded
42:6, 51:11
forwarding
52:7

found

50:19

four

59:21

  

MS POP RWANBTNLED i PLE ALE Phos LIES

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

17:18, 20:2,

21:12, 21:21,

24:1

full

6:8

further

63:1, 69:22

future

32:10, 32:16,

36:1 ,
G

garofalo
12:6, 13:4,
13:7, 20:12,
20:15, 20:21,
21:2, 25:17,
25:18, 31:7,
40:7, 41:17,
41:20, 42:14,
42:15, 44:11,
44:13, 47:4,
47:7, 47:12,
47:15, 47:18,
49:4, 49:6,
49:8, 51:11,
52:6, 53:8,
53:16, 53:21,
54:10, 54:17,
55:12, 59:10
gary

3:13, 13:4,
51:11, 59:10,
59:21

gave

26:19

geiman

60:16
general
14:16, 14:18,

 

Exhibit |

Page 25 of 35

15:1, 18:20,
19:9, 55:8
generally
16:11, 18:13,
20:18, 21:3
getting
15:13, 23:3,
25:10, 26:9,
40:21

give

18:19, 23:4,
26:15, 27:22,
39:9, 41:8,
51:6, 67:3
given

44:17, 45:11,
71:5, 72:5
giving

7:15

glenn

13:1, 59:10,
59:21

go

7:8, 16:6,
18:11, 23:2,
32:5, 32:6, 67:7
going

7:12, 27:2,
37:2, 37:15,
39:14, 40:4,
42:17, 43:11,
45:19, 45:21,
50:8, 50:20,
58:10, 60:7,
61:11, 61:14,
62:19, 63:12,
68:15

gone

36:5

good

6:6, 29:12,
31:17, 63:21
government
9:8

graduate

9:5
granville
10:8

 

 

  

BI
Hf
3
Q
|
Q
F
;
:
H

 

 

 
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19

Transcript of William Franey
Conducted on August 29, 2017

Page 103 of 114

25

 

greenbelt

greenwald
2:5, 3:5
guarantee
14:7, 38:2,
38:12, 68:1,
68:19, 69:11
guaranteed
15:14, 68:10
guaranteeing
68:12, 69:16
guarantees
36:12, 37:2,
37:6, 39:6,
39:8, 39:14,
39:15, 40:1,
40:4, 40:11,
40:14, 40:17
guess

50:10

hand

72:13
handed

41:7

handled
66:12
handling
66:7, 66:11
happen
24:10, 25:1,
25:4
happened
23:5, 52:1,
53:14
happening
56:10

happy

7:19

harkins
13:8, 13:9,
13:13, 13:20,
20:19, 54:14,
55:10, 67:16
haslam

12:6, 13:1,

 

1:13, 2:8, 3:

8

 

18:4, 19:22,

424:13, 24:17,

25:3, 25:12,
26:6, 27:12,
30:11, 31:9,
37:5, 40:3,
45:4, 47:1,
47:13, 48:20,
49:9, 49:13,
53:19, 54:3,
56:5, 56:9
health
19:13

heard

33:20

held

2:1, 11:12
help

57:1, 57:19
helping
60:19

here

6:18, 7:10,
42:4

hereby

71:2, 72:3
hereunto
72:12
himself
52:2, 53:15
hinnenkamp
1:22, 2:17,
72:2
history
8:22, 9:3
hm-mm

51:21

home

6:11

hoping

15:8
however
67:5

| hundred

66:12

idea
29:12, 29:21,

 

 

 

46:3, 47:14,
47:21, 48:11,
52:8
identification
41:4, 51:3,
61:20

ii

4:4
in-person
28:4, 59:13
inc

64:15, 65:9,
65:18, 66:10
incorporated
11:21
indemnity
37:8, 37:11,
38:4, 38:6,
38:14, 38:17,
38:20, 38:22,
68:14
individual
15:15
information
6:19, 23:2,
23:17, 23:21,
24:2, 24:6,
24:21, 25:10,
25:20, 31:13,
33:13, 44:18,
54:21
initially
59:4
instructions
7:9
insurance
9:18, 10:16,
10:18, 11:5,
11:9, 21:6,
21:19
insurers
10:15

intent

56:13
interacted
21:13
interacting
21:9

 

interactions
22:15
interest
61:8, 62:6,
62:19, 64:3,
72:11
interested
59:6
interrupt
37:19

invest

60:7
investing
58:13, 59:3,
59:6, 59:9,
59:14, 59:17,
60:4, 64:7,
64:19
involved
12:10, 16:20,
21:10, 47:16,
55:10
involvement
12:14, 65:2
issue

61:14

issued

18:15

issues
23:11, 47:2,
53:5

itself

37:9, 37:12,
68:15

ivy

2:6, 3:6

jeri

17:1

job

1:20, 18:11,
24:2, 24:3
jobs

26:20, 27:2,
27:6, 27:10,
48:4, 48:9,
49:17, 49:20,

 

 

 

 

 

 

me
Te

Page 26 of 35

PLANET DEPO
888.433.3767 | WWW.PLANETDEPOS.COM
Exhibit |
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19

Transcript of William Franey
Conducted on August 29, 2017

Page 104 of 114

26

 

50:1
jones
3:13,
5:4,
70:9,
70:16
joseph
2:5, 3:5, 12:13
judgment-proof
28:19, 29:2

K

3:14,
70:2, 70:8,
70:14,

karen
1:22, 2:
72:2
kemper
9:18
kind
8:13, 17:4,
23:15
kindly
55:9
knew
44:8
know
7:2,
8:18,
12:15,
15:17,
17:12,
25:9,
26:5,
27:14,
28:1, 28:2,
32:18, 33:11,
34:15, 35:20,
36:19, 37:17,
37:18, 38:16,
38:19, 39:1,
39:3, 40:10,
40:13, 42:1,
47:12, 47:15,
47:18, 49:19,
49:22, 50:19,
52:6, 52:16,
53:21, 54:10,
55:16, 55:18,
57:12, 57:14,

16,

7:19, 8:1,
10:12,
12:16,
17:3,
18:16,
26:3,
27:12,
27:22,

 

 

 

 

58:6, 58:9, left

62:15, 62:22, 45:10

64:6, 64:12, legal

68:3, 68:21, 68:16

69:1, 69:4, less

69:11, 69:19 7:4, 17:16,

knowledge 17:18

18:9, 19:16, liabilities

27:5, 31:8, 32:8

58:8, 59:12, 19:9

64:17, 68:18 liable

known 56:18

54:21, 55:2 likely

kraemer 45:1

12:7, 13:19, list

41:16, 47:4, 62:5

94:17 little

kraemer's 18:21

55:13 lic

L 1:8, 4:5, 64:3,

laake 65:8, 65:20,

2:5, 3:5 66:7

laid loans

58:1 32:10, 41:20,

lane 42:2, 42:10,

2:6, 3:6 43:14, 43:21,

large 44:2, 51:16

66:5 Lombardo

late 12:7, 13:20,

50:11 47:5, 54:17,

later 95:13

26:10 long

latter 9:15, 10:2,

50:10 36:3

lawsuit longosz

6:16, 8:9, 8:18 4:4, 9:5,

lawsuits 37:16, 37:19,

6:20 39:1, 46:14,

lawyer 66:16, 67:6,

37:14 69:4, 69:7,

learning 69:18, 70:1,

54:11 70:3, 70:5

least look

21:14 15:10, 41:9,

led 51:6, 51:20,
62:4, 62:13

si:le looking
51:15, 60:7,

PLANET DEPOS

888.433.3767 | WWW.PLANETDEPOS.COM

Exhibit |
Page 27 of 35

 

64:7
losing
45:22, 46:5
lost
49:17
lot
51:17

M
made
43:21, 44:7
madison
1:7, 11:20,
12:1, 12:5,
12:8, 12:18,
12:21, 13:2,
13:5, 14:1,
14:6, 14:9,
14:14, 15:11,
15:13, 15:16,
15:18, 16:17,
16:20, 17:8,
17:11, 17:20,
18:5, 18:10,
18:13, 18:16,
18:20,.19:2,
19:19, 20:17,
20:21, 22:8,
24:2, 24:7,
27:5, 27:16,
29:13, 29:16,
30:1, 32:1,
32:9, 33:21,
34:4, 36:22,
37:1, 37:4,

38:7, 38:11,
38:16, 38:19,
39:22, 46:5,
47:16, 48:1,
49:7, 49:15,
49:19, 50:1,
50:7, 54:18,
55:8, 55:11,
55:14, 56:10,
58:13, 58:21,
59:9, 59:18,
60:13, 61:14,
62:7, 63:7,

 

 

Leah

 

 

 
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19

Transcript of William Franey
Conducted on August 29, 2017

Page 105 of 114

27

 

64:8, 64:15,
65:3, 65:5,
65:9, 65:18,
66:10, 67:2,
67:12, 67:20,
68:5, 69:16
madison's
19:22, 20:12,
21:3, 34:6,
35:7, 35:22,
46:18, 56:13,
69:13

main

19:18

major

9:7

majority
31:14

maker

8:15

making

49:20
manager

34:20

many

Til, 8:11, 26:5
march

41:17, 72:16
mark

41:1, 50:22,
61:17

marked

41:4, 41:8,
51:3, 61:20
maryland

1:2, 1:13, 2:8,
2:18, 3:8, 3:17,
6:13, 9:4, 9:9,
72:22

matter

30:21, 68:16
matters

8:13, 20:22,
21:6, 21:10
maybe

17:9, 21:1
mean

22:22, 27:21,

 

 

30:22, 37:13,
45:18, 45:20
meaning
17:14

means

37:14, 62:6
meant

19:7, 29:1,
29:5
mechanical
1:7, 11:20,
12:2, 12:5,
62:7, 64:15,
65:18, 66:10
meet

13:1, 13:4,
13:19, 13:22,
17:7, 18:1
meeting

22:5, 28:4,
28:6, 28:9,
40:8, 53:12,
56:9, 56:21,
57:5, 57:7,
57:16, 57:20,
59:20
meetings
18:5, 18:8,
21:18, 21:21,
28:9, 55:22,
56:4, 59:14,
59:16, 60:1
mellott

4:5

merit

2:17

met

6:6, 17:20
middle

69:12, 69:14,
69:17

might

40:9, 55:9
million

66:8, 66:13,
68:1, 68:6,
68:13, 69:2
miniscript
70:9

  

LO OID EEG!

 

minute
41:9, 51:6,
66:15
missing
52:17

8:16

mm

62:6

moment

11:6

money

42:17, 42:19,
43:11, 45:22,
46:5, 49:18,
63:13

month

17:14, 17:17,
21:14
monthly
17:12

more

7:3, 17:14,
18:21, 26:1,
57:4, 66:20,
69:1

most

7:5

move

40:20
movement
58:6

moving

37:7

much

40:13, 42:19,
44:14, 61:3,
68:18, 68:21

multiple

35:3, 42:21
N

name

6:8, 6:14,

10:6, 11:7,

11:8, 11:10,

12:13, 42:4

names

10:12

 

      

misunderstanding

 

near
15:8

need

7:22, 13:7,
31:15

needed

18:10, 25:19
needs

7:11
negotiate
39:22
neither

72:9

net

34:10, 35:7
never

61:10, 61:16
new

8:20, 36:3,
38:3, 38:11,
38:15, 39:16,
50:8, 50:17,
50:20, 52:15,
52:17, 55:17,
55:19, 65:2,
65:6, 65:8,
65:11, 65:15,
65:17, 66:3,
68:5, 69:10
none

62:15
nonresponsive
22:18, 24:11
nonresponsiveness
22:22

normal

24:4
notarial
72:13

notary

2:17, 72:1,
72:21

note

8:15

nothing

25:6

notice

2:16, 45:11

DE TO LD IT OLE LAN EDEL BLES 0 Ie ie nb

oe

 

 

PLANET DEPOS

888.433.3767 | WWW.PLANETDEPOS.COM
Exhibit |

Page 28 of 35
 

Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19

Transcript of William Franey
Conducted on August 29, 2017

Page 106 of 114

 

nowhere
15:8
number
5:10,
51:2,
61:19,
nw

4:6

41:3,
51:20,
62:4

oath
7:10
object
46:14,
69:5,
obtain
14:7,
32:10,
32:16,
36:1,
38:11
obtained
68:5
obtaining
16:17, 16:18
occasion
26:1
occasionally
27:9

occur

20:3, 21:22
occurred
20:6, 63:4
office

27:2

officer
46:21, 48:13,
49:1, 72:2
officers
47:9, 55:10
offices

2:2
often
17:7,
20:14,
okay
7:5,
8:21,

67:6,
69:18

14:10,
32:11,
35:22,

38:3,

20:4,
20:20

7:8, 8:8,
37:19,

 

 

41:11, 41:22, 48:13, 48:18,
50:13, 66:20, 48:20, 48:21,
66:22, 69:22, 48:22, 51:16,
70:3 52:22, 55:8,
old 56:5, 57:12,
38:14 57:18, 63:20,
once 65:19, 65:21
8:12, 17:14, otherwise
17:16, 44:6 7:19, 72:11
one out
6:14, 8:14, 18:17, 26:6,
8:19, 8:20, 26:20, 27:2,
19:13, 22:2, 45:7, 50:19,
26:1, 28:8, 58:1
29:6, 57:4, outcome
65:19 72:11
only outside
8:2, 11:5, 14:3
20:6, 52:13, over
52:19 7:8, 7:14,
operations 43:8, 53:8
19:22, 20:12, Pp
21:3, 49:2, pa
opine 49314 2:5, 3:5, 3:14
page

37:15, 68:15 5:2, 5:10
opinion pages
29:18 1:21
opinions paragraph
29:15, 30:1 51:16
option part
29:13 46:7, 47:2,
order 50:10, 50:17,
10:7, 16:6, 50:20, 52:15
22:8, 38:2, 57:1 particular
os 9:7
12:2, 12:5, parties
64:15 72:10
other patterson
10:9, 11:13, 171
15:16, 16:16, paul
19:1, 19:2, 34:18, 34:19,
19:17, 21:6, 39:12
21:9, 25:12, pause
26:21, 28:3, 41:10, 51:8,
29:22, 30:3, 61:22
43:10, 44:10, pay
48:5, 48:12, 32:8

PLANET DEPOS

888.433.3767 | WWW.PLANETDEPOS.COM

 

 

Exhibit |
Page 29 of 35

 

28
payment
15:14
pays
15:18
penalty
26:11
pending
8:3
pennsylvania
4:6
people
16:12, 16:22,
36:2
percent
61:8, 62:6,
62:13
performance
14:7, 15:14
period
36:1
person
59:17
personal
36:12, 37:2,
37:6, 39:6,
39:7, 39:14,
39:15, 39:22,
40:4, 40:11,
40:13, 40:17
personally
38:2, 38:12,
56:18, 61:12,
62:8, 68:1,
68:9, 68:12,
68:19, 69:11,
69:16
phone
17:11, 20:14,
21:15, 43:8
place
6:12, 57:8
plaintiff
1:5, 3:3, 6:4
plan
50:5
planning
45:12
play
65:14

Teese

RogmnemeereneTss

 

 

 

 

 

 
 

Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19

Transcript of William Franey
Conducted on August 29, 2017

Page 107 of 114

29

 

please

6:7, 7:13,
14:8, 41:2,
43:22, 49:12,
51:1, 59:15,
60:20, 61:18
point

7:22, 19:18,
36:11, 68:4
politics

9:8

position
9:13, 9:20,
9:22, 10:21,
27:16
positions
11:12, 17:4
possibility
35:8
possible
52:2, 53:15
possibly
32:13, 45:3
prawde

3:4, 5:3, 6:5,
6:14, 37:21,
37:22, 39:4,
4i:1, 41:6,
46:16, 50:22,
51:5, 61:17,
62:1, 66:14,
66:17, 66:19,

50:4

privy

33:4
probably
20:6, 26:2,
45:9, 63:17,
69:14
problem
27:9
problems
22:14, 23:8,
27:5, 46:13,
46:18, 48:15,
49:15, 53:1,
53:9
procedure
18:11
proceed
67:19
proceeded
40:10
process
16:20
processing
17:6
professional
10:15
project
14:21
projects
14:12, 14:14,
57:2, 58:22,

 

 

 

72:21
publicly
54:21, 55:2
pursuant
2:16
put
36:4, 42:17,
43:11, 58:10,
63:12
putting
44:3, 44:15
Q
qualification
16:5
qualify
16:6
quarterly
24:4, 24:5,
24:7
question
7:14, 7:18,
7:21, 8:3, 8:4,
31:17, 49:10,
69:18
questions
8:5, 66:20,
69:22 -
R

rambo
34:18, 34:19,
35:12, 39:12

 

reason

7:17, 25:9,
31:18, 39:9,
48:18, 48:20
reasons
26:15, 26:19,
26:21, 48:5,
48:13, 51:13,
§2:10, 63:20
recall

12:4, 20:8,
23:7, 23:10,
27:4, 27:19,
28:3, 28:6,
28:12, 29:11,
30:2, 30:12,
30:18, 31:3,
31:18, 33:9,
35:1, 35:11,
36:15, 36:17,
37:4, 38:6,
38:10, 41:12,
43:2, 43:5,
51:7, 52:14,
53:7, 53:11,
56:8, 56:15,
56:17, 57:4,
57:6, 57:7,
57:10, 57:15,
57:21, 58:3,
59:2, 59:5,
59:8, 59:13,

Lae

Le

arenaseae
SENT

 

 

 

 

 

 

 

67:9, 69:9, 66:3, 66:5, ran 59:16, 59:20,
69:22, 70:6, 66:6, 66:10 23:7, 23:11, 59:22, 60:1, ;
70:13 property 27:5, 48:1, 61:11, 62:3,
present 19:4, 19:6 49:7, 58:21 63:22, 68:6, :
4:12, 10:20, protected rate 68:7
17:21, 18:3, 52:2, 53:14 15:21 receive
18:4, 56:6 provide rates 24:20
president 22:8, 40:16, 16:2, 16:4 received |
11:14, 11:18 65:5 reach 52:19 —
previously provided 26:6 receiving
8:8, 41:13 22:12, 24:7, read 15:12
price 61:5 37:14, 70:3, recent
15:20 providing 71:3) 7:5
primarily 23:21, 26:16 reading recess
20:19, 21:15 public 72:8 66:18
prior 2:18, 72:1 recollection
33:20, 38:2, ‘ 56:3, 62:8,
PLANET DEPOS

888.433.3767 | WWW.PLANETDEPOS.COM

Exhibit |

Page 30 of 35
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19

Transcript of William Franey
Conducted on August 29, 2017

Page 108 of 114

30

 

 

62:12, 63:3
record

6:7, 6:8, 72:5
records

22:8, 26:10,
26:17
reduced

72:7

regard

23:8
regarding
30:4, 31:10,
35:4, 40:16,
41:20, 42:2,
42:9, 42:16,
43:13, 52:3,
52:10, 53:1,
53:5

regards

49:3
regional
34:20
registered
2:17
regularly
28:8

related
20:17, 20:19,
27:6, 35:6, 72:9
relationship
34:3, 34:6,
34:12
relevant
6:20
remember
20:13, 23:22,
28:11, 29:14,
42:7, 43:9,
44:12, 53:3,
56:2, 56:7,

 

43:22, 59:15,
60:20
reported
1:22
reporter
2:17, 7:11,
70:4, 70:8,
70:11, 70:14,
72:1
representing
6:15

request

8:2, 18:14,
18:17, 23:1,
24:2, 57:18
requested
26:10, 72:8
requests
22:18, 22:22,
23:15, 23:17
require
38:17
required
14:6, 14:10,
14:12, 14:14,
14:16, 22:7,
24:6, 36:12,
36:17, 37:2,
38:1, 38:8,
38:21, 39:14,
39:16, 40:1,
40:5, 43:20,
A4:1, 44:5,
63:17
requirements
16:5, 16:9
requiring
39:6, 39:7
response
25:21, 29:8,
54:11, 57:21

65:1
right
25:2, 50:9,
66:14
risk
69:21
risky
69:15
rmr
1:22
robert
1:4, 4:12
role
48:7, 48:14,
49:14, 65:14
run
22:14, 32:20
russell
17:1

S
said
28:12, 28:14,
31:4, 53:12,
54:6, 54:10,
68:14, 69:4,
72:5
sale
61:11
salesman
9:14, 10:22,
11:13
same
7:15, 40:6,
71:4
say
7:10, 7:12,
21:12, 23:20,
24:14, 24:17,
25:18, 28:18,
39:5, 46:14,

 

scotty
32:18

seal

72:13
seamans

4:5

second

8:19, 8:20
see

42:4, 57:18
seeing
41:12, 51:7
seek

21:2
seeking
38:11

seen

62:2

sell

62:7

send

18:14

sent

42:1, 53:5,
61:1
services
11:9, 22:9
set

72:12
shareholder
31:14, 48:16
shareholders
12:4, 17:11,
17:21, 18:8,
25:14, 30:4,
30:9, 36:12,
38:1, 40:10,
41:21, 42:3,
42:9, 42:10,
43:11, 44:2,

 

|
i
2

 

 

 

 

 

 

 

888.433.3767 | WWW.PLANETDEPOS.COM

Exhibit |
Page 31 of 35

56:11, 58:17, - 54:5, 54:7, 44:14, 45:12,
99:7 responsive 55:4, 61:2, 61:3 50:3, 50:16,
renewals 23:21 says 53:9, 54:18,
21:19 result 38:5, 51:16, 56:1, 56:5,
repeat 26:9, 26:13 51:22, 62:5 56:18, 62:9,
14:8, 49:10, resumes scheduled 62:18, 62:22, I
49:11 16:12 58-8 63:15, 66:1, |
rephrase rick 67:10, 67:18, |
7:18, 38:9, 64:11, 64:20,

PLANET DEPOS
 

Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19

Transcript of William Franey

Page 109 of 114

 

 

 

 

 

 

 

 

 

<a

 

 

 

 

 

 

Conducted on August 29, 2017 31
67:22, 68:10, some 31:3, 35:7, sued
68:18, 69:10, 6:19, 7:8, 35:8, 49:3, 29:6
69:15 15:8, 23:1, 51:15 sufficient
shares 27:2, 27:6, speculate 32:7
55:13, 61:14 48:4, 60:8 69:7, 69:8 suite
sheet someone speculating 2:7, 3:7, 3:16,
71:7 17:7, 17:20, 69:19 4:7
shivers 18:13, 24:15, spell support
10:16 59:5 6:8 39:20
shorthand something spent sure
72:1 29:16, 30:5, 27:1, 27:12 14:9, 26:3,
shortly 33:21, 52:17 spoke 33:7, 43:1,
24:21 sometime 20:20, 21:5, 51:9, 53:17,
should 45:9 30:12, 46:10, 54:22, 55:4,
27:16, 28:14, sometimes 59:8 59:19, 66:16,
29:17, 51:14, 18:4 spoken 70:16
51:18 soon 30:7 sureties
sidle 44:8 st 23:7, 44:21
3:14 sorry 72:13 surety
sign 9:1, 9:21, start 14:7, 14:10,
63:13, 69:20 17:16, 19:5, 9:11, 11:1 15:2, 15:4,
signature 23:9, 32:12, started 15:10, 15:21,
70:17, 71:13 37:10, 37:19, 8:6, 12:12 16:1, 19:2,
signature-si5dt4 38:18, 49:3, state 23:1, 23:10,
72:18 50:13, 60:20 2:18, 6:7, 34:20, 38:2,
signed sort 8:18, 16:3, 43:18, 43:20,
71:7 39:9, 68:17 72:22 44:2
signing sorts statement surprise
40:11, 40:17, 38:20 39:19 45:15
72:8 sound statements surprised
sites 33:5 16:12, 24:4, 33:12, 33:17
27:13 south 24:5, 24:8, sworn
situation 6:12 34:2, 46:10, 6:3, 7:10
32:20 speak 60:10, 61:5 T
situations 7:13, 30:8 stenographically take
32:14 speaking 72:6 7:22, 8:4,
size 16:11, 18:13, steps 41:9, 49:20,
14:21, 66:6, 25:2, 25:12, 58:2, 58:3, 50:13, 51:6,
66:9 30:7 60:6 51:20, 55:9,
slow speaks still 58:2, 60:6,
23:3 37:8, 37:11, 32:10, 32:16 62:4, 66:15,
slowly 68:15 street 70:6
7:13 specific 3:15 taken
smith 18:22, 23:4, strictly 6:21, 72:3,
10:8 23:10, 60:1 21:6 72:6
socialize specifically studying taking
14:3 20:8, 20:17, 9:6 7:12, 44:2
solely 22:21, 28:21, subcontractor
15:1, 46:6 14:6, 14:9

PLANET DEPOS

888.433.3767 | WWW.PLANETDEPOS.COM

Exhibit |
Page 32 of 35
 

Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19

Transcript of William Franey
Conducted on August 29, 2017

Page 110 of 114

32

 

talk

7:13, 7:14,
17:10, 20:14,
21:19, 24:19
talked

52:3

talks

33:2, 52:16,
59:14

tell

19:7, 22:17,
22:21, 28:16,
28:20, 30:3,
31:9, 31:15,
31:19, 35:14,
36:22, 42:15,
42:19, 43:10,
43:18, 43:20,
55:1

telling
51:22

ten

7:7, 66:15
term

67:5
terminate
45:13
terminated
45:8, 45:16,
50:4, 50:21,
51:14, 52:11,
52:15, 52:20
termination
51:19

terms

7:9, 15:11,
60:6
testified
6:3
testimony
71:4, 71:5,
72:5, 72:6
texas

8:14

thank

37:21, 66:17
themselves
46:11

 

 

thereafter
72:7

things

28:10, 45:19
think

17:20, 18:18,
20:20, 26:22,
31:2, 32:6,
32:22, 37:16,
40:3, 40:8,
46:4, 46:7,
46:9, 46:12,
46:17, 46:20,
47:1, 47:17,
47:22, 48:7,
49:5, 49:14,
52:18, 53:18,
58:1, 58:18,
58:21, 67:10,
67:15
thinking
48:14, 64:19
third

51:16
thought
28:14
thousand
66:13

three

17:9, 17:19,
20:6, 21:14
through

8:21, 9:2,
13:1, 13:4,
13:8, 13:20,
13:22, 16:6,
18:12, 36:5
time

119:13, 22:2,

27:2, 27:12,
29:15, 36:7,
36:9, 38:10,
40:6, 56:17,
68:19

times

7:1, 8:11,
17:9, 17:19,
18:7, 20:7,

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 

21:1, 21:14,
25:1, 26:5,
54:16

title

11:14

titles

17:2

today

6:18, 7:11
told

27:19, 28:3,
28:19, 30:18,
31:10, 31:22,
33:13, 34:16,
35:1, 35:12,
35:18, 37:4,
39:5, 39:11,
39:13, 40:3,
40:6, 40:7,
53:13, 53:21,
54:3

took

49:17, 57:7
top

41:15, 62:2
transcript
5:9, 41:5,
51:4, 61:21,
72:4
transcription
71:5

tried

60:8

trouble
36:18, 49:5,
58:22

true

71:4, 72:4
trust

55:14, 55:16
truthful
7:11

try

7:13

trying

10:7, 50:9
tuesday

1:14

 

  

BOs R ni LIES

Exhibit |
Page 33 of 35

 

tv
8:16
twice
8:12
two
10:3, 17:9,
17:19, 20:6,
21:14, 22:4,
68:4
type
19:1
types
15:4, 15:11,
66:2, 66:3
typewriting
72:7
typical
21:8

U

umbrella
19:10

under

7:10, 72:7
undercapitalized
48:2, 48:8
understand
7:18, 7:20
understanding
27:8, 29:4,
29:19, 30:20,
39:17, 42:5,
54:20, 61:15,
62:11, 65:17,
65:22
understood
7:20
university
9:4
unlimited
40:15
unrelated
18:19
unresponsive
23:16

use

15:16

usual

66:9

 
  

we a REI RENENRPISE IA EIEIE AE OSTEND IED SESE SESS OSTEO

Seana

ee

 

 

 

Se

 

 
 

Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19

Transcript of William Franey

Page 111 of 114

 

 

 

 

 

 

 

 

Conducted on August 29, 2017 33
usually weeks 22:15, 26:20, $2
16:10, 17:22, 20:16 34:10 68:5
18:1, 18:3, went works $30
18:5, 18:16, 9:10, 9:18, 55:8 68:1, 68:13
21:22, 22:2, 10:5, 27:9 worried $5
22:4, 22:11, weren't 34:14 66:8
24:20 45:19, 45:20, worth 0
utilize 47:10 34:10, 35:7 0
16:4 whatever wouldn't 2:9, 3:9
vice whenever 39:19, 62:7, 5:13
11:14, 11:17 14:16, 21:5 63:13 0043
views whereof wow 5-13
30:4, 30:9, 72:12 10:7 005782
30:13, 30:21, whether wrote 1:7
33:13, 33:15, 15:1, 29:12, 8:t7 03
35:19 29:16, 30:4, x 1:7
voting 47:15, 47:18, x I
55:14, 55:16 96:22, 59:6, 1:3, 1:10 10
W 60:7, 63:4, Y

64:12 1:15, 62:5
w-i-1-l-i-a-m william yeah 1065
6:9 1:12, 2:1, 5:2, 25:5, 25:8, 5:12
wait 6:2, 6:9, 70:18, 32:19, 44:9, 1066
24:12 7122 49:12, 62:21, 5:12
waived williams 69:6, 70:9 120
70:17 32:18 year 3:15
walk within 17:9, 17:19, 1200
8:21, 9:2, 67:12 22:1, 22:2, 4:7
18:12 without 27:22, 28:1, 1294
want 69:19 36:15, 43:5, 5:11
7:18, 54:21, witness 90:9 1295
55:2, 70:4, . . years 5:11
70:14 39.3, erie. 7:7, 9:16, 14
wanted 69:6, 69:8, 10:3, 10:19, 28:1
39:16, 63:15 69:20, 72:12 20:7, 21:1, 156509
wants work 51:19, 53:8 1:20
o2 9:10, 9:18, york 16
washington 10:4, 10:5, 8:20 1:7, 72:16
4:8 10:9, 10:19, yourself 1717
way 12:21, 13:9, 67:1 4:6
34:4, 34:7 16:12, 17:5, $ 1972
we'll 19:1, 25:22, $10 10:20
7:8, 70:3, 70:6 66:3 69:2 1980
we've workers $17 13:18
92:3 19:9 66:13 2
weekly working 2
17:13 9:11, 19:2, 1:15

PLANET DEPOS

888.433.3767 | WWW.PLANETDEPOS.COM

Exhibit |
Page 34 of 35

 

 

 

 

 

 
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 112 of 114

Conducted on August 29, 2017

Transcript of William Franey

34

 

20
20:7,
20006
4:8
2003
11:11,
2013
28:1
2014
36:16,
2015
4i:17,
50:14
2016
50:10,
2017
1:14,
202
4:9
2021
72:16
20770

2100
3:16
21202
3:17
220

2200

29
1:14

70:19
30
70:19
301

31
72:13
385
3:18

 

2:8, 3:

2:9, 3:

2:9, 3:

2:9, 3:

21:1
11:19
58:19
50:11,
50:12
72:14
8
9
9
3

9
4

27

 

 

41
5:11
410
3:18

51
5:12
559
4:9

61
5:13
6404

2:6, 3:

6619
4:9
6th
44:17

72
1:21

8004
3:18

 

 

nm Se ee em

PLANET DEPOS

Exhibit |
Page 35 of 35

888.433.3767 | WWW.PLANETDEPOS.COM

TMi

 

 

 

 
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 113 of 114

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

MADISION MECHANICAL, INC., et al.,

Vv.

THE HARTFORD FINANCIAL SERVICES,
et al.,

Plaintiffs,

Civil Action No.: ]:17-cv-01357-GLR

Defendants.

 

 

AFFIDAVIT OF GLENN A. HASLAM

I, Glenn A. Haslam, hereby state and affirm as follows:

1.

2.

I am over the age of eighteen years and competent to testify.

The following is based upon my personal knowledge.

I was the president of Madison Mechanical OS Corp. and Madison Mechanical, Inc. at all
times relevant to this lawsuit.

I became president of Madison Mechanical OS Corp. on December 26, 2007.

In my role as president, I oversaw all operations of the Madison entities, including the
handling of insurance and insurance claims that were submitted by a representative of our
company.

The Madison entities have a long history of working with William Franey for insurance
needs. Mr. Franey provided these services and was a key advisor to the Madison owners
for many years, including many years prior to the formal formation of Madison Mechanical

OS Corp in 2007.

Exhibit J
Page 1 of 2
Case 1:17-cv-01357-SAG Document 91-11 Filed 10/10/19 Page 114 of 114

7. Asaclose advisor to the Madison entities, Mr. Franey did not simply take orders from the
shareholders but rather offered advice, insight, and suggestions to the companies.

8. In fact, Madison purchased directors’ and officers’ liability coverage and employment
practices liability insurance at Mr. Franey’s suggestion.

9. Since at least 2009, all claims against Madison were reported through Mr. Franey or one of
his associates. To my recollection claims were never reported directly to the insurance
carrier.

10. In August of 2015, a new entity was formed named Madison Mechanical Contracting,
LLC. I have an ownership interest in this entity as well.

11. Around this same time in August of 2015, Gary Garofalo and I discussed the insurance
needs for Madison Mechanical Contracting, LLC (“MMCLLC”) with Mr. Franey. We
discussed the need for all types of insurance policies like that of Madison Mechanical, Inc.
This would include general liability, property, excess liability, worker’s compensation,

pollution, directors’ and officers’, and employers’ practices liability insurance.

I SOLEMNLY AFFIRM under the penalties of perjury and upon persona! knowledge that

the contents of the foregoing paper are true.

5/3 [19 - LE

Date ” Glenn A. Haslam

Exhibit J
Page 2 of 2
